Exhibit 10.1g

 

 

 

Atlantic Broadband Finance, LLC,

as Borrower,

Atlantic Broadband Holdings I, LLC,

The Subsidiary Guarantors Party Hereto,

The Lenders Named Herein,

and

Credit Suisse AG,

as Administrative Agent

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 8, 2011

$580,000,000

Senior Secured Credit Facility

 

 

Credit Suisse Securities (USA) LLC,

as Sole Lead Arranger and Bookrunner,

SunTrust Robinson Humphrey, Inc.,

as Bookrunner, and

Crédit Agricole Corporate and Investment Bank,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS

     5   

1.1. Defined Terms

     5   

1.2. Rules of Construction

     34   

SECTION 2. TERM LOANS; INCREMENTAL LOANS

     34   

2.1. Term Loans; Incremental Loans

     34   

2.2. Repayment of Term Loans

     36   

2.3. Use of Proceeds

     36   

SECTION 3. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

     36   

3.1. Revolving Credit Commitments

     36   

3.2. Commitment Fee

     36   

3.3. Proceeds of Revolving Credit Loans

     37   

3.4. Issuance of Letters of Credit

     37   

3.5. Participating Interests

     37   

3.6. Procedure for Opening Letters of Credit

     37   

3.7. Payments in Respect of Letters of Credit

     37   

3.8. Letter of Credit Fees

     38   

3.9. Letter of Credit Reserves

     39   

3.10. Further Assurances

     40   

3.11. Obligations Absolute

     40   

3.12. Participations

     40   

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

     40   

4.1. Procedure for Borrowing

     40   

4.2. Conversion and Continuation Options

     41   

4.3. Changes of Commitment Amounts

     42   

4.4. Optional Prepayments

     43   

4.5. Mandatory Prepayments.

     43   

4.6. Repayment of Term Loans

     44   

4.7. Application of Prepayments

     44   

4.8. Interest Rates and Payment Dates

     45   

4.9. Computation of Interest

     45   

4.10. Certain Fees

     46   

4.11. Inability to Determine Interest Rate

     46   

4.12. Pro Rata Treatment and Payments

     46   

4.13. Illegality

     48   

4.14. Requirements of Law

     49   

4.15. Indemnity

     52   

4.16. Repayment of Loans; Evidence of Debt

     52   

4.17. Replacement of Lenders

     53   

 

i



--------------------------------------------------------------------------------

     Page  

4.18. Procedure for Incremental Loan Requests

     53   

4.19. Defaulting Lenders

     53   

4.20. Tranche B Term Loan Repricing Protection

     54   

SECTION 5. REPRESENTATIONS AND WARRANTIES

     55   

5.1. Financial Statements; Financial Condition

     55   

5.2. No Change

     55   

5.3. Existence; Compliance with Law

     55   

5.4. Power; Authorization

     56   

5.5. Enforceable Obligations

     56   

5.6. No Legal Bar

     56   

5.7. No Material Litigation

     56   

5.8. Investment Company Act

     57   

5.9. Federal Regulation

     57   

5.10. No Default

     57   

5.11. Taxes

     57   

5.12. Subsidiaries

     57   

5.13. Ownership of Property; Liens

     58   

5.14. ERISA

     58   

5.15. Collateral Documents

     58   

5.16. Copyrights, Patents, Permits, Trademarks and Licenses

     60   

5.17. Environmental Matters

     60   

5.18. Accuracy and Completeness of Information

     61   

5.19. Labor Matters

     61   

5.20. Solvency

     62   

5.21. Use of Proceeds

     62   

5.22. Regulation H

     62   

5.23. Capitalization

     62   

5.24. Indebtedness

     62   

5.25. Anti-Terrorism Laws

     62   

SECTION 6. CONDITIONS PRECEDENT

     63   

6.1. Conditions to Closing

     63   

6.2. Conditions to All Loans and Letters of Credit

     64   

SECTION 7. AFFIRMATIVE COVENANTS

     64   

7.1. Financial Statements

     65   

7.2. Certificates; Other Information

     65   

7.3. Payment of Obligations

     67   

7.4. Conduct of Business and Maintenance of Existence

     67   

7.5. Maintenance of Property; Insurance

     67   

7.6. Inspection of Property; Books and Records; Discussions; Lender Meetings

     68   

7.7. Notices

     69   

7.8. Environmental Laws

     70   

7.9. Additional Collateral and Guarantees

     70   

7.10. Compliance with Law

     72   

 

ii



--------------------------------------------------------------------------------

     Page  

7.11. Security Interests; Further Assurances

     72   

7.12. Required Interest Rate Agreements

     73   

7.13. Anti-Terrorism Law

     73   

7.14. Embargoed Person

     73   

7.15. Anti-Money Laundering

     74   

7.16. Payment of Taxes

     74   

7.17. Certain Post-Closing Collateral Obligations

     74   

SECTION 8. NEGATIVE COVENANTS

     74   

8.1. Indebtedness

     74   

8.2. Liens

     76   

8.3. Contingent Obligations

     78   

8.4. Fundamental Changes

     78   

8.5. Sale of Assets

     79   

8.6. Investments

     80   

8.7. Capital Expenditures

     82   

8.8. Hedge Agreements

     83   

8.9. Financial Covenants.

     83   

8.10. Clauses Restricting Subsidiary Distributions

     83   

8.11. Dividends

     84   

8.12. Transactions with Affiliates

     85   

8.13. Changes in Fiscal Year

     85   

8.14. Lines of Business

     85   

8.15. Prepayments and Amendments of Certain Debt

     85   

8.16. Negative Pledges

     86   

8.17. Sales and Leasebacks

     86   

SECTION 9. EVENTS OF DEFAULT

     87   

SECTION 10. THE AGENTS AND THE ISSUING LENDER

     90   

10.1. Appointment

     90   

10.2. Delegation of Duties

     90   

10.3. Exculpatory Provisions

     90   

10.4. Reliance by Agents

     90   

10.5. Notice of Default

     91   

10.6. Non-Reliance on Agents and Other Lenders

     91   

10.7. Indemnification

     91   

10.8. Agent in Its Individual Capacity

     92   

10.9. Successor Administrative Agent

     92   

10.10. Issuing Lender as Issuer of Letters of Credit

     92   

10.11. Certain Collateral Matters

     92   

10.12. Other Agents

     93   

SECTION 11. MISCELLANEOUS

     93   

11.1. Amendments and Waivers

     93   

 

iii



--------------------------------------------------------------------------------

     Page  

11.2. Notices

     96   

11.3. No Waiver; Cumulative Remedies

     96   

11.4. Survival of Representations and Warranties

     96   

11.5. Payment of Expenses and Taxes; Indemnification

     96   

11.6. Successors and Assigns; Participations and Assignments

     98   

11.7. Adjustments; Set-off

     102   

11.8. Effectiveness

     103   

11.9. Governing Law; Third Party Rights

     103   

11.10. Submission to Jurisdiction; Waivers

     103   

11.11. Marshaling; Payments Set Aside

     104   

11.12. Interest

     104   

11.13. Severability

     105   

11.14. Integration

     105   

11.15. Acknowledgments

     105   

11.16. New York Mortgage

     105   

11.17. USA PATRIOT Act

     105   

11.18. Loan Modification Offers

     106   

11.19. Effect of Restatement

     108   

SCHEDULES

 

Schedule I

 

List of Addresses for Notices; Commitment Amounts

Schedule II

 

Subsidiary Guarantors

Schedule 5.7

 

Litigation

Schedule 5.12

 

Subsidiaries

Schedule 5.13

 

Fee Properties, Leased Properties, Other Properties and Mortgaged Properties

Schedule 5.15

 

UCC and Other Necessary Filings

Schedule 5.17

 

Environmental Matters

Schedule 5.23

 

Outstanding Rights In Respect of Capital Stock

Schedule 5.24

 

Existing Indebtedness

Schedule 7.17

 

Post-Closing Collateral Matters

Schedule 8.2(h)

 

Existing Liens

Schedule 8.3(d)

 

Existing Contingent Obligations

Schedule 8.6

 

Existing Investments

Schedule 8.12

 

Existing Affiliate Transactions

EXHIBITS  

Exhibit A

 

Form of Revolving Credit Note

Exhibit B

 

Form of Tranche B Term Note

Exhibit C

 

Form of Assignment and Acceptance

Exhibit D

 

Guarantee and Collateral Agreement

Exhibit F

 

Form of Mortgage

Exhibit G

 

Form of Non-Bank Certificate

Exhibit H

 

Form of Opinion of Kirkland & Ellis LLP

Exhibit I

 

Form of Perfection Certificate Supplement

Exhibit J

 

Form of Borrowing Request

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 8, 2011 (this
“Agreement”), among Atlantic Broadband Finance, LLC, a Delaware limited
liability company (“Borrower”), Atlantic Broadband Holdings I, LLC (“Holdings”),
the subsidiary guarantors party hereto, the several lenders from time to time
party hereto (the “Lenders”) and Credit Suisse AG, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

Borrower, Holdings, the subsidiary guarantors party thereto, the lenders party
thereto and the Administrative Agent previously entered into the Credit
Agreement dated as of November 29, 2010 (the “Existing Credit Agreement”) under
which (i) the Lenders agreed to extend credit to Borrower in the form of
(a) Tranche B Term Loans (as defined in the Existing Credit Agreement), on the
Closing Date (such term and each other capitalized term used but not defined in
this introductory statement having the meaning given it in Section 1), in an
aggregate principal amount of $575,000,000, and (b) Revolving Loans at any time
and from time to time prior to the Revolving Credit Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $25,000,000,
and (ii) the Issuing Lender agreed to issue Letters of Credit, in an aggregate
face amount at any time outstanding not in excess of $7,500,000.

Borrower has requested the Tranche B Lenders to extend credit in the form of new
Tranche B Term Loans on the Restatement Closing Date, in an aggregate principal
amount not in excess of $555,000,000. The proceeds of the new Tranche B Term
Loans are to be used solely to consummate the 2011 Refinancing. The proceeds of
the Revolving Loans are to be used solely for Permitted Acquisitions, capital
expenditures, working capital and general corporate purposes.

The Lenders are willing to extend such credit to Borrower, and the Issuing
Lender is willing to issue Letters of Credit for the account of Borrower, in
each case on the terms and subject to the conditions set forth herein.

Pursuant to the Amendment Agreement, the Borrower, Holdings, the Subsidiary
Guarantors, the Required Lenders (as defined in the Existing Credit Agreement)
and the Administrative Agent have agreed to amend and restate the Existing
Credit Agreement in the form hereof. The amendment and restatement of the
Existing Credit Agreement evidenced by this Agreement shall become effective as
provided in the Amendment Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms defined in the caption
hereto shall have the meanings set forth therein, and the following terms have
the following meanings:

“2011 Refinancing”: as defined in the Amendment Agreement.

“ABRY”: ABRY Partners, LLC, a Delaware limited liability company, and its
successors.

“Acquisition”: any transaction or series of related transactions by any Person
for (a) the direct or indirect (i) acquisition of all or substantially all of
the Property of another Person, or of any business or division of another Person
or (ii) acquisition of more than 50% of the Capital Stock of another Person, or
otherwise causing another Person to become a Qualified Subsidiary of such
Person, or (b) a merger or consolidation or any other combination with another
Person.

 

5



--------------------------------------------------------------------------------

“Acquisition Consideration”: the aggregate purchase consideration for any
Acquisition and all other payments made and liabilities (other than customary
and reasonable transaction expenses) incurred or assumed by Holdings, Borrower
or any of its Qualified Subsidiaries in exchange for, or as part of, or in
connection with any Acquisition, whether paid in cash or by exchange of Capital
Stock or of assets or otherwise and whether payable on or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments and liabilities representing the
purchase price and any assumptions of liabilities, “earn-outs” and other Profit
Payment Agreements, consulting agreements, service agreements and
non-competition agreements and other liabilities (other than customary and
reasonable transaction expenses) of every type and description.

“Act”: as defined in subsection 11.17.

“Accepting Lenders”: as defined in subsection 11.18.

“Administrative Agent”: as defined in the preamble hereto.

“Affected Tranche”: as defined in subsection 11.18.

“Affiliate”: of any Person, any Person which, directly or indirectly, is in
control of, is controlled by or is under common control with such Person;
provided for the purpose of subsection 8.12, a Qualified Subsidiary shall not be
deemed an Affiliate of any Credit Party. For purposes of this definition, a
Person shall be deemed to control another Person if such Person has the power,
direct or indirect, (x) to vote 10% or more of the securities having ordinary
voting power for the election of members of the Board of Directors of such other
Person, whether by ownership of securities, contract, proxy or otherwise, or
(y) to direct or cause the direction of the management and policies of such
other Person, whether by ownership of securities, contract, proxy or otherwise.

“Affiliated Lender”: ABRY Advanced Securities Fund, L.P. and any other Affiliate
of ABRY other than Holdings and its Subsidiaries that is (i) a bona fide
diversified debt fund and (ii) primarily in the business of investing in loans
or other debt.

“Agents”: the collective reference to the Administrative Agent, the Arranger,
the Bookrunners and any other agent for the Lenders designated in connection
with the syndication and in accordance with Section 10 by the Administrative
Agent with respect to the Credit Documents in a written notice to Borrower.

“Aggregate Incremental Term Commitment”: at any time, the sum of the amount of
all Incremental Facilities consisting of Incremental Term Commitments (whether
or not terminated) at such time, in an initial amount equal to zero, as such
amount may be increased pursuant to subsection 2.1(b) to an aggregate amount
which may not exceed $100,000,000.

“Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented or modified from time to time.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Eurodollar Rate applicable for
an Interest Period of one month on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%; provided that, solely for
purposes of the foregoing, the Eurodollar Rate for any day shall be based on the
rate set forth on such day at approximately 11:00 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by any service selected by the Administrative
Agent

 

6



--------------------------------------------------------------------------------

that has been nominated by the British Bankers’ Association as an authorized
vendor for the purpose of displaying such rates). If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Eurodollar Rate, as the case may be, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations or offers in
accordance with the terms of the respective definitions thereof, the Alternate
Base Rate shall be determined without regard to clause (b) or (c), as
applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate, as the case may be. If the “Alternate Base Rate” as calculated
above would be lower than (i) in the case of Tranche B Term Loans, 2.00% per
annum at any time, and (ii) in the case of Revolving Credit Loans, 2.50% per
annum at any time, the “Alternate Base Rate” shall be deemed to be (x) in the
case of Tranche B Term Loans, 2.00% per annum at such time, and (y) in the case
of Revolving Credit Loans, 2.50% per annum at such time.

“Alternate Base Rate Loans”: Loans at such time as they are made and/or being
maintained at a rate of interest based upon the Alternate Base Rate.

“Amendment Agreement”: the Amendment Agreement dated as of the Restatement
Closing Date, effecting, among other things, the amendment and restatement of
the Existing Credit Agreement.

“Anti-Terrorism Law”: as defined in subsection 5.25.

“Applicable Margin”: for any day with respect to (a) Tranche B Term Loans, 2.00%
in the case of Alternate Base Rate Loans and 3.00% in the case of Eurodollar
Loans, (b) Revolving Credit Loans, 2.50% in the case of Alternate Base Rate
Loans and 3.50% in the case of Eurodollar Loans, (c) with respect to Incremental
Term Loans that are not Tranche B Term Loans, the Incremental Margin to be added
to the Alternate Base Rate or Eurodollar Rate, as the case may be, as agreed
upon by Borrower and the Lender or Lenders providing the Incremental Term
Commitment relating thereto as provided in subsection 4.18, (d) with respect to
Extended Term Loans, such percentage as shall be agreed to by Borrower and the
applicable Extending Term Lenders as shown in the applicable Loan Modification
Offer and (e) with respect to any Extended Revolving Commitment, such percentage
as shall be agreed to by Borrower and the applicable Revolving Credit Lenders
pursuant to the applicable Revolving Extension Notice.

“Approved Fund”: with respect to any Lender that is a fund or commingled
investment vehicle that invests in loans, any other fund that invests in loans
and is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“Arranger”: Credit Suisse Securities (USA) LLC, as sole lead arranger.

“Asset Sale”: any sale, sale-leaseback, transfer, lease, conveyance or other
disposition by Holdings, Borrower or any of its Qualified Subsidiaries of any of
its property or assets, including the Capital Stock of any Subsidiary, including
by issuance of Capital Stock, except sales and dispositions permitted by
subsections 8.5(a), (b), (c), (f) and (h).

“Asset Swap”: any transaction or transactions involving the disposition to one
or more Persons of assets owned by one or more of Borrower and/or any of its
Qualified Subsidiaries comprising one or more cable television systems, or
portions thereof, and related assets, and, substantially contemporaneously with
such disposition, the acquisition by one or more of Borrower and/or any of its

 

7



--------------------------------------------------------------------------------

Qualified Subsidiaries, of assets comprising one or more other cable television
systems, or portions thereof, and related assets, owned by such other Person or
Persons, which assets acquired have a fair market value not less than the fair
market value of the assets disposed of.

“Assignee”: each Person acquiring Loans and Commitments pursuant to
subsection 11.6(c).

“Assignment and Acceptance”: an assignment and acceptance substantially in the
form of Exhibit C, or such other form as shall be approved by the Administrative
Agent.

“Available Amount”: as of any date of determination, an amount (if positive)
equal to (a) for each fiscal year of Borrower commencing with the fiscal year
ending December 31, 2011 and for which financial statements shall have been
delivered in accordance with subsection 7.1(a), 100% of Excess Cash Flow for
such years, plus (b) the amount of any capital contributions received by
Holdings or proceeds of equity issuances by Holdings, in each case permitted
hereunder (other than in connection with Cure Amounts) after the Closing Date
and prior to such date of determination and distributed to Borrower, minus
(c) the aggregate amount of prepayments made (or to be made) by Borrower in
respect of such fiscal years in accordance with subsection 4.5(e), minus (d) the
aggregate amount of all Investments made in reliance on subsection 8.6(m); minus
(e) the aggregate amount of all Capital Expenditures made in reliance on the
second proviso to subsection 8.7, minus (f) the aggregate amount of all Dividend
payments made in reliance on subsection 8.11(g) and minus (g) the aggregate
amount of all prepayments of Subordinated Notes made up to such time in reliance
on clauses (i) and (iii) to the proviso to subsection 8.15.

“Available Revolving Credit Commitment”: as to any Lender, at a particular time,
an amount equal to (a) the amount of such Lender’s Revolving Credit Commitment
and/or Incremental Revolving Commitment at such time less (b) the sum of (i) the
aggregate unpaid principal amount at such time of all Revolving Credit Loans
made by such Lender pursuant to subsection 3.1, (ii) such Lender’s L/C
Participating Interest in the aggregate amount available to be drawn at such
time under all outstanding Letters of Credit issued by the Issuing Lender and
(iii) such Lender’s Revolving Credit Commitment Percentage of the aggregate
outstanding amount of L/C Obligations; collectively, as to all the Lenders, the
“Available Revolving Credit Commitments.”

“Bankruptcy Code”: Title I of the Bankruptcy Reform Act of 1978, as amended and
codified at Title 11 of the United States Code.

“Base Amount”: as defined in subsection 8.7.

“Board of Directors”: as for any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof.

“Board”: the Board of Governors of the Federal Reserve System, together with any
successor.

“Bookrunners”: Credit Suisse Securities (USA) LLC and SunTrust Robinson
Humphrey, Inc., as bookrunners.

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified in a notice pursuant to
(a) subsection 4.1 as a date on which Borrower requests the Lenders to make
Loans hereunder or (b) subsection 3.4 as a date on which Borrower requests the
Issuing Lender to issue a Letter of Credit hereunder.

 

8



--------------------------------------------------------------------------------

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“CapEx Carryforward Amount”: as defined in subsection 8.7.

“Capital Expenditures”: with respect to any Person, for any period, expenditures
resulting in the aggregate gross increase during that period, in the property,
plant or equipment reflected in the consolidated balance sheet of such Person
and its consolidated Subsidiaries (including amounts in respect of Financing
Leases), in conformity with GAAP, but excluding increases resulting from
(i) expenditures made in connection with the replacement, substitution or
restoration of property (a) to the extent financed from insurance proceeds paid
on account of the loss of or damage to the property being replaced, substituted
or restored, (b) with proceeds or awards on account of any Taking of the
property being replaced or (c) with regard to equipment that is purchased
simultaneously with the trade-in of existing equipment, fixed assets or
improvements, the credit granted by the seller of such equipment for the
trade-in of such equipment, fixed assets or improvements and (ii) any
expenditures made in connection with Permitted Acquisitions.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
of the partnership interests, membership interests or equivalent equity
securities in a Person (other than a corporation) and any and all warrants or
options to purchase, or securities or instruments convertible into or
exchangeable for, any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time or demand deposits, eurodollar time deposits
or overnight bank deposits having maturities of one year or less from the date
of acquisition issued by guaranteed by or placed with, and money market deposit
accounts issued or offered by, any office of (i) any Lender, or any commercial
bank organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $500,000,000 or (ii) Brown
Brothers Harriman & Co.; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
one year from the date of acquisition; (d) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 30 days, with respect to securities
issued or fully guaranteed or insured by the United States government;
(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or Moody’s;
(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar funds which invest substantially all of their
assets in assets satisfying the requirements of clauses (a) through (f) of this
definition.

“Cash Management Bank”: any Person that is an Agent, a Lender or an Affiliate of
an Agent or a Lender at the time it provides any Cash Management Services.

 

9



--------------------------------------------------------------------------------

“Cash Management Services”: treasury, depository and cash management services
and any automated clearing house fund transfer services or any credit card,
purchase card or similar services.

“CATV System”: any cable distribution system that receives broadcast signals by
antennae, microwave transmission, satellite transmission or any other form of
transmission and that amplifies such signals and distributes them to Persons who
pay to receive such signals.

“CERCLA”: as defined in subsection 5.17(f).

“Change in Law”: with respect to any Lender, (i) the adoption of, or change in,
any law, treaty, rule, regulation, policy, guideline or directive (whether or
not having the force of law, and including regulations enacted after the Closing
Date pursuant to the Dodd–Frank Wall Street Reform and Consumer Protection Act),
(ii) any change in the interpretation or application thereof by any Governmental
Authority having jurisdiction over such Lender, or (iii) any determination of an
arbitrator or a court or other Governmental Authority with which such Lender, in
the reasonable opinion of its counsel, must comply to avoid censure or penalty,
in each case after the Closing Date.

“Change of Control”: shall be considered to have occurred if:

(i) at any time prior to a Qualified Public Offering: ABRY and its Controlled
Investment Affiliates (A) shall cease to own, directly or indirectly, in the
aggregate, issued and outstanding Capital Stock of Holdings having at least a
majority of the voting power of the then outstanding Capital Stock of Holdings,
free and clear of all Liens, or (B) shall cease to have the right, directly or
indirectly, to designate a majority of the members of the Board of Directors of
each of Holdings and Borrower;

(ii) at any time: if (A) any Person (other than ABRY, its Controlled Investment
Affiliates or any person acting in the capacity of an underwriter with respect
to a distribution of Capital Stock of Holdings (each, a “Permitted Holder” and
collectively, the “Permitted Holders”)), whether singly or in concert with one
or more Persons, shall, directly or indirectly, have acquired or acquire the
power to vote or direct the voting of 30% or more, on a fully diluted basis, of
the outstanding Capital Stock of Holdings and (B) at such time ABRY and its
Controlled Investment Affiliates own, free and clear of all Liens, directly or
indirectly, in the aggregate, issued and outstanding Capital Stock of Holdings
representing less voting power of the then outstanding Capital Stock of Holdings
held by such Person(s);

(iii) at any time: if Holdings shall cease to own 100% of the outstanding
Capital Stock of Borrower; or

(iv) at any time after a Qualified Public Offering: if the board of managers of
Holdings shall cease to consist of a majority of Continuing Managers.

“Closing Date”: November 29, 2010.

“Code”: the United States Internal Revenue Code of 1986, as amended from time to
time.

“Collateral”: all property and assets of the Credit Parties, owned as of the
Closing Date or thereafter acquired, upon which a Lien is purported to be
created by any Security Document.

 

10



--------------------------------------------------------------------------------

“Commitment”: as to any Lender at any time, such Lender’s Tranche B Term Loan
Commitment, Incremental Term Commitment, Revolving Credit Commitment and/or
Incremental Revolving Commitment; collectively, as to all the Lenders from time
to time, the “Commitments”.

“Commitment Fee Rate”: (i) with respect to the Revolving Credit Commitments
established on the Closing Date, 0.75% per annum and (ii) with respect to any
Extended Revolving Credit Commitments, the rate provided in the applicable
Revolving Extension Notice; provided that any time that the Total Leverage Ratio
is equal to or less than 4.00:1.00, the rate set forth in clause (i) shall be
deemed reduced to 0.50% per annum. For purposes of the foregoing, (i) the Total
Leverage Ratio shall be determined as of the end of each fiscal quarter of
Borrower based upon Borrower’s consolidated financial statements delivered
pursuant to subsection 7.1 and (ii) each change in the Commitment Fee Rate
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Total Leverage Ratio shall be deemed to
exceed 4.00:1.00 (A) at any time that an Event of Default has occurred and is
continuing or (B) if Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to subsection 7.1, during the
period from the date on which financial statements are required to be delivered
to the date on which such consolidated financial statements are delivered.

“Commitment Percentage”: as to any Lender at any time, its Tranche B Term Loan
Commitment Percentage, Incremental Term Loan Commitment Percentage or Revolving
Credit Commitment Percentage, as the context may require.

“Commodities Account”: as defined in the UCC.

“Confidential Information Memorandum”: as defined in subsection 5.18.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents and the current portion of deferred tax assets) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Borrower and its
Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Borrower
and its Subsidiaries at such date, but excluding (a) the current portion of any
Funded Debt of Borrower and its Qualified Subsidiaries, (b) without duplication
of clause (a) above, all Indebtedness consisting of contingent obligations under
outstanding Letters of Credit or Revolving Loans to the extent otherwise
included therein and (c) the current portion of deferred tax liabilities.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) total
provision for income tax expense, (b) consolidated interest expense,
(c) depreciation and amortization expense, (d) franchise taxes that are
substantially the same as income taxes, (e) any extraordinary expenses, losses
or charges, (f) losses on sales of assets outside of the ordinary course of
business, (g) any other non-cash charges (including non-cash interest expense),
(h) any costs and expenses related to any equity offering, Investment, Permitted
Acquisition or Asset Sale permitted hereunder or the incurrence of Indebtedness
permitted to be incurred hereunder (including a refinancing thereof) (in each
case, whether or not successful), (i) the amount of expenses paid or accrued in
such period to ABRY to the extent permitted under subsection 8.12(g), (j) any
costs and expenses related to the Transactions and (k) non-recurring or unusual
expenses, losses or charges not to exceed 3%

 

11



--------------------------------------------------------------------------------

of Consolidated EBITDA in any period, minus (x) all non-cash income, (y) all
cash payments made during such period on account of reserves, restructuring
charges and other non-cash charges added to Consolidated Net Income pursuant to
clause (g) above in a previous period and (z) to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(i) interest income (except to the extent deducted in determining Consolidated
Interest Expense), (ii) any extraordinary income or gains, (iii) gains on the
sales of assets outside of the ordinary course of business, (iv) any net after
tax gain or income from the early extinguishment of Indebtedness and (v) any
non-recurring or unusual income or gains, all as determined on a consolidated
basis; provided that the cumulative effect of a change in accounting principles
(effected either through cumulative effect adjustment or a retroactive
application) shall be excluded.

“Consolidated Indebtedness”: at a particular date, the aggregate stated
principal amount of all Indebtedness of Borrower and its Qualified Subsidiaries
determined on a consolidated basis in accordance with GAAP at such date.

“Consolidated Interest Coverage Ratio”: during any period, on a Pro Forma Basis,
the ratio of (a) Consolidated EBITDA for any two consecutive fiscal quarters
ending during such period to (b) Consolidated Interest Expense for such two
consecutive fiscal quarters, measured on each date on which financial statements
have been or are required to be provided to the Lenders pursuant to
subsection 7.1.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Borrower and its
Qualified Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings, Borrower and its Qualified Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP,
but excluding any fees and expenses paid in connection with the issuance or
amendment of Indebtedness). For purposes of the foregoing, cash interest expense
shall be determined after giving effect to any net cash payments made or
received by Borrower or any Qualified Subsidiary with respect to Interest Rate
Agreements.

“Consolidated Net Income”: for any period, net income (or loss) of Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that (i) the net income (but not net loss) of any Person that is a
Non-Qualified Subsidiary or that is accounted for by the equity method of
accounting shall not be included except to the extent paid in cash as a dividend
or distribution to Borrower or (subject to clause (ii) below) a Qualified
Subsidiary, (ii) the net income of any Qualified Subsidiary shall be excluded to
the extent that the declaration or payment of dividends or similar distributions
by that Qualified Subsidiary of that net income is prohibited or not permitted
at the date of determination and (iii) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of Borrower or is merged with
or into or consolidated with any of Borrower or its Qualified Subsidiaries shall
be excluded.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contested Collateral Lien Conditions”: with respect to any Permitted Lien of
the type described in clauses (a), (b) and (d) of subsection 8.2, the following
conditions:

(i) any proceeding instituted contesting such Lien shall operate to stay the
sale or forfeiture of any portion of the Collateral on account of such Lien;

 

12



--------------------------------------------------------------------------------

(ii) solely to the extent such Lien exceeds $5,000,000, (other than Liens of the
type described in clause (d) of subsection 8.2 to the extent relating to a
Franchise, with respect to which this clause (ii) shall not apply) at the option
and upon request of the Administrative Agent, the appropriate Credit Party shall
have deposited with the Administrative Agent a sum sufficient to pay and
discharge such Lien and the Administrative Agent’s reasonable estimate of all
interest and penalties related thereto; and

(iii) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be pari passu or
superior to the Lien and security interest created and evidenced by the Security
Documents.

“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount (based on the maximum
reasonably anticipated net liability in respect thereof as determined by
Borrower in good faith) of the primary obligation or portion thereof in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated net liability in respect thereof (assuming
such Person is required to perform thereunder) as determined by Borrower in good
faith.

“Continuing Managers”: the directors of Holdings on the Closing Date and each
other director, if, in each case, such other director’s nomination for election
to the Board of Directors of Holdings is recommended by at least a majority of
the then Continuing Managers or by a nominations committee thereof.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of the property or assets owned by it
are bound.

“Control Agreements”: as defined in the Guarantee and Collateral Agreement.

“Controlled Investment Affiliate”: as to any Person, any other Person which
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by the former such Person
primarily for the purpose of making equity or debt investments in one or more
companies. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of management
and policies of such Person whether by contract or otherwise.

“Covered Taxes”: all Taxes excluding Excluded Taxes.

 

13



--------------------------------------------------------------------------------

“Credit Documents”: this Agreement, the Amendment Agreement, the Notes, the
Security Agreements, the Mortgages, any Incremental Loan Amendment, any Loan
Modification Agreement and all other documents delivered to any Agent and/or any
Lender in connection herewith or therewith, and, solely for purposes of
subsection 4.12, subsections 9(a) and (d) and subsection 11.15, the Fee Letter.

“Credit Parties”: the collective reference to Borrower and the Guarantors.

“Cure Amount”: as defined in Section 9.

“Cure Right”: as defined in Section 9.

“Declined Proceeds”: as defined in subsection 4.7(c).

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) defaults in its obligation to make any
Loan or fulfill any payment obligation required to be made or fulfilled by it
hereunder, (b) has notified the Administrative Agent or any Credit Party in
writing that it does not intend to satisfy any such obligations or (c) has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that if a Lender would be a “Defaulting Lender” solely by
reason of events relating to a parent company of such Lender or solely because a
Governmental Authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, such Lender shall not be a “Defaulting Lender” if and
for so long as such Lender confirms in writing, upon request by the
Administrative Agent, that it will continue to comply with its obligations to
make Loans and fulfill all other payment obligations required to be made and
fulfilled by it hereunder.

“Deposit Account”: as defined in the Guarantee and Collateral Agreement.

“Destruction”: any and all damage to, or loss or destruction of, all or any
portion of the Collateral.

“Dividend Payments”: dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any Capital Stock of Holdings, Borrower or any of its
Qualified Subsidiaries, but excluding dividends paid through the issuance of
additional shares of Capital Stock and any redemption or exchange of any Capital
Stock of such Person through the issuance of Capital Stock of such Person.

“Dollars” and “$”: lawful money of the United States.

“Eligible Assignee”: (a) a Lender; (b) an Affiliate of any Lender; (c) an
Approved Fund of a Lender; and (d) any other Person (other than a natural
person) approved by the Administrative Agent, the Issuing Lender (solely in the
case of Revolving Credit Loans or Revolving Credit Commitments) and

 

14



--------------------------------------------------------------------------------

Borrower (such approval not to be unreasonably withheld or delayed); provided
that (i) Borrower’s approval is not required in connection with (x) assignments
by the Arranger in connection with the primary syndication of the Tranche B Term
Loans and Revolving Credit Commitments or (y) during the existence and
continuation of a Default or an Event of Default, (ii) approval by Borrower
shall be deemed given if no objection is received by the assigning Lender and
the Administrative Agent from Borrower within ten Business Days after notice of
such proposed assignment has been delivered to Borrower; and (iii) neither
Borrower nor an Affiliate of Borrower (other than an Affiliated Lender who
becomes a Lender in accordance with and subject to the restrictions of
subsection 11.6(j)) shall qualify as an Eligible Assignee.

“Embargoed Persons”: as defined in subsection 7.14.

“Employee Benefit Plan”: an employee benefit plan (as defined in Section 3(3) of
ERISA) that is maintained or contributed to by Borrower or any Subsidiary or,
solely with respect to an employee benefit plan subject to Title IV of ERISA, by
any ERISA Entity or with respect to which Holdings or any of its Subsidiaries
could incur liability.

“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority or Requirements of Law (including,
without limitation, common law) relating to pollution or protection of the
environment (including, without limitation, pollution or protection of ambient
air, soil, subsurface strata, surface water, groundwater and natural resources
such as flora, fauna and wetlands) or public or employee health, including,
without limitation, release or threatened release, manufacture, storage,
treatment, handling, use, transport or disposal of Hazardous Materials, as of
the Closing Date or that may at any time thereafter be in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions, variances and any other authorizations required by
any Governmental Authority under or issued pursuant to any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Entity”: any member of an ERISA Group.

“ERISA Event”: (a) any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder, with respect to a Pension Plan (other than
an event for which the 30-day notice period is waived); (b) a failure by any
Pension Plan to meet the minimum funding standards (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Pension Plan, in each
instance, whether or not waived; (c) the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (e) the incurrence by any ERISA Entity of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (f) the receipt by any ERISA Entity from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan, or the occurrence of any event
or condition that could reasonably be expected to constitute grounds under ERISA
for the termination of or the appointment of a trustee to administer any Pension
Plan; (g) the incurrence by any ERISA Entity of any liability with respect to
the withdrawal or partial withdrawal from any Pension Plan or Multiemployer
Plan; (h) the receipt by any ERISA Entity of any notice, or the receipt by any
Multiemployer Plan from any ERISA Entity of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan

 

15



--------------------------------------------------------------------------------

is, or is expected to be, insolvent or in Reorganization, within the meaning of
Title IV of ERISA; (i) the making of any amendment to any Pension Plan that
could reasonably be expected to result in the imposition of a lien or the
posting of a bond or other security; or (j) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) that is reasonably likely to result in liability to
Holdings or any of its Subsidiaries.

“ERISA Group”: Borrower, any Subsidiary and all corporations and all trades or
businesses (whether or not incorporated) under common control that, together
with Borrower or any Subsidiary, are treated as a single employer under
Section 414 of the Code.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal)
of reserve requirements in effect on such day (including, without limitation,
basic, supplemental, special, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period. If the “Eurodollar Base Rate” as
calculated above would be lower than (i) in the case of Tranche B Term Loans,
1.00% per annum at any time, and (ii) in the case of Revolving Credit Loans,
1.50% per annum at any time, the “Eurodollar Base Rate” shall be deemed to be
(x) in the case of Tranche B Term Loans, 1.00% per annum at such time, and
(y) in the case of Revolving Credit Loans, 1.50% per annum at such time.

“Eurodollar Lending Office”: as to any Lender, the office of such Lender which
shall be making or maintaining Eurodollar Loans.

“Eurodollar Loans”: Loans at such time as they are made and/or being maintained
at a rate of interest based upon a Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

“Event of Default”: any of the events specified in Section 9; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

16



--------------------------------------------------------------------------------

“Excess Cash”: the aggregate amount of cash and cash equivalents in excess of
$10,000,000 that would appear on the consolidated balance sheet of Borrower and
its Qualified Subsidiaries as of any day, in conformity with GAAP.

“Excess Cash Flow”: for any fiscal year of Borrower, the excess, if any, of:

(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year (provided that for the purpose of this definition, Consolidated EBITDA
shall not be calculated on a Pro Forma Basis), (ii) decreases in Consolidated
Working Capital for such fiscal year and (iii) if and to the extent of any
Excess Cash Flow (before giving effect to clause (b)(viii) of this definition)
for the prior fiscal year, any CapEx Carryforward Amount from the prior fiscal
year that is not used in such fiscal year minus

(b) the sum, without duplication, of (i) the aggregate amount actually paid by
Borrower and its Qualified Subsidiaries in cash during such fiscal year on
account of capital expenditures (other than capital expenditures made with the
proceeds of eminent domain or condemnation proceedings to the extent such
proceeds are not included in the determination of Consolidated EBITDA for such
fiscal year and capital expenditures funded with the proceeds of the incurrence
of Indebtedness (other than revolving credit loans), the issuance of Capital
Stock or Asset Sales), (ii) the aggregate amount of payments of principal in
respect of any Indebtedness during such fiscal year (other than (x) pursuant to
(i) subsection 4.5 or (ii) subsection 4.4 to the extent such voluntary
prepayment reduces scheduled repayments under subsection 4.6 in subsequent
fiscal years; (y) payments of principal in respect of any revolving credit
facility to the extent that there is not an equivalent reduction in the
commitments in respect of such facility and (z) any repayment of Indebtedness to
the extent made with the proceeds of the incurrence of Indebtedness (other than
revolving credit loans) or the issuance of Capital Stock), (iii) cash interest
expense (including fees paid in connection with letters of credit and surety
bonds and commitment fees and other periodic bank charges) of Borrower and its
Qualified Subsidiaries, (iv) the amount of taxes (including franchise taxes that
are substantially the same as income taxes) or, without duplication, tax
distributions actually paid or to be paid in cash by Holdings, Borrower and its
Qualified Subsidiaries for such fiscal year either during such fiscal year or
within a normal payment period thereof, (v) to the extent added to Consolidated
Net Income in calculating Consolidated EBITDA for such fiscal year, the net cash
cost of Interest Rate Agreements, (vi) the amount of cash actually paid by
Holdings, Borrower and its Qualified Subsidiaries in connection with clause (e),
(h), (i) and (j) in the definition of Consolidated EBITDA, (vii) increases in
Consolidated Working Capital for such fiscal year and (viii) the CapEx
Carryforward Amount for such fiscal year.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Taxes”: (a) in the case of each Lender and Administrative Agent, Taxes
(including franchise Taxes) imposed on (or measured by) its overall net income
by (i) the jurisdiction under the laws of which such Lender or Administrative
Agent is incorporated or organized or (ii) the jurisdiction in which
Administrative Agent’s or such Lender’s principal executive office or applicable
lending office is located, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a) above and (c) in the case of the Administrative Agent or any
Lender that is not a United States Person (as defined in Section 7701(a)(30) of
the Code), other than any such person that becomes a Lender pursuant to
subsection 4.17, any U.S. federal withholding Tax to the extent such Tax could
be imposed under the law in effect (including FATCA) on the date such
Administrative Agent or Lender becomes a party to this agreement (or designates
a new lending office) or is attributable to such Administrative Agent or
Lender’s failure to

 

17



--------------------------------------------------------------------------------

comply with subsection 4.14, except, in the case of any such Person, to the
extent that such Person, (or its assignor, as applicable) was entitled
(immediately prior to such assignment or designation of lending office) to
gross-up payments or indemnification in respect of such Tax under subsection
4.14 (or would have been so entitled had the assignor’s Tax status (residence,
etc.) immediately before such assignment been the same as the Assignee’s Tax
status immediately after such assignment).

“Executive Order”: as defined in subsection 5.25(a).

“Executive Orders”: as defined in subsection 7.14.

“Existing Credit Agreement”: as defined in the introductory statement hereto.

“Existing Tranche”: as defined in subsection 11.18(a).

“Extended Revolving Credit Commitment”: as defined in subsection 11.18(b).

“Extended Term Loans”: as defined in subsection 11.18(a).

“Extended Term Maturity Date”: with respect to any Extended Term Loans created
pursuant to any Loan Modification Offer, the final maturity date specified in
the applicable Loan Modification Offer.

“Extending Term Lender”: as defined in subsection 11.18(a).

“Extension”: as defined in subsection 11.18(b).

“Extension Election”: as defined in subsection 11.18(a).

“Facility”: each of (a) the extensions of credit made hereunder in the form of
Tranche B Term Loans and any outstanding Tranche B Term Loan Commitments (the
“Tranche B Term Loan Facility”), (b) the Incremental Facilities that are not a
Tranche B Term Loan Facility and (c) the Revolving Credit Commitments and any
Incremental Revolving Commitments and the extensions of credit made thereunder
(together, the “Revolving Credit Facility”), and “Facilities” means the
collective reference to the Tranche B Term Loan Facility, any Incremental
Facilities that are not a Tranche B Term Loan Facility, and any Incremental
Revolving Facility and the Revolving Credit Facility.

“FATCA”: Sections 1471 through 1474 of the Code, as of the Closing Date, and any
regulations or official interpretations thereof, including any such regulations
or official interpretations issued after the Closing Date.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter”: that certain Agent Fee Letter among Borrower, Credit Suisse
Securities (USA) LLC and the Administrative Agent dated November 8, 2010.

“Fee Property”: as defined in subsection 5.13.

 

18



--------------------------------------------------------------------------------

“Financing Lease”: (a) any lease of property, real or personal, the obligations
under which are capitalized on a consolidated balance sheet of Holdings,
Borrower and its consolidated Subsidiaries and (b) any other such lease to the
extent that the then present value of any rental commitment thereunder should,
in accordance with GAAP, be capitalized on a balance sheet of the lessee.

“Finance Subsidiary”: Atlantic Broadband Finance, Inc., a Delaware corporation
and co-issuer of the Subordinated Notes.

“Franchise”: a franchise, license, authorization or right by contract or
otherwise to construct, own, operate, promote, extend and/or otherwise exploit
any CATV System operated or to be operated by Borrower or any of its
Subsidiaries granted by any state, county, city, town, village or other local or
state government authority or by the Federal Communications Commission.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation, and, in the
case of Borrower, Indebtedness in respect of the Loans.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then,
if requested by either Borrower or the Required Lenders, Borrower and
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating Borrower’s financial
condition and results of operations of Borrower and its Subsidiaries shall be
the same after such Accounting Change as if such Accounting Change had not been
made. Following a request by either Borrower or the Required Lenders not to give
effect to any Accounting Change, until such time as such an amendment shall have
been executed and delivered by Borrower, the Administrative Agent and the
Required Lenders, except for purposes of subsections 5.1(a), (b) and (c) and
subsection 7.1, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred. “Accounting Change” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Granting Lender”: as defined in subsection 11.6(i).

“Guarantee and Collateral Agreement”: the guarantee and collateral agreement
dated as of the Closing Date, attached hereto as Exhibit D, entered into by each
of the Credit Parties in favor of the Administrative Agent for the ratable
benefit of the Secured Parties, as the same may be amended, modified or
supplemented from time to time.

“Guarantees”: the collective reference to the guarantee of the Obligations by
each of Holdings and the Subsidiary Guarantors set forth in the Guarantee and
Collateral Agreement and any guarantee which may from time to time be executed
and delivered by a Subsidiary pursuant to subsection 7.9.

 

19



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hazardous Materials”: any pollutants, contaminants, chemicals, materials or
wastes, radioactivity or radiation, hazardous pesticides or hazardous or toxic
substances that may give rise to liability, or are subject to regulation, under
any Environmental Law, including, without limitation, asbestos, petroleum, any
other petroleum products (including gasoline, crude oil or any fraction
thereof), polychlorinated biphenyls and urea-formaldehyde insulation.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Highest Lawful Rate”: as defined in subsection 11.12.

“Holdings”: as defined in the preamble hereto.

“Holdings Dividend”: as defined in the Existing Credit Agreement.

“Incremental Facility”: an aggregation of Incremental Revolving Commitments or
Incremental Term Commitments of one or more Lenders that are made available to
Borrower and become effective on the same date, pursuant to the same Incremental
Loan Amendment and the extensions of credit hereunder in respect of Incremental
Revolving Loans and Incremental Term Loans.

“Incremental Installment Payment Date”: as defined in subsection 4.6(b).

“Incremental Loan”: any Incremental Revolving Loan and/or Incremental Term Loan
advanced by a Lender.

“Incremental Loan Amendment”: as defined in subsection 2.1(b).

“Incremental Margin”: as defined in subsection 4.18.

“Incremental Revolving Commitment”: as defined in subsection 4.18.

“Incremental Revolving Lender”: each Lender that has an Incremental Revolving
Commitment or that is a holder of an Incremental Revolving Loan.

“Incremental Revolving Loan”: as defined in subsection 2.1(b).

“Incremental Term Commitment”: as defined in subsection 4.18.

“Incremental Term Lender”: each Lender that has an Incremental Term Commitment
or that is the holder of an Incremental Term Loan.

“Incremental Term Loan”: as defined in subsection 2.1(a).

“Incremental Term Loan Commitment Percentage”: as to any Incremental Term Lender
at any time, the percentage of the Aggregate Incremental Term Commitments that
are not in respect of Tranche B Term Loans, then constituted by such Lender’s
Incremental Term Loan Commitments that are not in respect of Tranche B Term
Loans (or, after such Incremental Term Loans are made, the percentage

 

20



--------------------------------------------------------------------------------

of the aggregate outstanding principal amount of the Incremental Term Loans that
are not Tranche B Term Loans, then constituted by the principal amount of such
Incremental Term Lender’s Incremental Term Loans that are not in respect of
Tranche B Term Loans).

“Incremental Term Maturity Date”: for any Incremental Term Loan the date upon
which the final scheduled payment of principal of such Incremental Term Loan
shall be due and payable pursuant to the applicable Incremental Loan Amendment,
which such date shall in no event be earlier than the Tranche B Term Loan
Maturity Date.

“Incremental Term Note”: as defined in subsection 4.16(e).

“Indebtedness”: of any Person at any date, without duplication,

(a) all indebtedness of such Person for borrowed money,

(b) all obligations of such Person for the deferred purchase price of property
or services (other than current trade payables incurred in the ordinary course
of such Person’s business and not more than 180 days overdue),

(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments,

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),

(e) all obligations under Financing Leases of such Person and the obligations
(including contingent obligations) of such Person under and in respect of
synthetic lease transactions under which such Person or any Affiliate of such
Person is the lessee,

(f) the face amount of all obligations of such Person, contingent or otherwise,
as an account party or applicant under or in respect of acceptances or letters
of credit (whether drawn or undrawn),

(g) the liquidation value of all redeemable preferred Capital Stock of such
Person,

(h) all Contingent Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above,

(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and

(j) for the purposes of subsection 8.1 and subsection 9(e) only, all obligations
of such Person in respect of Hedge Agreements, it being understood that the
amount of any Hedge Agreement for purposes of subsection 9(e) shall be, as of
any date of determination, the net amounts, if any, that would be required to be
paid by such Person if such Hedge Agreements were terminated on such date.

 

21



--------------------------------------------------------------------------------

The Indebtedness of any Person (x) shall not include surety bonds or similar
obligations, and (y) shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnitee”: as defined in subsection 11.5(b).

“Initial Yield”: with respect to Incremental Term Loans, the amount (as
reasonably determined by the Administrative Agent in consultation with Borrower)
equal to the sum of (a) the margin above the Eurodollar Rate on such Incremental
Term Loans (increased by the amount that any “Eurodollar floor” applicable to
such Loans exceeds the rate applicable to Tranche B Term Loans set forth in the
last sentence of the definition of Eurodollar Base Rate), and (b) the quotient
obtained by dividing (i) the amount of any Up-Front Fees on such Incremental
Term Loans by (ii) the lesser of (x) the Weighted Average Life to Maturity of
such Term Loans and (y) four.

“Installment Payment Date”: each Tranche B Term Loan Installment Payment Date
and each Incremental Installment Payment Date.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges in and to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, rights under
copyright licenses, patents, rights under patent licenses, trademarks, rights
under trademark licenses, technology, know-how and processes, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to Alternate Base Rate Loans, the last Business
Day of each March, June, September and December, commencing on the first such
day to occur after any Alternate Base Rate Loans are made or any Eurodollar
Loans are converted to Alternate Base Rate Loans, (b) as to any Eurodollar Loan
in respect of which Borrower has selected an Interest Period of one, two or
three months, the last day of such Interest Period and (c) as to any Eurodollar
Loan in respect of which Borrower has selected a longer Interest Period than the
periods described in clause (b), the last day of each three calendar month
interval during such Interest Period and, in addition, the last day of such
Interest Period.

“Interest Period”: with respect to any Eurodollar Loan, initially, the period
commencing on, as the case may be, the Borrowing Date or conversion date with
respect to such Eurodollar Loan and in each case ending one, two, three or six
months (or, with the prior consent of all Lenders of such Eurodollar Loan, nine
or twelve months) thereafter as selected by Borrower in its notice of borrowing
as provided in subsection 4.1 or its notice of conversion as provided in
subsection 4.2; provided that the foregoing provisions relating to Interest
Periods are subject to the following:

(A) if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(B) any Interest Period that would otherwise extend beyond (i) in the case of an
Interest Period for a Term Loan, the Term Loan Maturity Date shall end on such
Term Loan Maturity Date or, if such Installment Payment Date shall not be a
Business Day, on the next preceding Business Day; and (ii) in the case of any
Interest Period for a Revolving Credit Loan, the Revolving Credit Termination
Date shall end on the Revolving Credit Termination Date, or if the Revolving
Credit Termination Date shall not be a Business Day, on the next preceding
Business Day;

 

22



--------------------------------------------------------------------------------

(C) any Interest Period that begins on the last day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of a
calendar month.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or other similar agreement or
arrangement.

“Investment”: for any Person: (a) the acquisition (whether for cash, property,
services or securities or otherwise) of equity interests, bonds, notes,
debentures or other securities of any other Person; (b) the making of any
deposit with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); (c) any capital contribution to (by means of any transfer of cash
or other property to others or any payment for property or services for the
account or use of others) any other Person; and (d) the entering into, or direct
or indirect incurrence, of any Contingent Obligation with respect to
Indebtedness or other liability of any other Person.

“Issuing Lender”: Credit Suisse AG, acting through any of its Affiliates or
branches, as issuer of the Letters of Credit.

“Law”: any statute, law, regulation, ordinance, rule, treaty, judgment, order,
decree, permit, concession, franchise, license, agreement or other governmental
restriction of the United States or Canada or any state, province or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.

“L/C Application”: as defined in subsection 3.4(a).

“L/C Exposure”: at any time the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time and (b) the aggregate amount of L/C
Obligations at such time.

“L/C Obligations”: the obligations of Borrower to reimburse the Issuing Lender
for any payments made by the Issuing Lender under any Letter of Credit that have
not been reimbursed by Borrower pursuant to subsection 3.7(a).

“L/C Participating Interest”: an undivided participating interest in the face
amount of each issued and outstanding Letter of Credit and the L/C Application
relating thereto.

“Leased Property”: as defined in subsection 5.13.

“Lenders”: as defined in the preamble hereto.

“Letter of Credit”: an irrevocable standby letter of credit under which the
Issuing Lender agrees to make payments in Dollars for the account of Borrower,
on behalf of Borrower or any Qualified Subsidiary in respect of obligations of
Borrower or such Subsidiary incurred pursuant to contracts made or performances
undertaken or to be undertaken or like matters relating to contracts to which
Borrower or such Qualified Subsidiary is or proposes to become a party in
Borrower’s or such Qualified Subsidiary’s business, including for insurance
purposes or in respect of advance payments or as bid or performance bonds or for
any other purpose for which a standby letter of credit might customarily be
issued.

 

23



--------------------------------------------------------------------------------

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, encumbrance, lien (statutory or other), charge or preference,
priority or other security agreement or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction in respect of any of the foregoing).

“Loan Modification Agreement”: a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent, Borrower, the
other Credit Parties and one or more Accepting Lenders.

“Loan Modification Offer”: as defined in subsection 11.18.

“Loans”: the Term Loans and the Revolving Credit Loans; individually, a “Loan”.

“Majority Facility Lenders”: (a) with respect to the Revolving Credit Facility,
the holders of in excess of 50% of the Revolving Credit Commitments and any
Incremental Revolving Commitments or, if the Revolving Credit Commitments and
Incremental Revolving Commitments have been terminated in full, the Revolving
Credit Exposure, (b) with respect to the Tranche B Term Loan Facility, the
holders of in excess of 50% of the Tranche B Term Loans and aggregate Tranche B
Term Loan Commitments then outstanding and (c) with respect to any Incremental
Term Loan that is not a Tranche B Term Loan, the holders of in excess of 50% of
such Tranche of Incremental Term Loans then outstanding.

“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, results of operations, condition (financial or otherwise) or liabilities
(contingent or otherwise) of Holdings and its Subsidiaries, taken as a whole,
(ii) the ability of Holdings or any of its Subsidiaries to perform its
respective obligations under any Credit Document or (iii) the rights and
remedies of the Administrative Agent, Issuing Lender or Lenders under any Credit
Document.

“Material Subsidiary”: any Subsidiary that would be a “significant subsidiary”
of Borrower within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act of 1933 (replacing references to 10 per cent therein with 5 per
cent), or any group of Subsidiaries that together would constitute a Material
Subsidiary.

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties”: (a) the Real Property designated as “Mortgaged Property”
on Schedule 5.13, and (b) any Real Property covered by a Mortgage delivered
pursuant to subsection 7.9(d).

“Mortgages”: each of the mortgages and deeds of trust in respect of real
property made by any Credit Party in favor of, or for the benefit of, the
Administrative Agent for its benefit and for the benefit of the other Secured
Parties, substantially in the form of Exhibit F (with such reasonable changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded and otherwise as shall be reasonably
acceptable to the Administrative Agent), as the same may be amended,
supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any ERISA Entity is making or accruing
an obligation to make contributions or (ii) to which any ERISA Entity has within
the preceding five plan years made contributions, including any Person which
ceased to be an ERISA Entity during such five year period.

 

24



--------------------------------------------------------------------------------

“Net Proceeds”: the aggregate cash proceeds received by Holdings, Borrower or
any of its Qualified Subsidiaries in respect of:

(a) the incurrence of any Indebtedness (including debt securities convertible
into, or exchangeable or exercisable for, Capital Stock) or loans by Holdings,
Borrower or any of its Qualified Subsidiaries;

(b) any Asset Sale; provided that (i) so long as no Event of Default then
exists, the proceeds of any Asset Sale shall constitute Net Proceeds only to the
extent such proceeds are not reinvested in properties or assets owned (or to be
owned) by Borrower or a Qualified Subsidiary having a fair market value at least
equal to the amount of such proceeds within twelve months from the date of
receipt thereof, as certified by a Responsible Officer of Borrower to the
Administrative Agent, (ii) if the property so sold constituted Collateral under
the Security Documents then any property purchased with the net proceeds thereof
shall be mortgaged or pledged, as the case may be, to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties in accordance
with subsection 7.9 and (iii) the aggregate outstanding amount of proceeds held
by Borrower and its Qualified Subsidiaries at any time for reinvestment in
respect of any property sold pursuant to this paragraph shall not exceed
$10,000,000;

(c) any insurance recoveries in respect of any Destruction or any proceeds or
awards on account of any Taking; provided that (i) so long as no Event of
Default then exists under paragraph (a), (e), (f), (g) or (h) of Section 9, the
proceeds of any such insurance recoveries in respect of any Destruction or
proceeds or award of any such Taking shall constitute Net Proceeds only to the
extent they are not reinvested in properties or assets owned (or to be owned) by
Borrower or a Qualified Subsidiary having a fair market value at least equal to
the amount of such proceeds or awards within twelve months from the date of
receipt thereof as certified by a Responsible Officer of Borrower to the
Administrative Agent, and (ii) if the property subject to such Destruction or
Taking constituted Collateral under the Security Documents then any property
purchased with the proceeds thereof or awards shall be mortgaged or pledged, as
the case may be, to the Administrative Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with subsection 7.9;

(d) any cash received in respect of substantially like-kind exchanges of
property to the extent provided in the proviso to subsection 8.5(e);

(e) any cash payments received in respect of promissory notes delivered to
Holdings, Borrower or any of its Qualified Subsidiaries in respect of an Asset
Sale; and

(f) any Cure Amount;

in each case, net of (without duplication) (w) to the extent such Indebtedness
and such Lien are permitted hereunder, the amount required to repay any
Indebtedness (other than the Loans) secured by a Lien on any assets of Holdings,
Borrower or any of its Qualified Subsidiaries (that are collateral for any such
Indebtedness) that are sold or otherwise disposed of in connection with such
Asset Sale or subject to the applicable Destruction or Taking, (x) the
reasonable expenses (including legal fees and brokers’ and underwriters’
commissions, lenders’ fees and credit enhancement fees) incurred in effecting
the applicable event or events described in clauses (a) through (e) above,
(y) any Taxes (including any withholding or distributions in respect of Taxes)
reasonably attributable to the applicable event or events described in
clauses (a) through (e) above and reasonably estimated by Holdings, Borrower or
its Qualified Subsidiaries to be actually payable and (z) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds).

 

25



--------------------------------------------------------------------------------

“Non-Bank Certificate”: a certificate substantially in the form of Exhibit G.

“Non-Consenting Lender”: as defined in subsection 11.1.

“Non-Qualified Subsidiary”: each subsidiary of Borrower that is not a Qualified
Subsidiary.

“Notes”: the Revolving Credit Notes and the Term Notes; each of the Notes, a
“Note”.

“Obligations”: as defined in the Guarantee and Collateral Agreement.

“OFAC”: as defined in subsection 5.25(b)(v).

“Officer”: with respect to any corporation, its Chairman of the Board (if an
officer) or its President or one of its Vice Presidents or its Chief Financial
Officer or its Treasurer or any Assistant Treasurer or its Secretary or one of
its Assistant Secretaries, and with respect to any other entity, persons acting
in a similar capacity.

“Officer’s Certificate”: a certificate of the entity in question executed on its
behalf by an Officer of such entity.

“Other List”: as defined in subsection 7.14.

“Other Real Property”: as defined in subsection 5.13.

“Other Taxes”: any present or future stamp or documentary Taxes and any other
excise Taxes or property Taxes, charges or similar levies which arise from any
payment made hereunder or under any Note or from the execution, delivery,
enforcement or registration of, or otherwise with respect to, this Agreement or
any Note or Guarantee, and all interest fines, penalties and additions to Tax
and related expenses with regard thereto.

“Parent”: Atlantic Broadband Group LLC, an indirect parent entity of Holdings.

“Participants”: as defined in subsection 11.6(b).

“Participating Lender”: any Revolving Credit Lender (other than the Issuing
Lender) with respect to its L/C Participating Interest in each Letter of Credit.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

“Pension Plan”: an employee pension benefit plan (other than a Multiemployer
Plan) that is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and is
maintained or contributed to by any ERISA Entity or with respect to which
Holdings or any of its Subsidiaries could incur liability by application of
Section 4069 of ERISA.

“Permitted Acquisition”: as defined in subsection 8.6(l).

“Permitted Amendments”: as defined in subsection 11.18.

 

26



--------------------------------------------------------------------------------

“Permitted Encumbrances”: with respect to any Mortgaged Property, such
exceptions to title as are set forth in the title insurance policy delivered
with respect thereto.

“Permitted Liens”: Liens permitted to exist under subsection 8.2.

“Permitted Securities”: equity securities of Holdings having no mandatory
redemption, repurchase or similar requirements prior to 120 days after the
latest maturity date for any of the Loans (other than upon a change of control
or IPO, if such payment is subject to repayment of the Obligations in full), and
upon which all dividends or distributions (if any) shall be payable solely
(i) in additional shares of such equity security or (ii) on or after the 120th
day after the latest maturity date for any of the Loans.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Prime Rate”: the rate of interest per annum determined from time to time by
Credit Suisse AG as its prime rate in effect at its principal office in New York
City (it being understood that the Prime Rate may not be the lowest rate of
interest charged by Credit Suisse AG in connection with extensions of credit to
debtors).

“Profit Payment Agreement”: any agreement to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.

“Pro Forma Basis”: (a) following any Permitted Acquisition or any sale,
transfer, lease or other disposition of assets outside of the ordinary course of
business permitted by subsection 8.5 during the relevant periods, Consolidated
EBITDA and Consolidated Interest Expense for the relevant periods shall be
calculated only after giving pro forma effect thereto, as if such Permitted
Acquisition, or sale, transfer, lease or other disposition of assets (and, in
each case, any related incurrence, repayment or assumption of Indebtedness, with
any new Indebtedness being deemed to be amortized over the relevant period in
accordance with its terms) had occurred on the first day of the relevant period
for determining Consolidated EBITDA or Consolidated Interest Expense, and
(b) any pro forma calculations under clause (a) of this definition may include
operating and other expense reductions and other adjustments resulting from any
such transaction that is being given pro forma effect to the extent that such
operating and other expense reductions and other adjustments are appropriate in
the commercially reasonable judgment of Borrower given the facts and
circumstances of the transactions in amounts consistent with actual experience
and are reasonably acceptable to the Administrative Agent.

“Proposed Change”: as defined in subsection 11.1.

“Property”: any right, title or interest in or to property or assets of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible
and including Capital Stock or other ownership interests of any Person.

“Purchase Money Indebtedness”: Indebtedness (excluding Financing Leases),
incurred for the purpose of financing all or any part of the purchase price of
property, plant or equipment used in the business of Holdings, Borrower and its
Qualified Subsidiaries or the cost of installation, construction or improvement
thereof; provided that (1) the amount of such Indebtedness shall not exceed such
purchase price or cost and (2) such Indebtedness shall be incurred within 90
days after such acquisition of such asset by the Holdings, Borrower or any of
its Qualified Subsidiaries or such installation, construction or improvement.

 

27



--------------------------------------------------------------------------------

“Qualified Public Offering”: any public offering of the common (or other voting)
Capital Stock of Parent or its successor or any of its Subsidiaries (other than
any such Subsidiary that is also a Subsidiary of Holdings) pursuant to an
effective registration statement (other than a registration statement on Form
S-4, S-8 or any successor or similar form) filed under the Securities Act of
1933, as amended, where the gross proceeds raised are not less than $75,000,000.

“Qualified Subsidiary”: each wholly owned Subsidiary Guarantor.

“Real Property”: each Fee Property and Leased Property listed on Schedule 5.13,
all right, title and interest of any Person (including, without limitation, any
leasehold estate) in and to a parcel of real property owned or operated by any
Credit Party, whether by lease, license or other use or occupancy agreement,
together with, in each case, all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof or thereon.

“Redemption”: as defined in the Existing Credit Agreement.

“Refinance”: to refinance, repay, prepay, replace, renew or refund.

“Refinancing Indebtedness”: Indebtedness incurred to Refinance other
Indebtedness (the “Refinanced Indebtedness”); provided

(i) the principal amount (or accreted value, in the case of Indebtedness issued
at a discount) of the Refinancing Indebtedness does not exceed the principal
amount (or accreted value, as the case may be) of the Refinanced Indebtedness
plus the amount of accrued and unpaid interest on the Refinanced Indebtedness,
any premium paid to the holders of the Refinanced Indebtedness and reasonable
expenses incurred in connection with the incurrence of the Refinancing
Indebtedness;

(ii) if the Refinancing Indebtedness is to be the obligation of any Credit
Party, the Refinanced Indebtedness shall also have been the obligation of a
Credit Party;

(iii) if the Refinanced Indebtedness was subordinated to the Loans, then such
Refinancing Indebtedness, by its terms, is subordinate in right of payment to
the Loans, at least to the same extent as the Refinanced Indebtedness;

(iv) the Refinancing Indebtedness shall have a maturity that is not earlier than
(x) the maturity of the Indebtedness being Refinanced and (y) the Term Loan
Maturity Date;

(v) the Refinancing Indebtedness shall have a longer or equal weighted average
life than the Indebtedness being Refinanced; and

(vi) the Refinancing Indebtedness is secured only to the extent, if at all, and
by the assets, that the Refinanced Indebtedness being repaid or amended is
secured (or would be required to be secured).

“Register”: as defined in subsection 11.6(d).

“Regulation U”: Regulation U (12 C.F.R. Part 221) of the Board, as the same may
be modified and supplemented and in effect from time to time.

“Regulation X”: Regulation X (12 C.F.R. Part 224) of the Board, as the same may
be modified and supplemented and in effect from time to time.

 

28



--------------------------------------------------------------------------------

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is in reorganization as such term is used in
Section 4241 of ERISA.

“Required Lenders”: at a particular time, the holders of more than 50% of the
sum of (i) the Term Loans then outstanding, (ii) any outstanding Term Loan
Commitment and (iii) the Revolving Credit Commitments and/or Incremental
Revolving Commitments or, if the Revolving Credit Commitments and Incremental
Revolving Commitments have been terminated in full, the Revolving Credit
Exposure. The Term Loans and the Revolving Credit Commitments and/or Incremental
Revolving Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Requirement of Law”: as to any Person, the Articles or Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, order or determination of an
arbitrator or a court or other Governmental Authority, in each case, applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer”: with respect to any Person, the president, chief
executive officer, the chief operating officer, the chief financial officer,
assistant treasurer, controller or any vice president of such Person.

“Restatement Closing Date”: March 8, 2011.

“Revolving Credit Commitment”: as to any Lender, its obligations to (i) make
Revolving Credit Loans (other than Incremental Revolving Loans) to Borrower
pursuant to subsection 3.1 and (ii) purchase its L/C Participating Interest in
any Letter of Credit, in an aggregate amount not to exceed the amount set forth
under such Lender’s name in Schedule I opposite the caption “Revolving Credit
Commitment” or in the Assignment and Acceptance by which such Lender acquired
its Revolving Credit Commitment, as the same may be reduced from time to time
pursuant to subsection 4.3 or 4.5, adjusted pursuant to subsection 11.6(c) or
extended as Extended Revolving Credit Commitments pursuant to subsection 11.18;
collectively, as to all the Lenders, the “Revolving Credit Commitments”. The
original aggregate principal amount of the Revolving Credit Commitments is
$25,000,000.

“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage of the aggregate Revolving Credit Commitments and/or any Incremental
Revolving Commitments then constituted by such Lender’s Revolving Credit
Commitment and/or Incremental Revolving Commitments.

“Revolving Credit Commitment Period”: the period from and including the Business
Day immediately after the Closing Date to but not including the Revolving Credit
Termination Date.

“Revolving Credit Exposure”: the sum of (i) the aggregate unpaid principal
amount of the Revolving Credit Loans, (ii) the aggregate amount available to be
drawn at such time under all outstanding Letters of Credit and (iii) L/C
Obligations.

“Revolving Credit Facility”: as defined in the definition of “Facility”.

“Revolving Credit Lender”: any Lender with a Revolving Credit Commitment and/or
Incremental Revolving Commitment.

“Revolving Credit Loans”: as defined in subsection 3.1(a).

 

29



--------------------------------------------------------------------------------

“Revolving Credit Note”: as defined in subsection 4.16(e).

“Revolving Credit Termination Date”: the earliest of (a) the fourth anniversary
of the Closing Date or, if such date is not a Business Day, the immediately
preceding Business Day, (b) in the event more than $10,000,000 in aggregate
principal amount of Subordinated Notes remain outstanding on such date,
September 17, 2013, and (c) such other earlier date as the Revolving Credit
Commitments and any Incremental Revolving Commitments shall terminate hereunder.
With respect to Extended Revolving Credit Commitments, Revolving Credit Loans
extended pursuant thereto, and Letters of Credit issued thereunder, clause
(a) above shall be deemed replaced with the date specified in the applicable
Revolving Extension Notice for any such Extended Revolving Credit Commitments.

“Revolving Extension Notice”: as defined in subsection 11.18(b).

“Sale and Leaseback Transaction”: any arrangement, directly or indirectly, with
any Person whereby it shall sell or transfer any property used or useful in its
business, whether owned as of the Closing Date or thereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred (it being understood that this definition does not include the sale
or transfer of property and the subsequent lease of property with a materially
higher fair market value than the property being sold or transferred and that is
used for substantially the same purpose).

“SDN List”: as defined in subsection 7.14.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Securities Account”: as defined in the UCC.

“Security Agreements”: the Guarantee and Collateral Agreement and any security
agreement which may from time to time be executed and delivered by Borrower or a
Subsidiary of Borrower pursuant to subsection 7.9.

“Security Documents”: the Security Agreements, the Mortgages, all UCC or other
financing statements and other instruments of perfection required by this
Agreement, the Security Agreements or the Mortgages to be executed, delivered
and/or filed or recorded, and any other documents utilized to pledge to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, any other property or assets as collateral for the Obligations.

“Solvent” and “Solvency”: when used with respect to any Person, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured, or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

30



--------------------------------------------------------------------------------

“S&P”: Standard and Poor’s, a division of The McGraw-Hill Companies, Inc.

“Specified Foreign Subsidiary”: each Subsidiary that is a “controlled foreign
corporation” (as defined in Section 957 of the Code) and each Subsidiary of such
controlled foreign corporation.

“SPV”: as defined in subsection 11.6(i).

“Subordinated Notes Indenture”: the indenture dated as of February 10, 2004,
among Borrower, Atlantic Broadband Finance, Inc., the guarantors named therein
and The Bank of New York, as Trustee, as amended, restated, modified or
supplemented, governing the Subordinated Notes.

“Subordinated Notes”: Borrower’s and the Finance Subsidiary’s 9 3/8% unsecured
senior subordinated notes due 2014.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock of each class or other
interests having ordinary voting power (other than stock or other interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, by such Person or by one or more Subsidiaries of such
Person or by such Person and one or more Subsidiaries of such Person. A
Subsidiary shall be deemed wholly owned by a Person who owns directly or
indirectly all of the voting shares of stock or other interests of such
Subsidiary having voting power under ordinary circumstances to vote for
directors or other managers of such corporation, partnership or other entity,
except for directors’ qualifying shares. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower; provided that any joint venture or
Person in which an investment is made pursuant to subsection 8.6(h) shall at the
option of Borrower, so long as such investment is maintained in reliance on such
subsection, not be a “Subsidiary” of Borrower for any purpose of this Agreement.

“Subsidiary Guarantor”: each of (1) each Subsidiary of Borrower listed on
Schedule II and (2) each Subsidiary of Borrower which pursuant to subsection 7.9
becomes a party to the Guarantee and Collateral Agreement.

“Survey”: a survey of any Mortgaged Property (and all improvements thereon):
(i) prepared by a surveyor or engineer licensed to perform surveys in the state,
province or country where such Mortgaged Property is located, (ii) dated as of a
recent date reasonably acceptable to the Administrative Agent, (iii) certified
by the surveyor (in a manner reasonably acceptable to the Administrative Agent)
to the Administrative Agent and the Title Company reasonably acceptable to the
Administrative Agent, and (iv) complying in all material respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey; provided,
however, that such survey is in a form sufficient for the Title Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) and issue survey, access and comprehensive endorsements with respect
to such Mortgaged Property.

“Taking”: any taking of any assets of Holdings, Borrower or any of its Qualified
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any Law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military.

 

31



--------------------------------------------------------------------------------

“Taxes”: any and all present or future taxes, duties, levies, fees, imposts,
deductions, charges or withholdings imposed by the Internal Revenue Service or
any other taxing authority (whether domestic or foreign and including any
federal, state, U.S. possession, county, local, provincial or foreign government
or any subdivision or taxing agency thereof), whether computed on a separate,
consolidated, unitary, combined or other basis and any and all liabilities
(including interest, fines, penalties or additions to tax) with respect to the
foregoing.

“Term Loan” and “Term Loans”: as defined in subsection 2.1(a).

“Term Loan Commitments”: collectively, the Tranche B Term Loan Commitments and
any Incremental Term Commitment; individually a “Term Loan Commitment”.

“Term Note”: a Tranche B Term Note or any Incremental Term Note, as the context
shall require, and collectively, the “Term Notes”.

“Title Company”: such title insurance company as shall be retained by Borrower
and reasonably acceptable to the Administrative Agent.

“Title Policy”: a title policy with respect to each Mortgage paid for by
Borrower, issued by Title Company, together with such endorsements (including,
without limitation, “tie-in” or “cluster”, first loss, last dollar, usury,
contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, zoning (provided that with respect to zoning,
Borrower may, in lieu of such endorsement, deliver a zoning compliance letter
prepared by the appropriate Governmental Authority or a zoning and site
requirement summary report prepared by the Planning and Zoning Resource
Corporation or other similar service reasonably acceptable to the Administrative
Agent) and so-called comprehensive coverage over covenants and restrictions),
coinsurance and reinsurance as may be reasonably requested by the Administrative
Agent and, provided that such endorsements are available in a given
jurisdiction, in form and substance reasonably acceptable to the Administrative
Agent, insuring the Mortgage as a first Lien on the relevant Mortgaged Property
and subject only to Permitted Encumbrances and such other Liens expressly agreed
to by the Administrative Agent.

“Total Leverage Ratio”: at any time, the ratio, on a Pro Forma Basis, of
(a) Consolidated Indebtedness less Excess Cash as of such time to (b) the
product of (x) Consolidated EBITDA for the most recently completed two fiscal
quarters of Borrower for which financial statements have been or are required to
be provided to the Lenders pursuant to subsection 7.1 multiplied by (y) 2.

“Tranche”: the Tranche B Term Loans or Incremental Term Loans (that are not
Tranche B Term Loans) or the Revolving Credit Commitment or Incremental
Revolving Commitment, as the case may be, new tranches of Extended Term Loans
converted from Tranche B Term Loans, and new tranches of Revolving Credit
Commitments established as a result of Revolving Extension Notices.

“Tranche B Installment Payment Date”: as defined in subsection 4.6(a).

“Tranche B Lender”: each Lender that has a Tranche B Term Loan Commitment or is
the holder of a Tranche B Term Loan.

“Tranche B Maturity Date”: the earlier of (a) the date which is five years after
the Restatement Closing Date or, if such date is not a Business Day, the
immediately preceding Business Day and (b) in the event more than $10,000,000 in
aggregate principal amount of Subordinated Notes remain outstanding on such
date, September 17, 2013.

“Tranche B Term Loan”: as defined in subsection 2.1(a).

 

32



--------------------------------------------------------------------------------

“Tranche B Term Loan Commitment”: as to any Tranche B Lender, its obligation to
make a Tranche B Term Loan to Borrower pursuant to subsection 2.1 in an
aggregate amount not to exceed the amount set forth under such Lender’s name on
Schedule I or in an Incremental Loan Amendment or in the Assignment and
Acceptance pursuant to which a Lender acquires its Tranche B Term Loan
Commitment, as the same may be adjusted pursuant to subsection 11.6(c);
collectively, as to all the Tranche B Lenders, the “Tranche B Term Loan
Commitments”. The aggregate principal amount of the Tranche B Term Loan
Commitments on the Restatement Closing Date is $555,000,000.

“Tranche B Term Loan Commitment Percentage”: as to any Tranche B Lender at any
time, the percentage of the aggregate Tranche B Term Loan Commitments then
constituted by such Lender’s Tranche B Term Loan Commitment (or, after the
Tranche B Term Loans are made, the percentage of the aggregate outstanding
principal amount of the Tranche B Term Loans then constituted by the principal
amount of such Tranche B Lender’s Tranche B Term Loan).

“Tranche B Term Loan Facility”: as defined in the definition of “Facility”.

“Tranche B Term Note”: as defined in subsection 4.16(e).

“Transactions”: (a) the execution, delivery and performance by each Credit Party
of the Credit Documents to which it is a party, (b) the borrowing of (i) the
Tranche B Term Loans under (and as defined in) the Existing Credit Agreement and
(ii) the Tranche B Term Loans under this Agreement and (c) the use of proceeds
thereof in accordance with the terms of the Existing Credit Agreement and this
Agreement.

“Transferee”: as defined in subsection 11.6(f).

“Type”: as to any Loan, its nature as an Alternate Base Rate Loan or Eurodollar
Loan.

“UCC”: the Uniform Commercial Code as in effect in the applicable jurisdiction.

“Up-Front Fees”: the amount of any fees or discounts received by lenders,
directly or indirectly from Borrower, in connection with the making of loans or
extensions of credit, expressed as a percentage of the face amount of such loan
or extension of credit, excluding arranging fees and fees of a similar nature
and fees not paid to all lenders of the same tranche.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, and any
amendments thereof.

“United States”: the United States of America.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Withholding Agent”: Borrower and Administrative Agent.

 

33



--------------------------------------------------------------------------------

1.2. Rules of Construction. (a) In this Agreement and each other Credit
Document, unless the context clearly requires otherwise (or such other Credit
Document clearly provides otherwise), references to (i) the plural include the
singular, the singular the plural and the part the whole; (ii) Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; (iii) agreements (including this Agreement), promissory notes and other
contractual instruments include subsequent amendments, assignments, and other
modifications thereto, but only to the extent such amendments, assignments or
other modifications thereto are not prohibited by their terms or the terms of
any Credit Document; (iv) statutes and related regulations include any
amendments of same and any successor statutes and regulations; and (v) time
shall be a reference to New York, New York time. Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

(b) In this Agreement and each other Credit Document, unless the context clearly
requires otherwise (or such other Credit Document clearly provides otherwise),
(i) “amend” shall mean “amend, restate, amend and restate, supplement or
modify”; and “amended,” “amending” and “amendment” shall have meanings
correlative to the foregoing; (ii) in the computation of periods of time from a
specified date to a later specified date, “from” shall mean “from and
including”; “to” and “until” shall mean “to but excluding”; and “through” shall
mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and similar
terms) in this Agreement or any other Credit Document refer to this Agreement or
such other Credit Document, as the case may be, as a whole and not to any
particular provision of this Agreement or such other Credit Document;
(iv) “including” (and similar terms) shall mean “including without limitation”
(and similarly for similar terms); (v) “satisfactory to” the Administrative
Agent or the Arranger shall mean in form, scope and substance and on terms and
conditions satisfactory to the Administrative Agent or the Arranger, as the case
may be; (vi) “permitted” (and similar terms), with respect to any Credit
Document, means permitted in accordance with the terms of such Credit Document,
whether express, implied or by operation of any consent, waiver or amendment and
(vii) “asset” and “property” shall have the same meaning and effect and refer to
all tangible and intangible assets and property, whether real, personal or mixed
and of every type and description.

(c) In this Agreement unless the context clearly requires otherwise, any
reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subsection is to a Section or such other
subsection of this Agreement.

SECTION 2. TERM LOANS; INCREMENTAL LOANS

2.1. Term Loans; Incremental Loans. (a) Subject to the terms and conditions
hereof, (x) each Tranche B Lender severally agrees to make a loan in Dollars
(individually, a “Tranche B Term Loan”; and collectively, the “Tranche B Term
Loans”) to Borrower on the Restatement Closing Date, in an aggregate principal
amount equal to such Lender’s Tranche B Term Loan Commitment and (y) each Lender
making an Incremental Term Commitment severally agrees to make a Loan to
Borrower on the date of an Incremental Loan Amendment therefor, in an aggregate
principal amount equal to such Lender’s Incremental Term Commitment
(collectively, the “Incremental Term Loans”; and together with the Tranche B
Term Loans made on the Restatement Closing Date and any Extended Term Loans, the
“Term Loans”).

(b) (i) So long as no Default or Event of Default has occurred and is
continuing, at any time and from time to time, Borrower may request pursuant to
the procedure set forth in, and in accordance with the terms of, subsection
4.18, the addition of an Incremental Facility consisting of an increase to the
existing Revolving Credit Facility (an “Incremental Revolving Loan”) or
Tranche B

 

34



--------------------------------------------------------------------------------

Term Loans or a new tranche of Term Loans; provided, however, that Borrower may
not make a request for any Incremental Facility if after giving effect thereto
the sum of all then outstanding Incremental Revolving Loans, unused Incremental
Revolving Commitments, Incremental Term Loans and unused Incremental Term
Commitments would exceed $100,000,000; provided, further, that Borrower may not
make a request for an Incremental Facility in respect of a Revolving Loan if
after giving effect thereto the sum of all then outstanding Incremental
Revolving Loans, unused Incremental Revolving Commitments would exceed
$25,000,000. Each Incremental Facility shall:

(A) be in an amount not less that $10,000,000;

(B) have such pricing as may be agreed by Borrower and the Lenders providing
such Incremental Loans pursuant to the provisions of this subsection 2.1(b) and
subsection 4.18; and

(C) otherwise have all of the same terms and conditions as the Revolving Credit
Loans (if such Incremental Loans are Incremental Revolving Loans) or, except as
specifically provided in the applicable Incremental Loan Amendment, this
subsection (C) and subsection (B) above or in subsection 4.18, the Tranche B
Term Loans (if such Incremental Loans are Tranche B Term Loans); provided that
notwithstanding anything to the contrary contained herein, the maturity date of
the Incremental Term Loans shall be the Incremental Term Maturity Date.

In addition, unless otherwise specifically provided in this Agreement, all
references in the Credit Documents to Revolving Credit Loans or Tranche B Term
Loans shall be deemed, unless the context otherwise requires, to include
references to Incremental Revolving Loans or Incremental Term Loans of such
Tranche, respectively, made pursuant to this Agreement. No Lender shall have any
obligation to make an Incremental Loan unless and until it commits to do so.
Commitments in respect of Incremental Loans shall become Commitments under this
Agreement pursuant to (x) an amendment (each, an “Incremental Loan Amendment”)
to this Agreement executed by Borrower, each Lender or other approved financial
institution agreeing to provide such Commitment (and no other Lender shall be
required to execute such amendment), and the Administrative Agent, and (y) any
amendments to the other Credit Documents (executed by the relevant Credit Party
and the Administrative Agent only) as the Administrative Agent shall reasonably
deem appropriate to effect such purpose.

Notwithstanding anything to the contrary contained herein, the effectiveness of
such Incremental Loan Amendment shall be subject to the receipt by the
Administrative Agent of a certificate of Borrower executed by a Responsible
Officer of Borrower certifying that immediately prior to and after giving effect
to the incurrence of the Incremental Facility (A) each of the representations
and warranties made by the Credit Parties in or pursuant to the Credit Documents
shall be true and correct in all material respects, (B) Borrower is in
compliance with each of the financial covenants contained in subsection 8.9 on a
Pro Forma Basis and set forth in an Officer’s Certificate delivered to the
Administrative Agent, based on financial projections of Borrower and its
Subsidiaries attached to such certificate which have been prepared on a Pro
Forma Basis giving effect to any Borrowing made hereunder on such date and the
consummation of any related transaction and (C) no Default or Event of Default
shall have occurred and be continuing or be caused by the incurrence of the
Incremental Facility.

(ii) So long as (x) Borrower shall have given the Administrative Agent no less
than five Business Days’ prior notice of the Incremental Loan Amendment’s
effectiveness and (y) any financial institution not theretofore a Lender which
is providing an Incremental Revolving Commitment and/or an Incremental Term
Commitment shall have become a Lender under this Agreement pursuant to an
Incremental Loan Amendment, the Incremental Revolving Commitment and/or
Incremental Term Commitment being requested by Borrower shall become effective
under this Agreement upon the effectiveness of such Incremental Loan Amendment.
Upon such effectiveness, Schedule I shall be deemed amended to reflect such
Commitments. In

 

35



--------------------------------------------------------------------------------

the event that an Incremental Facility shall have become effective, the Lender
or Lenders providing such Incremental Revolving Commitment and/or Incremental
Term Commitments shall be deemed to have agreed, severally and not jointly, upon
the terms and subject to the conditions of this Agreement, (A) with respect to
Incremental Term Commitments to make an Incremental Term Loan in the amount of
the Incremental Term Commitment of such Lender on the effective date of the
applicable Incremental Loan Amendment and (B) with respect to Incremental
Revolving Commitments, to make from time to time during the period from the date
of the effectiveness of the applicable Incremental Loan Amendment through the
Revolving Credit Termination Date, one or more Incremental Revolving Loans to
Borrower pursuant to the provisions of subsection 3.1 in an aggregate principal
amount not exceeding at any time the Incremental Revolving Commitment of such
Lender at such time.

2.2. Repayment of Term Loans. Borrower may repay the Term Loans as provided in
subsection 4.4 and shall repay the Term Loans as provided in subsections 4.5
and 4.6.

2.3. Use of Proceeds. The proceeds of the Tranche B Term Loans (other than any
Incremental Term Loans) shall be used to consummate the 2011 Refinancing.

SECTION 3. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

3.1. Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Credit Lender severally agrees to the extent of its
Revolving Credit Commitment to extend credit to Borrower at any time and from
time to time on any Borrowing Date during the Revolving Credit Commitment Period
in each case (i) by purchasing an L/C Participating Interest in each Letter of
Credit issued by the Issuing Lender and (ii) by making loans in Dollars
(individually, a “Revolving Credit Loan”; and collectively, the “Revolving
Credit Loans”) to Borrower from time to time. Notwithstanding the above, in no
event shall any Revolving Credit Loans be made, or Letter of Credit be issued,
if the aggregate amount of the Revolving Credit Loans to be made or Letter of
Credit to be issued would, after giving effect to the use of proceeds, if any,
thereof, exceed the aggregate Available Revolving Credit Commitments nor shall
any Letter of Credit be issued if after giving effect thereto the sum of the
undrawn amount of all outstanding Letters of Credit and the amount of all L/C
Obligations would exceed $7,500,000.

(b) During the Revolving Credit Commitment Period, Borrower may use the
Revolving Credit Commitments and any Incremental Revolving Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof, and/or by
having the Issuing Lender issue Letters of Credit, having such Letters of Credit
expire undrawn upon or if drawn upon, reimbursing the Issuing Lender for such
drawing, and having the Issuing Lender issue new Letters of Credit.

(c) Each borrowing of Revolving Credit Loans pursuant to the Revolving Credit
Commitments and any Incremental Revolving Commitments shall be in an aggregate
principal amount of the lesser of (i) $500,000 or a whole multiple of $100,000
in excess thereof in the case of Alternate Base Rate Loans, and $1,000,000 or a
whole multiple of $100,000 in excess thereof, in the case of Eurodollar Loans,
and (ii) the Available Revolving Credit Commitments, except any borrowing under
subsection 3.7(a) shall be in the amount of the applicable Letter of Credit
draw.

3.2. Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than any Defaulting Lender) a commitment fee (the
“Commitment Fee”) from and including the Closing Date, in either case to but
excluding the Revolving Credit Termination Date computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made (whether or not

 

36



--------------------------------------------------------------------------------

Borrower shall have satisfied the applicable conditions for borrowing or for the
issuance of a Letter of Credit set forth in Section 6). Such commitment fee
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December and on the Revolving Credit Termination Date,
commencing on the first such date to occur on or following the Closing Date, in
each case for the actual number of days elapsed in a year of 360 days.

3.3. Proceeds of Revolving Credit Loans. Borrower shall use the proceeds of
Revolving Credit Loans for Permitted Acquisitions and to provide for the ongoing
working capital and general corporate purposes of Borrower and its Qualified
Subsidiaries, in each case, after the Closing Date.

3.4. Issuance of Letters of Credit. (a) Borrower may from time to time, up to
thirty days prior to the Revolving Credit Termination Date, request the Issuing
Lender to issue a Letter of Credit by delivering to the Issuing Lender (with a
copy to the Administrative Agent) at its address specified in subsection 11.2
(or such other location as the Issuing Lender may direct) a letter of credit
application in the Issuing Lender’s then customary form (the “L/C Application”)
completed to the satisfaction of the Issuing Lender, together with the proposed
form of such Letter of Credit (which shall comply with the applicable
requirements of paragraph (b) below) and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request;
provided that if the Issuing Lender informs Borrower that it is for any reason
unable to open such Letter of Credit, Borrower may request any Lender, in such
Lender’s sole discretion, to open such Letter of Credit upon the same terms
offered to the Issuing Lender and each reference to the Issuing Lender for
purposes of subsections 3.5 through 3.12 shall be deemed to be a reference to
such Issuing Lender for the purposes of such Letter of Credit.

(b) Each Letter of Credit issued hereunder shall be issued for the account of
Borrower and shall, among other things, (i) be in such form requested by
Borrower as shall be acceptable to the Issuing Lender in its sole discretion and
(ii) have an expiry date occurring not later than 365 days after the date of
issuance of such Letter of Credit and may be automatically renewed on its expiry
date for an additional period equal to the initial term (or such longer period
of time as may be agreed by the Issuing Lender), but in no case shall any Letter
of Credit have an expiry date occurring later than the fifth Business Day prior
to the Revolving Credit Termination Date.

3.5. Participating Interests. Effective in the case of each Letter of Credit as
of the date of the opening thereof, the Issuing Lender agrees to allot and does
allot, to itself and each other Revolving Credit Lender, and each such Lender
severally and irrevocably agrees to take and does take in such Letter of Credit
and the related L/C Application (if applicable), an L/C Participating Interest
in a percentage equal to such Lender’s Revolving Credit Commitment Percentage.

3.6. Procedure for Opening Letters of Credit. The Issuing Lender will notify
each Lender after the end of each calendar month of any L/C Applications
received by the Issuing Lender from Borrower during such month. Upon receipt of
any L/C Application from Borrower, the Issuing Lender will process such L/C
Application, and the other certificates, documents and other papers delivered to
the Issuing Lender in connection therewith, in accordance with its customary
procedures and, subject to the terms and conditions hereof, shall promptly open
such Letter of Credit by issuing the original of such Letter of Credit to the
beneficiary thereof and by furnishing a copy thereof to Borrower and, after the
end of the calendar month in which such Letter of Credit was opened, to the
other Lenders; provided that no such Letter of Credit shall be issued if
subsection 3.1 would be violated thereby or the Issuing Lender has received
notice from the Administrative Agent that a condition precedent to the issuance
of such Letter of Credit is not satisfied.

3.7. Payments in Respect of Letters of Credit. (a) Borrower agrees within one
Business Day following demand by the Issuing Lender and otherwise in accordance
with the terms of the L/C Application relating thereto, (i) to reimburse the
Issuing Lender for any payment made by the Issuing

 

37



--------------------------------------------------------------------------------

Lender under any Letter of Credit issued for the account of Borrower and (ii) to
pay interest on any unreimbursed portion of any such payment from the date of
such payment until reimbursement in full thereof at a rate per annum equal to
(a) on or prior to the date which is one Business Day after the day on which the
Issuing Lender demands reimbursement from Borrower for such payment, the
Alternate Base Rate plus the Applicable Margin for the Revolving Credit Loans
and (b) thereafter, the Alternate Base Rate plus the Applicable Margin for the
Revolving Credit Loans plus 2%. Each drawing under any Letter of Credit shall
(unless an event of the type described in paragraph (f) of Section 9 shall have
occurred and be continuing, in which case the procedures specified in this
subsection 3.7 for payments in respect of Letters of Credit shall apply)
constitute a request by Borrower to the Administrative Agent for a borrowing
pursuant to subsection 3.1(a) of Alternate Base Rate Loans in the amount of such
drawing, which borrowing shall be applied by the Administrative Agent to
reimburse the Issuing Lender for such drawing. The Borrowing Date with respect
to such borrowing shall be the date of payment of the relevant drawing.

(b) In the event that the Issuing Lender makes a payment under any Letter of
Credit and is not reimbursed pursuant to subsection 3.7(a) in full therefor
forthwith upon demand of the Issuing Lender, and otherwise in accordance with
the terms of the L/C Application relating to such Letter of Credit, the Issuing
Lender will promptly notify each other Revolving Credit Lender. Forthwith upon
its receipt of any such notice, each such other Lender will transfer to the
Issuing Lender, in immediately available funds, an amount equal to such other
Lender’s pro rata share (based on its Revolving Credit Commitment and/or any
Incremental Revolving Commitment) of the L/C Obligation arising from such
unreimbursed payment.

(c) Whenever, at any time after the Issuing Lender has made a payment under any
Letter of Credit and has received from any other Revolving Credit Lender such
other Lender’s pro rata share of the L/C Obligation arising therefrom, the
Issuing Lender receives any reimbursement on account of such L/C Obligation or
any payment of interest on account thereof, the Issuing Lender will promptly
distribute to such other Lender its pro rata share thereof in like funds as
received; provided that in the event that the receipt by the Issuing Lender of
such reimbursement or such payment of interest (as the case may be) is required
to be returned, such other Lender will return to the Issuing Lender any portion
thereof previously distributed by the Issuing Lender to it in like funds as such
reimbursement or payment is required to be returned by the Issuing Lender.

3.8. Letter of Credit Fees. (a) In lieu of any letter of credit commissions and
fees provided for in any L/C Application relating to Letters of Credit (other
than standard issuance, amendment and negotiation fees), Borrower agrees to pay
the Administrative Agent, (i) for the account of the Issuing Lender and the
Participating Lenders, with respect to each Letter of Credit issued for the
account of Borrower, a Letter of Credit fee equal to the Applicable Margin for
Revolving Credit Loans which are Eurodollar Loans per annum; and (ii) in
addition to the Letter of Credit fee referred to in subsection 3.8(a)(i) above,
for the account of the Issuing Lender and not on account of its L/C
Participating Interest therein, 0.25% per annum, each on the daily average
amount available to be drawn under each payable, in arrears, on the last
Business Day of each March, June, September and December and on the Revolving
Credit Termination Date. The Administrative Agent will disburse any Letter of
Credit fees received pursuant to subsection 3.8(a)(i) to the respective Lenders
promptly following the receipt of any such fees.

(b) For purposes of any payment of fees required pursuant to this
subsection 3.8, the Administrative Agent agrees to provide to Borrower a
statement of any such fees to be so paid; provided that the failure by the
Administrative Agent to provide Borrower with any such invoice shall not relieve
Borrower of its obligation to pay such fees.

 

38



--------------------------------------------------------------------------------

3.9. Letter of Credit Reserves. (a) If any Change in Law shall either
(i) impose, modify, deem or make applicable any reserve, special deposit,
assessment or similar requirement against letters of credit issued by the
Issuing Lender or (ii) impose on the Issuing Lender any other condition
regarding this Agreement (with respect to Letters of Credit) or any Letter of
Credit, and the result of any event referred to in clause (i) or (ii) above
shall be to increase the cost of the Issuing Lender of issuing or maintaining
any Letter of Credit (which increase in cost shall be the result of the Issuing
Lender’s reasonable allocation of the aggregate of such cost increases resulting
from such events), then, upon demand by the Issuing Lender, Borrower shall
immediately pay to the Issuing Lender, from time to time as specified by the
Issuing Lender, additional amounts which shall be sufficient to compensate the
Issuing Lender for such increased cost, together with interest on each such
amount from the date demanded until payment in full thereof at a rate per annum
equal to the rate applicable to Alternate Base Rate Loans pursuant to
subsection 4.8(b). Borrower shall not be required to make any payments to the
Issuing Lender for any additional amounts pursuant to this subsection 3.9(a)
unless the Issuing Lender has given written notice to Borrower of its intent to
request such payments prior to or within 60 days after the date on which the
Issuing Lender became entitled to claim such amounts. A certificate, setting
forth in reasonable detail the calculation of the amounts involved, submitted by
the Issuing Lender to Borrower concurrently with any such demand by the Issuing
Lender, shall be conclusive, absent manifest error, as to the amount thereof.

(b) In the event that any Change in Law with respect to the Issuing Lender
shall, in the reasonable opinion of the Issuing Lender, require that any
obligation under any Letter of Credit be treated as an asset or otherwise be
included for purposes of calculating the appropriate amount of capital to be
maintained by the Issuing Lender or any corporation controlling the Issuing
Lender, and such Change in Law shall have the effect of reducing the rate of
return on the Issuing Lender’s or such corporation’s capital, as the case may
be, as a consequence of the Issuing Lender’s obligations under such Letter of
Credit to a level below that which the Issuing Lender or such corporation, as
the case may be, could have achieved but for such Change in Law (taking into
account the Issuing Lender’s or such corporation’s policies, as the case may be,
with respect to capital adequacy) by an amount reasonably deemed by the Issuing
Lender to be material, then from time to time following notice by the Issuing
Lender to Borrower of such Change in Law, within 15 days after demand by the
Issuing Lender, Borrower shall pay to the Issuing Lender such additional amount
or amounts as will compensate the Issuing Lender or such corporation, as the
case may be, for such reduction. The Issuing Lender agrees that, upon the
occurrence of any event giving rise to the operation of paragraph (a) or (b) of
this subsection 3.9 with respect to the Issuing Lender, it will, if requested by
Borrower and to the extent permitted by law or by the relevant Governmental
Authority, endeavor in good faith to avoid or minimize the increase in costs or
reduction in payments resulting from such event; provided that such avoidance or
minimization can be made in such a manner that the Issuing Lender, in its sole
determination, suffers no economic, legal or regulatory disadvantage. Borrower
shall not be required to make any payments to the Issuing Lender for any
additional amounts pursuant to this subsection 3.9(b) unless the Issuing Lender
has given written notice to Borrower of its intent to request such payments
prior to or within 60 days after the date on which the Issuing Lender became
entitled to claim such amounts. A certificate, in reasonable detail setting
forth the calculation of the amounts involved, submitted by the Issuing Lender
to Borrower concurrently with any such demand by the Issuing Lender, shall be
conclusive, absent manifest error, as to the amount thereof.

(c) Borrower and each Participating Lender agree that the provisions of the
foregoing paragraphs (a) and (b) shall apply equally to each Participating
Lender in respect of its L/C Participating Interest in such Letter of Credit, as
if the references in such paragraphs and provisions referred to, where
applicable, such Participating Lender or, in the case of paragraph (b), any
corporation controlling such Participating Lender.

 

39



--------------------------------------------------------------------------------

3.10. Further Assurances. Borrower hereby agrees, from time to time, to do and
perform any and all acts and to execute any and all further instruments
reasonably requested by the Issuing Lender more fully to effect the purposes of
this Agreement and the issuance of Letters of Credit hereunder.

3.11. Obligations Absolute. The payment obligations of Borrower under this
Agreement with respect to the Letters of Credit shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i) the existence of any claim, set-off, defense or other right which Borrower
or any of its Qualified Subsidiaries may have at any time against any
beneficiary, or any transferee, of any Letter of Credit (or any Persons for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender,
the Administrative Agent or any Lender, or any other Person, whether in
connection with this Agreement, any Credit Document, the transactions
contemplated herein, or any unrelated transaction;

(ii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent or invalid or any statement therein being
untrue or inaccurate in any respect, except arising from the gross negligence or
willful misconduct on the part of the Issuing Lender;

(iii) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or certificate or other document which does not comply
with the terms of such Letter of Credit or is insufficient in any respect,
except where such payment constitutes gross negligence or willful misconduct on
the part of the Issuing Lender; or

(iv) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing, except for any such circumstances or happening
constituting gross negligence or willful misconduct on the part of the Issuing
Lender.

3.12. Participations. The obligation of each Revolving Credit Lender to purchase
participating interests pursuant to subsection 3.5 shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender, Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of an Event
of Default; (iii) any adverse change in the condition (financial or otherwise)
of Borrower; (iv) any breach of this Agreement by Borrower or any other Lender;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

4.1. Procedure for Borrowing. (a) Subject to the terms and conditions hereof,
Borrower may borrow under the Commitments on any Business Day; provided that,
with respect to any borrowing, Borrower shall give the Administrative Agent
irrevocable notice substantially in the form of Exhibit J (which notice must be
received by the Administrative Agent prior to 12:00 noon (i) three Business Days
prior to the requested Borrowing Date if all or any part of the Loans are to be
Eurodollar Loans and (ii) on the Borrowing Date if the borrowing is to be solely
of Alternate Base Rate Loans) and specifying (a) the amount of the borrowing,
(b) whether such Loans are initially to be Eurodollar Loans or Alternate Base
Rate Loans or a combination thereof, (c) if the borrowing is to be entirely or
partly Eurodollar Loans, the length of the Interest Period for such Eurodollar
Loans and (d) whether the Loan is a Term Loan or Revolving Credit Loan. If no
election as to the Type of Borrowing is specified in any such notice, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest

 

40



--------------------------------------------------------------------------------

Period of one month’s duration. Upon receipt of such notice the Administrative
Agent shall promptly notify each affected Lender thereof. Not later than 2:00
p.m., New York City time, on the Borrowing Date specified in such notice, each
affected Lender shall make available to the Administrative Agent at the office
of the Administrative Agent specified in subsection 11.2 (or at such other
location as the Administrative Agent may direct) an amount in immediately
available funds equal to the amount of the Loan to be made by such Lender. Loan
proceeds received by the Administrative Agent hereunder shall promptly be made
available to Borrower in immediately available funds to be delivered by wire
transfer to the account(s) designated by Borrower in the applicable borrowing
notice, with the aggregate amount actually received by the Administrative Agent
from the Lenders and in like funds as received by the Administrative Agent.

(b) Any borrowing of Eurodollar Loans hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, (i) the
aggregate principal amount of all Eurodollar Loans having the same Interest
Period shall not be less than $1,000,000 or a whole multiple of $100,000 in
excess thereof, and (ii) no more than ten Interest Periods shall be in effect at
any one time.

4.2. Conversion and Continuation Options. (a) Subject to subsection 4.15,
Borrower may elect from time to time to convert Eurodollar Loans into Alternate
Base Rate Loans by giving the Administrative Agent irrevocable written notice of
such election, to be received by the Administrative Agent prior to 12:00 noon at
least three Business Days prior to the proposed conversion date. Borrower may
elect from time to time to convert all or a portion of the Alternate Base Rate
Loans then outstanding to Eurodollar Loans by giving the Administrative Agent
irrevocable written notice of such election, to be received by the
Administrative Agent prior to 12:00 noon at least three Business Days prior to
the proposed conversion date, specifying the Interest Period selected therefor.
Such conversion shall be made on the requested conversion date (which date must
be a Business Day); provided that no such conversion shall be made when any
Event of Default has occurred and is continuing and the Required Lenders have,
by written notice to Borrower and the Administrative Agent, determined that such
conversion is not appropriate. Upon receipt of any notice pursuant to this
subsection 4.2, the Administrative Agent shall promptly notify each affected
Lender thereof. All or any part of the outstanding Loans may be converted as
provided herein; provided that partial conversions of Alternate Base Rate Loans
shall be in the aggregate principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof and the aggregate principal amount of the resulting
Eurodollar Loans outstanding in respect of any one Interest Period shall be at
least $1,000,000 or a whole multiple of $100,000 in excess thereof.

(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by Borrower giving irrevocable
written notice to the Administrative Agent not later than 12:00 (noon), New York
City time, three Business Days prior to continuation, in accordance with the
applicable provisions of the term “Interest Period” set forth in subsection 1.1,
of the length of the next Interest Period to be applicable to such Loans;
provided that no Eurodollar Loan may be continued as such (i) when any Event of
Default has occurred and is continuing and the Required Lenders have, by written
notice to Borrower and the Administrative Agent, determined that such a
continuation is not appropriate, (ii) if, after giving effect thereto,
subsection 4.1(b) would be contravened or (iii) after the date that is one month
prior to the Revolving Credit Termination Date (in the case of continuations of
Revolving Credit Loans) or the final Installment Payment Date of the Term Loans.

(c) Each notice pursuant to this Section 4.2 shall be in writing and irrevocable
and shall refer to this Agreement and specify (i) the identity and amount of the
Loan that the Borrower requests be converted or continued, (ii) whether such
Loan is to be converted to or continued as a Eurodollar Loan or an Alternate
Base Rate Loan, (iii) if such notice requests a conversion, the date of such
conversion

 

41



--------------------------------------------------------------------------------

(which shall be a Business Day) and (iv) if such Loan is to be converted to or
continued as a Eurodollar Loan, the Interest Period with respect thereto. If no
Interest Period is specified in any such notice with respect to any conversion
to or continuation as a Eurodollar Loan, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the effected Lenders of any notice given pursuant to this
Section 4.2 and of each affected Lender’s portion of any converted or continued
Loan. If the Borrower shall not have given notice in accordance with this
Section 4.2 to continue any Loan into a subsequent Interest Period (and shall
not otherwise have given notice in accordance with this Section 4.2 to convert
such Loan), such Loan shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be converted
into an Alternate Base Rate Loan.

4.3. Changes of Commitment Amounts. (a) Borrower shall have the right, upon not
less than three Business Days’ notice to the Administrative Agent, at any time
subsequent to the Closing Date, to terminate or from time to time to permanently
reduce the Revolving Credit Commitments and any Incremental Revolving
Commitments, subject to the provisions of this subsection 4.3.

To the extent, if any, that the sum of the amount of the Revolving Credit Loans
and L/C Obligations then outstanding and the amounts available to be drawn under
outstanding Letters of Credit exceeds the amount of the Revolving Credit
Commitments and any Incremental Revolving Commitments, as then reduced, Borrower
shall be required to make a prepayment equal to such excess amount, the proceeds
of which shall be applied, first, to payment of any L/C Obligations then
outstanding, second to payment of the Revolving Credit Loans then outstanding
and third, to cash collateralize any outstanding Letters of Credit on terms
reasonably satisfactory to the Administrative Agent. Any termination of the
Revolving Credit Commitments and any Incremental Revolving Commitments shall be
accompanied by prepayment in full of the Revolving Credit Loans and L/C
Obligations then outstanding in excess of the then outstanding Revolving Credit
Commitments and any Incremental Revolving Commitments after giving effect to
such reduction and by cash collateralization of any outstanding Letters of
Credit on terms reasonably satisfactory to the Administrative Agent. Upon
termination of the Revolving Credit Commitments and any Incremental Revolving
Commitments, any Letter of Credit then outstanding that has been so cash
collateralized shall no longer be considered a “Letter of Credit” as defined in
subsection 1.1 and any L/C Participating Interests granted by the Issuing Lender
to the Lenders prior to the Closing Date in such Letter of Credit shall be
deemed terminated (subject to automatic reinstatement in the event that such
cash collateral is returned and the Issuing Lender is not fully reimbursed for
any such L/C Obligations) but the Letter of Credit fees payable under
subsection 3.8 shall continue to accrue to the Issuing Lender and the
Participating Lenders (or, in the event of any such automatic reinstatement, as
provided in subsection 3.8) with respect to such Letter of Credit until the
expiry thereof (provided that in lieu of paying a Letter of Credit fee equal to
the Applicable Margin for Revolving Credit Loans which are Eurodollar Loans per
annum, Borrower shall pay to the Issuing Lender an amount equal to 0.25% per
annum).

(b) In the case of termination of the Revolving Credit Commitments, Incremental
Revolving Commitments and/or Term Loan Commitment, interest accrued on the
amount of any prepayment relating thereto and any unpaid commitment fee accrued
hereunder shall be paid on the date of such termination. Any such partial
reduction of the Revolving Credit Commitments, Incremental Revolving Commitments
and/or Term Loan Commitment, shall be in an amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof and shall, in each case, reduce
permanently the amount of the Revolving Credit Commitments, Incremental
Revolving Commitments and/or Term Loan Commitment, then in effect.

(c) (i) The Tranche B Term Loan Commitments and any Incremental Term Commitments
shall be automatically and permanently reduced upon the making of a Tranche B
Term

 

42



--------------------------------------------------------------------------------

Loan or Incremental Term Loan, as the case may be, by the amount of such Loan
and (ii) the Incremental Term Commitments under any Incremental Facility shall
be terminated effective as of the day after the effective date of the
Incremental Loan Amendment relating thereto.

4.4. Optional Prepayments. Subject to subsections 4.15 and 4.20, Borrower may at
any time and from time to time prepay Loans, in whole or in part, without
premium or penalty, by irrevocable written notice to the Administrative Agent by
12:00 noon on the Business Day preceding the proposed date of prepayment in the
case of Alternate Base Rate Loans, by 12:00 noon on the third Business Day
preceding the proposed date of prepayment in the case of Eurodollar Loans,
specifying the date and amount of prepayment and whether the prepayment is of
Revolving Credit Loans or Term Loans. Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender thereof. If such notice
is given, Borrower shall make such prepayment, and the payment amount specified
in such notice shall be due and payable, on the date specified therein. Partial
prepayments of Term Loans pursuant to this subsection 4.4 shall be in an
aggregate principal amount equal to the lesser of (a) (i) $1,000,000 or a whole
multiple of $100,000 in excess thereof with respect to Eurodollar Loans or
(ii) $500,000 or a whole multiple of $100,000 in excess thereof with respect to
Alternate Base Rate Loans and (b) the aggregate unpaid principal amount of the
Term Loans. Partial prepayments of Revolving Credit Loans pursuant to this
subsection shall be in an aggregate principal amount equal to the lesser of
(a) (i) $1,000,000 or a whole multiple of $100,000 in excess thereof with
respect to Eurodollar Loans or (ii) $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Alternate Base Rate Loans and (b) the aggregate
unpaid principal amount of the Revolving Credit Loans (or the aggregate unpaid
principal amount of Revolving Credit Loans maintained as Alternate Base Rate
Loans (in the case of a prepayment of such Revolving Credit Loans) or as
Eurodollar Loans with a single Interest Period (in the case of a prepayment of
such Revolving Credit Loans)), as the case may be. Prepayments of the Term Loans
pursuant to this subsection 4.4 shall be applied in accordance with
subsection 4.7 below. All prepayments under this subsection 4.4 shall be subject
to subsection 4.15 but otherwise without premium or penalty and (other than
prepayments of Alternate Base Rate Revolving Loans that are not made in
connection with the termination or permanent reduction of the Revolving Credit
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

4.5. Mandatory Prepayments.

(a) Cure Amounts. If, subsequent to the Closing Date, Borrower receives a Cure
Amount, within five Business Days of receipt of the Net Proceeds therefrom,
Borrower shall prepay outstanding Loans in an amount equal to 100% of such Net
Proceeds and such prepayment shall be applied in accordance with subsection 4.7
below.

(b) Indebtedness. If, subsequent to the Closing Date, Holdings, Borrower or any
of its Qualified Subsidiaries shall incur or permit the incurrence of any
Indebtedness (including pursuant to debt securities which are convertible into,
or exchangeable or exercisable for, Capital Stock, but excluding Indebtedness
permitted to be incurred under Section 8.1), within five Business Days of
receipt of any Net Proceeds therefrom, Borrower shall prepay outstanding Loans
in an amount equal to 100% of such Net Proceeds and such prepayment shall be
applied in accordance with subsection 4.7 below.

(c) Asset Sales. If, subsequent to the Closing Date, Holdings, Borrower or any
of its Subsidiaries shall receive Net Proceeds from any Asset Sale, within five
Business Days of receipt of any Net Proceeds therefrom, Borrower shall prepay
outstanding Loans in an amount equal to 100% of such Net Proceeds and such
prepayment shall be applied in accordance with subsection 4.7 below; provided
that no payment shall be required pursuant to this subsection 4.5(c) until the
date that the aggregate amount of Net Proceeds received by Holdings or any of
its Subsidiaries from any Asset Sales exceeds $10,000,000 (and has not yet been
so applied).

 

43



--------------------------------------------------------------------------------

(d) Casualty Events. If, subsequent to the Closing Date, Holdings, Borrower or
any of its Subsidiaries shall receive proceeds from insurance recoveries in
respect of any Destruction or any proceeds or awards in respect of any Taking,
in each case, in excess of $1,000,000, within five Business Days of receipt of
such Net Proceeds, Borrower shall prepay outstanding Loans in an amount equal to
100% of the Net Proceeds thereof and such prepayment shall be applied in
accordance with subsection 4.7 below.

(e) Excess Cash Flow. If, for any fiscal year of Borrower commencing with its
fiscal year ending on December 31, 2011, there shall be Excess Cash Flow for
such fiscal year, not later than 100 days after the end of such fiscal year
Borrower shall prepay Loans in an amount equal to 75% of such Excess Cash Flow
and such prepayment shall be applied in accordance with subsection 4.7 below;
provided that such percentage shall be reduced to (i) 50% if the Total Leverage
Ratio as of the end of such fiscal year is less than 5.00 to 1.00 but greater
than or equal to 4.00 to 1.00, (ii) 25% if the Total Leverage Ratio as of the
end of such fiscal year is less than 4.00 to 1.00 but greater than or equal to
3.00 to 1.00 and (iii) 0% if the Total Leverage Ratio as of the end of such
fiscal year is less than 3.00 to 1.00. The amount of any mandatory prepayment
under this subsection 4.5(e) for any fiscal year shall be reduced by the amount
of Term Loans voluntarily prepaid pursuant to subsection 4.4 during such fiscal
year to the extent such voluntary prepayment reduced the scheduled repayments of
principal under subsection 4.6 in any subsequent fiscal year and was not made
with the proceeds of the incurrence of Indebtedness (other than revolving credit
loans) or the issuance of Capital Stock.

(f) Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this subsection 4.5, (i) a certificate signed by a
Responsible Officer of Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three Business Days prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments under this subsection 4.5 shall be subject to
Section 4.15, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

4.6. Repayment of Term Loans. (a) Subject to clause (b) below, the Tranche B
Term Loans shall be repaid on the last Business Day of each March, June,
September and December commencing June 2011 (each such day, a “Tranche B
Installment Payment Date”), in the amounts equal to 0.25% of the total principal
amount of Tranche B Term Loans made on the Restatement Closing Date plus the
initial amounts of any Incremental Term Loans that are Tranche B Term Loans (in
each case, subject to reduction as described in subsections 4.4, 4.5 and 4.7).

Amounts repaid on account of the Tranche B Term Loans pursuant to this
subsection or otherwise may not be reborrowed. Accrued interest on the amount of
any prepayments shall be paid on the date of such prepayment. To the extent not
previously paid and not converted into Extended Term Loans, all Tranche B Term
Loans shall be due and payable on the Tranche B Maturity Date.

(b) The applicable Incremental Loan Amendment may provide for scheduled
repayments of any Incremental Term Loans that are not Tranche B Term Loans (each
such day, an “Incremental Installment Payment Date”), subject to the
requirements of the definition of Incremental Term Maturity Date.

4.7. Application of Prepayments. (a) Prepayments of Term Loans pursuant to
subsection 4.4 shall be applied as elected by Borrower. Prepayments pursuant to
subsection 4.5 shall be applied first, to Term Loans outstanding (except to the
extent that any Loan Modification Offer for any Tranche of Extended Term Loans
provides that such Extended Term Loans shall participate on a lesser basis or
not at all) and second, to the extent no Term Loans remain outstanding, to the
Revolving Credit Loans in the amount of the Net Proceeds or Excess Cash Flow
remaining to be applied.

 

44



--------------------------------------------------------------------------------

(b) Prepayments of Term Loans pursuant to subsection 4.5 shall be applied pro
rata to the Term Loans based upon the aggregate principal amount of Term Loans
then outstanding under each Tranche of Term Loans; within each Tranche
prepayments will be applied to repay principal owed on the next four Installment
Payment Dates in direct order of maturity and thereafter to the remaining
scheduled payments of principal on a pro rata basis. Except as otherwise may be
directed by Borrower, any prepayment of Loans pursuant to this subsection 4.7
shall be applied, first, to any Alternate Base Rate Loans of the applicable
Tranche then outstanding and the balance of such prepayment, if any, to the
Eurodollar Loans of the applicable Tranche then outstanding; provided that if a
Lender exercises its right to decline proceeds pursuant to clause (c) below, any
prepayments of Loans pursuant to this subsection 4.7 shall be applied pro rata
across Alternate Base Rate Loans and Eurodollar Loans of the applicable Tranche;
provided further that prepayments of Eurodollar Loans, if not on the last day of
the Interest Period with respect thereto, shall be prepaid subject to the
provisions of subsection 4.15.

(c) Notwithstanding the foregoing, any Term Lender may elect, by written notice
to the Administrative Agent at the time and in the manner specified by the
Administrative Agent, to decline all (but not less than all) of any mandatory
prepayment of its Term Loans pursuant to subsection 4.5 (such declined amounts,
the “Declined Proceeds”). To the extent any Term Lenders elect to decline their
pro rata shares of such Declined Proceeds, Borrower shall be entitled to retain
such remaining Declined Proceeds.

4.8. Interest Rates and Payment Dates. (a) Eurodollar Loans shall bear interest
for each day during each Interest Period applicable thereto, commencing on (and
including) the first day of such Interest Period to, but excluding, the last day
of such Interest Period, on the unpaid principal amount thereof at a rate per
annum equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.

(b) Alternate Base Rate Loans shall bear interest for the period from and
including the date such Loans are made to, but excluding, the maturity date
thereof, or to, but excluding, the conversion date if such Loans are earlier
converted into Eurodollar Loans on the unpaid principal amount thereof at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin.

(c) Upon the occurrence and during the continuance of an Event of Default the
overdue amount of any Loans, Interest or other obligations shall, without
limiting the rights of the Lenders under Section 9, bear interest (which shall
be payable on demand): (i) in the case of any Loan, the rate otherwise
applicable to such Loan pursuant to this subsection 4.8 and the Applicable
Margin plus 2%; and (ii) in all other cases, a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days) equal to the
Alternate Base Rate and the Applicable Margin plus 2%.

(d) Except as otherwise expressly provided for in this subsection 4.8, interest
shall be payable in arrears (i) for Eurodollar Loans, at the end of each
Interest Period (or, for any Interest Period longer than three months, at three
month intervals following the first day of such Interest Period) and on the
final maturity of the Loans, (ii) for Alternate Base Rate Loans, quarterly in
arrears on the last Business Day of each March, June, September and December and
on the final maturity of the Loans, and (iii) with respect to any Loan, upon
prepayment (other than prepayments of Alternate Base Rate Revolving Loans that
are not made in connection with the termination or permanent reduction of the
Revolving Credit Commitments).

4.9. Computation of Interest. (a) Interest in respect of Revolving Credit Loans
shall be calculated on the basis of the actual number of days elapsed over a
year of 360 days. Interest in respect of

 

45



--------------------------------------------------------------------------------

Term Loans shall be calculated on the basis of the actual number of days elapsed
over a year of (i) 365 or 366 days, as the case may be, in the case of Alternate
Base Rate Loans bearing interest at a rate determined by reference to the Prime
Rate or (ii) 360 days in all other cases. The Administrative Agent shall as soon
as practicable notify Borrower and the Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Alternate Base Rate or the Eurocurrency Reserve Requirements shall
become effective as of the opening of business on the day on which such change
in the Alternate Base Rate is announced or such change in the Eurocurrency
Reserve Requirements becomes effective, as the case may be. The Administrative
Agent shall as soon as practicable notify Borrower and the Lenders of the
effective date and the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on Borrower
and the Lenders in the absence of manifest error. The Administrative Agent
shall, at the request of Borrower or any Lender, deliver to Borrower or such
Lender a statement showing the quotations used by the Administrative Agent in
determining the Eurodollar Rate.

4.10. Certain Fees. Borrower agrees to pay to the Administrative Agent, for its
own account, a non-refundable agent’s fee in an amount and at such times as
previously agreed to with the Administrative Agent.

4.11. Inability to Determine Interest Rate. In the event that the Administrative
Agent or the Required Lenders shall have reasonably determined (which
determination shall be conclusive and binding upon Borrower) that (a) by reason
of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for any
Interest Period with respect to (i) proposed Loans that Borrower has requested
be made as Eurodollar Loans, (ii) any Eurodollar Loans that will result from the
requested conversion of all or part of the Alternate Base Rate Loans into
Eurodollar Loans or (iii) the continuation of any Eurodollar Loan as such for an
additional Interest Period, or (b) Dollar deposits in the relevant amount and
for the relevant period with respect to any such Eurodollar Loan are not
generally available to the Lenders in their respective Eurodollar Lending
Offices’ interbank eurodollar markets, the Administrative Agent shall forthwith
give telecopy or electronic notice of such determination, confirmed in writing,
to Borrower and the Lenders at least one day prior to, as the case may be, the
requested Borrowing Date, the conversion date or the last day of such Interest
Period. If such notice is given (i) any requested Eurodollar Loans shall be made
as Alternate Base Rate Loans, (ii) any Alternate Base Rate Loans that were to
have been converted to Eurodollar Loans shall be continued as Alternate Base
Rate Loans, and (iii) any outstanding Eurodollar Loans shall be converted on the
last day of the then current Interest Period applicable thereto into Alternate
Base Rate Loans. Until such notice has been withdrawn by the Administrative
Agent, no further Eurodollar Loans shall be made and no Alternate Base Rate
Loans shall be converted to Eurodollar Loans.

4.12. Pro Rata Treatment and Payments. (a) Except to the extent otherwise
provided herein, each borrowing of Loans by Borrower from the Lenders and any
reduction of the Commitments of the Lenders hereunder shall be made pro rata
according to the relevant Commitment Percentages of the Lenders with respect to
the Loans borrowed or the Commitments to be reduced, provided, however, that at
any time after the effectiveness of any Extended Revolving Credit Commitments,
Borrower may, subject to subsection 4.3, terminate in whole (but not in part)
all Revolving Credit Commitments that were not converted into Extended Revolving
Credit Commitments pursuant to the applicable Revolving Extension Notice.

(b) Whenever any payment received by the Administrative Agent under this
Agreement or any Note or any other Credit Document is insufficient to pay in
full all amounts then due and payable to the Administrative Agent and the
Lenders under this Agreement, such payment shall be distributed by

 

46



--------------------------------------------------------------------------------

the Administrative Agent and applied by the Administrative Agent and the Lenders
in the following order: first, to the payment of fees and expenses due and
payable to the Administrative Agent (each, in such capacity and not in its
capacity as a Lender) under and in connection with this Agreement and the other
Credit Documents; second, to the payment of all expenses due and payable under
subsection 11.5, ratably among the Lenders in accordance with the aggregate
amount of such payments owed to each such Lender; third, to the payment of fees
due and payable under subsections 3.2 and 3.8, ratably among the Lenders in
accordance with the Commitment Percentage of each Lender of the Commitment for
which such payment is owed and, in the case of the Issuing Lender, the amount
retained by the Issuing Lender for its own account pursuant to subsection 3.8;
fourth, to the payment of interest then due and payable on the Loans and the L/C
Obligations ratably in accordance with the aggregate amount of interest owed to
each such Lender; and fifth, to the payment of the principal amount of the Loans
and the L/C Obligations which is then due and payable ratably among the Lenders
in accordance with the aggregate principal amount owed to each such Lender.

(c) If at any time there exists a Revolving Credit Lender that is a Defaulting
Lender, then so long as such Lender is a Defaulting Lender, (i) any payment made
on account of the principal of the Revolving Credit Loans outstanding shall be
made as follows:

(A) in the case of any such payment made on any date when Borrower certifies to
the reasonable satisfaction of the Administrative Agent that it would be able
under the terms and conditions hereof to reborrow the amount of such payment
under the Commitments and to satisfy any applicable conditions precedent set
forth in Section 6 to such reborrowing, such payment shall be made on account of
the outstanding Revolving Credit Loans held by the Lenders other than the
Defaulting Lender pro rata according to the respective outstanding principal
amounts of the Revolving Credit Loans of such Lenders; and

(B) otherwise, such payment shall be made on account of the outstanding
Revolving Credit Loans held by the Lenders pro rata according to the respective
outstanding principal amounts of such Revolving Credit Loans; and

(ii) any payment made on account of interest on the Revolving Credit Loans shall
be made pro rata according to the respective amounts of accrued and unpaid
interest due and payable on the Revolving Credit Loans with respect to which
such payment is being made. Borrower agrees to give the Administrative Agent
such assistance in making any determination pursuant to subparagraph (i)(A) of
this paragraph (c) as the Administrative Agent may reasonably request. Any such
determination by the Administrative Agent shall be conclusive and binding on the
Lenders.

(d) All payments (including prepayments) to be made by Borrower on account of
principal, interest and fees shall be made without set-off, counterclaim or
other defense and shall be made to the Administrative Agent (other than fees for
the account of the Issuing Lender, which shall be paid directly to the Issuing
Lender), for the account of the Lenders at the Administrative Agent’s office
located at Eleven Madison Avenue, New York, NY 10010 not later than 1:00 p.m.
New York City time, on the date when due, in lawful money of the United States
and in immediately available funds. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. The Administrative Agent shall promptly distribute such
payments in accordance with the provisions of subsection 4.12(b) upon receipt in
like funds as received. If any payment hereunder (other than payments on
Eurodollar Loans or as otherwise expressly provided herein) would become due and
payable on a day other than a Business Day, such payment shall become due and
payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at

 

47



--------------------------------------------------------------------------------

the then applicable rate during such extension. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day (and with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension), unless the result of such extension
would be to extend such payment into another calendar month in which event such
payment shall be made on the immediately preceding Business Day.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount which
would constitute its Commitment Percentage of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent in accordance with
subsection 4.1 and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower a corresponding amount. If such amount is
not made available to the Administrative Agent by the required time on the
Borrowing Date therefor, such Lender shall pay to the Administrative Agent, on
demand, such amount with interest thereon at a rate equal to the daily average
Federal Funds Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection 4.12(e) shall be conclusive absent manifest error. If such
Lender’s Commitment Percentage of such borrowing is not in fact made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Alternate Base
Rate Loans hereunder (in lieu of any otherwise applicable interest), on demand,
from Borrower, without prejudice to any rights which Borrower or the
Administrative Agent may have against such Lender hereunder. Nothing contained
in this subsection 4.12 shall relieve any Lender which has failed to make
available its ratable portion of any borrowing hereunder from its obligation to
do so in accordance with the terms hereof.

(f) The failure of any Lender to make the Loan to be made by it on any Borrowing
Date shall not relieve any other Lender of its obligation, if any, hereunder to
make its Loan on such Borrowing Date, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such Borrowing Date.

(g) All payments and optional prepayments (other than prepayments as set forth
in subsection 4.14 with respect to increased costs) of Eurodollar Loans
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of all
Eurodollar Loans with the same Interest Period shall not be less than $1,000,000
or a whole multiple of $100,000 in excess thereof.

4.13. Illegality. Notwithstanding any other provision herein, if any Change in
Law occurring after the date that any Person becomes a Lender party to this
Agreement shall make it unlawful for such Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, the commitment of such Lender hereunder
to make Eurodollar Loans or to convert all or a portion of Alternate Base Rate
Loans into Eurodollar Loans shall forthwith be suspended until such time, if
any, as such illegality shall no longer exist and such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Alternate Base Rate Loans for the duration of the respective Interest Periods
(or, if permitted by applicable law, at the end of such Interest Periods) and
all payments of principal which would otherwise be applied to such Eurodollar
Loans shall be applied instead to such Lender’s Alternate Base Rate Loans.
Borrower hereby agrees to pay any Lender, promptly upon its demand, any amounts
payable pursuant to subsection 4.15 in connection with any conversion in
accordance with this subsection 4.13 (such Lender’s notice of such costs, as
certified in reasonable detail as to such amounts to Borrower through the
Administrative Agent, to be conclusive absent manifest error).

 

48



--------------------------------------------------------------------------------

4.14. Requirements of Law. (a) In the event that any Change in Law or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority occurring after the
date that any Lender becomes a party to this Agreement:

(i) does or shall subject any such Lender or its Eurodollar Lending Office to
any Tax of any kind whatsoever with respect to this Agreement, any Note or any
Eurodollar Loans made by it, or change the basis of taxation of payments to such
Lender or its Eurodollar Lending Office of principal, the commitment fee,
interest or any other amount payable hereunder (except for (x) net income and
franchise Taxes imposed on the net income of such Lender or its Eurodollar
Lending Office by the United States or any political subdivision thereof or
therein, by the jurisdiction under the laws of which such Lender is organized or
any political subdivision or taxing authority thereof or therein, or by any
jurisdiction in which such Lender’s Eurodollar Lending Office is located or any
political subdivision or taxing authority thereof or therein, including changes
in the rate of Tax on the overall net income of such Lender or such Eurodollar
Lending Office, and (y) Taxes resulting from the substitution of any such system
by another system of taxation; provided that the Taxes payable by Lenders
subject to such other system of taxation are not generally charged to borrowers
from such Lenders having loans or advances bearing interest at a rate similar to
the Eurodollar Rate);

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of the
Eurodollar Rate; or

(iii) does or shall impose on such Lender any other condition which is
applicable to lenders generally;

and the result of any of the foregoing is to increase the cost to such Lender or
its Eurodollar Lending Office of making, converting, renewing or maintaining
advances or extensions of credit or to reduce any amount receivable hereunder,
in each case, in respect of its Eurodollar Loans, then, in any such case,
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender deems to be material as reasonably determined by
such Lender with respect to such Eurodollar Loans, together with interest on
each such amount from the date demanded until payment in full thereof at a rate
per annum equal to the Alternate Base Rate plus 1%.

(b) In the event that any Change in Law occurring after the date that any Person
becomes a Lender party to this Agreement with respect to any such Lender shall,
in the reasonable opinion of such Lender, require that any Commitment of such
Lender be treated as an asset or otherwise be included for purposes of
calculating the appropriate amount of capital to be maintained by such Lender or
any corporation controlling such Lender, and such Change in Law shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital, as the case may be, as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such corporation, as the
case may be, could have achieved but for such Change in Law (taking into account
such Lender’s or such corporation’s policies, as the case may be, with respect
to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time following notice by such Lender to Borrower of
such Change in Law as provided in paragraph (c) of this subsection 4.14,

 

49



--------------------------------------------------------------------------------

within 15 days after demand by such Lender, Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation on an after-tax basis, as the case may be, for such reduction.

(c) Borrower shall not be required to make any payments to any Lender for any
additional amounts pursuant to this subsection 4.14 unless such Lender has given
written notice to Borrower, through the Administrative Agent, of its intent to
request such payments prior to or within 60 days after the date on which such
Lender became entitled to claim such amounts. If any Lender has notified
Borrower through the Administrative Agent of any increased costs pursuant to
paragraph (a) of this subsection 4.14, Borrower at any time thereafter may, upon
at least three Business Days’ notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and subject to subsection 4.15, prepay (or
convert into Alternate Base Rate Loans) all (but not a part) of the Eurodollar
Loans of the applicable Lender then outstanding. Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of paragraph (a) of
this subsection 4.14 with respect to such Lender, it will, if requested by
Borrower and to the extent permitted by law or by the relevant Governmental
Authority, endeavor in good faith to avoid or minimize the increase in costs or
reduction in payments resulting from such event (including, without limitation,
endeavoring to change its Eurodollar Lending Office); provided that such
avoidance or minimization can be made in such a manner that such Lender, in its
sole determination, suffers no economic, legal or regulatory disadvantage. If
any Lender requests compensation from Borrower under this subsection 4.14,
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender thereafter to make or continue
Loans of the Type with respect to which such compensation is requested, or to
convert Loans of any other Type into Loans of such Type, until the Requirement
of Law giving rise to such request ceases to be in effect; provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(d) (i) Subject to subsection 4.14(d)(iv) below, all payments by Borrower or any
Guarantor to or for the account of any Lender, Issuing Lender or Administrative
Agent hereunder or under any Note shall be made without setoff, counterclaim or
other defense and free and clear of, and without deduction or withholding for,
any and all Taxes, unless such withholding is required by Law. If Borrower shall
be required by Law to deduct or withhold any Covered Taxes from or in respect of
any sum payable hereunder to any Lender, Issuing Lender or Administrative Agent,
(a) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this subsection 4.14(d)) such
Lender, Issuing Lender or Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (b) Borrower shall make such deductions or withholdings,
(c) Borrower shall pay the full amount deducted or withheld to the relevant
authority in accordance with applicable Law and (d) Borrower shall furnish to
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

(ii) In addition, Borrower hereby agrees to pay, and indemnify and hold harmless
the Administrative Agent and each Lender and Issuing Lender from, any Other
Taxes. Borrower shall furnish to Administrative Agent the original copy of a
receipt evidencing payment of any Other Taxes within 30 days after such payment
is made.

(iii) Borrower and the Guarantors, jointly and severally, hereby agree to
indemnify and hold harmless the Administrative Agent and each Lender and the
Issuing Lender for the full amount of Covered Taxes (including, without
limitation, any Covered Taxes imposed on amounts payable under this
subsection 4.14(d)) paid by the Administrative Agent or such Lender or the
Issuing Lender and any liability (including penalties, interest and expenses)
arising therefrom or

 

50



--------------------------------------------------------------------------------

with respect thereto, whether or not such Covered Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payments due under this indemnification shall be made within 30 days of the date
the Administrative Agent or such Lender or the Issuing Lender makes demand
therefor.

(iv) Each Lender that is not a United States Person (as defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes either
(1) in the case of a Lender that is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (i) agrees, to the extent legally entitled to
do so, to furnish to Borrower, with a copy to the Administrative Agent, either
U.S. Internal Revenue Service Form W-8ECI or U.S. Internal Revenue Service Form
W-8BEN (or successor form) wherein such Lender claims entitlement at the Closing
Date or on the date it becomes a Lender to a complete exemption from, or a
reduction in, U.S. federal withholding Tax on interest payments hereunder and
(ii) agrees (for the benefit of Borrower and the Administrative Agent), to the
extent legally entitled do so at such times, upon reasonable request by Borrower
or the Administrative Agent, to provide Borrower, with a copy to the
Administrative Agent, a new Form W-8ECI or Form W-8BEN (or successor form) upon
the expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations duly executed
and completed by such Lender that establishes a complete exemption from, or a
reduction in, U.S. federal withholding Tax on interest payments hereunder or
(2) in the case of a Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (i) agrees, to the extent legally entitled to
do so, to furnish to Borrower, with a copy to the Administrative Agent, (a) a
Non-Bank Certificate and (b) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) certifying to such
Lender’s legal entitlement at the Closing Date or on the date it becomes a
Lender to a complete exemption from, or a reduction in, U.S. federal withholding
Tax under the provisions of Sections 871(h) or 881(c) of the Code with respect
to interest payments hereunder and (ii) agrees, to the extent legally entitled
to do so, upon reasonable request by Borrower or the Administrative Agent, to
provide to Borrower (for the benefit of Borrower and the Administrative Agent)
such other forms as may be required in order to establish the legal entitlement
of such Lender to a complete exemption from, or reduction in, U.S. federal
withholding Tax with respect to interest payments hereunder. Notwithstanding any
provision of this subsection 4.14 to the contrary, Borrower shall have no
obligation to pay any amount to, or for the account of, any Lender on account of
any U.S. federal withholding Taxes pursuant to this subsection 4.14, to the
extent that such amount results from the failure of any Lender to comply with
its obligations pursuant to this subsection 4.14.

(v) If a payment made to a Lender or Issuing Lender hereunder would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender or Issuing
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Issuing Lender shall deliver to the Withholding
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Withholding Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Withholding Agent
as may be necessary for the Withholding Agent to comply with its obligations
under FATCA, to determine that such Lender or Issuing Lender has complied with
such Lender’s or Issuing Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment

(e) A certificate in reasonable detail as to any amounts submitted by such
Lender, through the Administrative Agent, to Borrower, shall be conclusive in
the absence of manifest error. The covenants contained in this subsection 4.14
shall survive the termination of this Agreement and repayment of the Loans.

 

51



--------------------------------------------------------------------------------

4.15. Indemnity. Borrower and the Guarantors agree to jointly and severally
indemnify each Lender and to hold such Lender harmless from any loss or expense
(but (x) without duplication of any amounts payable as default interest,
(y) excluding any loss of anticipated profits and (z) determined without
reference to any interest rate “floor”) which such Lender may sustain or incur
as a consequence of (a) default by Borrower in making a borrowing of a
Eurodollar Loan after Borrower has given a notice in accordance with
subsection 4.1 or in making a conversion of Alternate Base Rate Loans to
Eurodollar Loans or in continuing Eurodollar Loans as such, in either case,
after Borrower has given notice in accordance with subsection 4.2, (b) default
by Borrower in making any prepayment or a Eurodollar Loan after Borrower has
given a notice in accordance with subsection 4.4 or (c) a payment or prepayment
of a Eurodollar Loan or conversion (including without limitation, as a result of
subsections 4.4, 4.5 or 4.6 and/or a conversion pursuant to subsection 4.13) of
any Eurodollar Loan into an Alternate Base Rate Loan, in either case on a day
which is not the last day of an Interest Period with respect thereto, including,
but not limited to, any such loss or expense arising from interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
its Eurodollar Loans hereunder (but excluding loss of profit). This covenant
shall survive termination of this Agreement and repayment of the Loans. The
payment of an amount due hereunder as a result of Borrower failing to make a
borrowing, voluntary payment or conversion after delivering notice of the same
shall constitute a cure of any Default or Event of Default arising therefrom.

4.16. Repayment of Loans; Evidence of Debt. (a) Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Lender on the Revolving Credit Termination Date and (ii) the principal amount of
the Tranche B Term Loan (including the principal amount of any Incremental Term
Loan that is a Tranche B Term Loan) of such Lender, in installments, payable on
each Tranche B Installment Payment Date, in accordance with subsection 4.6 (or
the then unpaid principal amount of such Tranche B Term Loan on the date that
the Tranche B Term Loans become due and payable pursuant to Section 9). Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the Closing Date until payment in full
thereof at the rates per annum and on the dates set forth in subsection 4.8.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Revolving Credit Loan, Tranche B Term Loan and
any Incremental Term Loan made hereunder, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 4.16(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of
Borrower therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of Borrower to repay
(with applicable interest) the Loans made to Borrower by such Lender or to repay
any other obligations in accordance with the terms of this Agreement.

 

52



--------------------------------------------------------------------------------

(e) Borrower agrees that, upon the request to the Administrative Agent by any
Lender, Borrower will execute and deliver to such Lender (i) a promissory note
of Borrower evidencing the Revolving Credit Loans of such Lender, substantially
in the form of Exhibit A with appropriate insertions as to date and principal
amount (a “Revolving Credit Note”), (ii) a promissory note of Borrower
evidencing the Tranche B Term Loan of such Lender, substantially in the form of
Exhibit B with appropriate insertions as to date and principal amount (a
“Tranche B Term Note”) and/or (iii) a promissory note of Borrower evidencing any
Incremental Term Loan of such Lender (an “Incremental Term Note”).

4.17. Replacement of Lenders. In the event any Lender or the Issuing Lender is a
Defaulting Lender, exercises its rights pursuant to subsection 4.13 or requests
payments pursuant to subsections 3.9 or 4.14, Borrower may require, at
Borrower’s expense (including payment of any processing fees under
subsection 11.6(e)) and subject to subsection 4.15, such Lender or the Issuing
Lender to assign, at par plus accrued interest and fees, without recourse (in
accordance with subsection 11.6) all of its interests, rights and obligations
hereunder (including all of its Commitments and the Loans and other amounts at
the time owing to it hereunder and its Notes and its interest in the Letters of
Credit) to a bank, financial institution or other entity specified by Borrower;
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other Governmental Authority,
(ii) Borrower shall have received the written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, to such assignment,
(iii) Borrower shall have paid to the assigning Lender or the Issuing Lender all
monies other than principal, interest and fees accrued and owing hereunder to it
(including pursuant to subsections 3.9, 4.13, 4.14 and 4.15) and (iv) in the
case of a required assignment by the Issuing Lender, the Letters of Credit shall
be canceled and returned to the Issuing Lender, or cash in an amount equal to
105% of the amount available to be drawn under such Letters of Credit shall be
deposited to a cash collateral account established by the Administrative Agent
for such purpose.

4.18. Procedure for Incremental Loan Requests. Borrower may solicit requests
from any one or more Lenders or other financial institutions for the provision
of (i) a commitment for an Incremental Revolving Loan (each, an “Incremental
Revolving Commitment”) or an Incremental Term Loan (each, an “Incremental Term
Commitment”), as the case may be, and (ii) the margins, if any, to be added by
such Lenders or other financial institutions to the Alternate Base Rate and the
Eurodollar Rate for Loans made under any such Incremental Term Commitments (any
such margin, an “Incremental Margin”); provided that if the Initial Yield
applicable to any Incremental Term Loans would exceed by more than 50 basis
points (the amount of such excess above 50 basis points being referred to herein
as the “Yield Differential”) the Applicable Margin then in effect plus one
fourth of the Up-Front Fees, if any, paid in respect of the Tranche B Term Loans
on the Restatement Closing Date, then the Applicable Margin then in effect for
Tranche B Term Loans shall automatically be increased by the Yield Differential,
effective upon the making of the Incremental Term Loans, without any action or
consent of Borrower, the Administrative Agent or any Lender. The Administrative
Agent shall approve any financial institution wishing to provide an Incremental
Revolving Commitment, such approval not to be unreasonably withheld.

4.19. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if at any time there exists a Revolving Credit Lender that is a
Defaulting Lender, then so long as such Lender is a Defaulting Lender, (a) if
any L/C Exposure exists at such time then (i) all or any part of the L/C
Exposure of such Defaulting Lender shall be reallocated among the Revolving
Credit Lenders that are not Defaulting Lenders in accordance with their
respective Revolving Credit Commitment

 

53



--------------------------------------------------------------------------------

Percentages, but only to the extent the sum of all such non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s L/C Exposure does not
exceed the total of all such non-Defaulting Lenders’ Revolving Credit
Commitments; provided that at no time shall any non-Defaulting Lender’s share of
the Revolving Credit Exposure exceed such non-Defaulting Lender’s Revolving
Credit Commitment, (ii) if the reallocation described in clause (i) cannot, or
can only partially, be effected, Borrower shall within one Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Lender only Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) on terms reasonably satisfactory to
the Administrative Agent and the Issuing Lender for so long as such L/C Exposure
is outstanding, (iii) if Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, Borrower shall
not be required to pay any of the fees set forth in subsection 3.8(i) with
respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized, (iv) if the L/C
Exposure of the non-Defaulting Lenders is reallocated pursuant to clause
(i) above, then the fees payable to the Lenders pursuant to subsection 3.8(i)
shall be adjusted in accordance with such non-Defaulting Lenders’ Revolving
Credit Commitment Percentages and (v) if all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all fees under subsection
3.8(i) with respect to such Defaulting Lender’s L/C Exposure shall be payable to
the Issuing Lender until and to the extent that such L/C Exposure is reallocated
and/or cash collateralized and (b) so long as such Lender is a Defaulting
Lender, the Issuing Lender shall not be required to issue, amend, extend or
increase any Letter of Credit, unless it is satisfied that the related exposure
and the Defaulting Lender’s then outstanding L/C Exposure will be entirely
covered by the Revolving Credit Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by Borrower in accordance with this subsection
4.19, and participating interests in any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with subsection 4.19(a)(i) (and such Defaulting Lender shall not participate
therein). Without limiting subsection 11.1, this subsection 4.19 may not be
amended, waived or otherwise modified without the prior written consent of the
Administrative Agent and the Issuing Lender.

4.20. Tranche B Term Loan Repricing Protection. Except as provided in the
following sentence, if, prior to the first anniversary of the Restatement
Closing Date, (a) an amendment or modification is made to this Agreement that
has the effect of reducing the effective interest rate or yield (taking into
account any Eurodollar Base Rate “floor”) then in effect with respect to the
Tranche B Term Loans), (b) all or any portion of any Tranche B Term Loan is
prepaid or refinanced substantially concurrently with the proceeds of, or any
Tranche B Term Loans are converted into, Indebtedness in the form of a new or
replacement tranche of bank term loans and the effective interest rate or yield
payable in respect of such Indebtedness (to be determined after giving effect to
margins, Eurodollar Base Rate “floors” (to the extent the Eurodollar Base Rate
“floor” applicable to such Indebtedness exceeds the Eurodollar Rate applicable
to such Indebtedness on the date such Indebtedness is incurred), upfront or
similar fees or original issue discount shared with all lenders or holders
thereof, assuming a four-year average life) is lower than the effective interest
rate or yield (to be determined on the same basis as above) payable in respect
of the Tranche B Term Loans being prepaid, refinanced or converted, or (c) a
Non-Consenting Lender must assign its Tranche B Term Loans pursuant to
subsection 11.1 or otherwise as a result of its failure to consent to an
amendment that would have the effect of reducing the effective interest rate or
yield (taking into account any Eurodollar Base Rate “floor”) of such Tranche B
Term Loans, then in each case the aggregate principal amount of Tranche B Term
Loans so subject to such amendment or modification or so prepaid, refinanced,
converted or assigned will be subject to a fee payable by Borrower equal to 1%
of such principal amount. Notwithstanding the foregoing, no such fee shall be
payable pursuant to this subsection 4.20 if the amendment, prepayment or
assignment otherwise giving rise thereto occurs in connection with, and
substantially concurrently with, a transaction constituting a Change of Control.

 

54



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans and to induce the Issuing Lender to issue, and the Participating Lenders
to participate in, the Letters of Credit, Borrower and Holdings hereby represent
and warrant to each Lender, the Issuing Lender and the Administrative Agent as
of the Closing Date and (except as otherwise stated to be as of a different
date) as of the date of the making of any extension of credit hereunder:

5.1. Financial Statements; Financial Condition. (a) Borrower has heretofore
furnished to the Lenders its consolidated balance sheets and related statements
of operations, changes in members’ equity and cash flows (i) as of and for the
fiscal year ended December 31, 2009, audited by and accompanied by the opinion
of PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of
and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2010, certified by its chief financial officer. Such financial
statements present fairly the financial condition and results of operations and
cash flows of Borrower and its consolidated Subsidiaries as of such dates and
for such periods. Such financial statements were prepared in accordance with
GAAP applied on a consistent basis, subject, in the case of unaudited financial
statements, to year-end audit adjustments and the absence of footnotes.

(b) After giving effect to the Obligations, customary liabilities in respect of
expenses incurred in connection with the Transactions and liabilities incurred
in the ordinary course of business of the Credit Parties since the date of the
most recent such financial statements, as of the Restatement Closing Date there
are no material liabilities of the Credit Parties of any kind (including,
without limitation, liabilities for Taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives) required to be set forth on a balance sheet or in the notes thereto
prepared in accordance with GAAP, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which is reasonably likely to result in such a
liability.

5.2. No Change. Since December 31, 2009, after giving effect to the
Transactions, there has been no change, development or event which, individually
or when taken together with all other circumstances, changes or events, has had,
or could reasonably be expected to have, a Material Adverse Effect.

5.3. Existence; Compliance with Law. Each of Holdings and its Subsidiaries
(a) is duly organized and validly existing under the laws of the jurisdiction of
its organization, (b) has full power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
(including, without limitation, all Franchises and all permits granted by the
Federal Communications Commission) necessary to enable it to use its corporate
name and to own, lease or otherwise hold its properties and assets and to carry
on its business as presently conducted other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(c) is duly qualified and in good standing (to the extent such concept is
applicable in the applicable jurisdiction) to do business in each jurisdiction
in which the nature of its business or the ownership, leasing or holding of its
properties makes such qualification necessary, except such jurisdictions where
the failure so to qualify, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all applicable statutes, laws (including Environmental Laws),
ordinances, rules, orders, permits (including Environmental Permits) and
regulations of any Governmental Authority or instrumentality,

 

55



--------------------------------------------------------------------------------

domestic or foreign (including, without limitation, those related to Hazardous
Materials and substances), except where noncompliance individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Neither Holdings nor any of its Subsidiaries has received any written
communication from a Governmental Authority that alleges that Holdings or any of
its Subsidiaries is not in compliance with federal, state, local or foreign
laws, ordinances, rules and regulations, or any Franchise except to the extent
such noncompliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.4. Power; Authorization. Each Credit Party has the power and authority to
execute, deliver and perform each of the Credit Documents to which it is a
party, and Borrower has the power and authority and legal right to borrow
hereunder and to have Letters of Credit issued for its account hereunder. Each
Credit Party has taken all necessary action to authorize the execution, delivery
and performance of each of the Credit Documents to which it is or will be a
party and Borrower has taken all necessary action to authorize the borrowings
hereunder and the issuance of Letters of Credit for its account hereunder. No
consent or authorization of, or filing with, any Person (including, without
limitation, any Governmental Authority) is required in connection with the
execution, delivery or performance by any Credit Party, or for the validity or
enforceability in accordance with its terms against any Credit Party, of any
Credit Document except for (i) consents, authorizations and filings which have
been obtained or made and are in full force and effect, (ii) such consents,
authorizations and filings which the failure to obtain or perform, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (iii) such filings as are necessary to perfect the Liens of the
Lenders created pursuant to this Agreement and the Security Documents.

5.5. Enforceable Obligations. This Agreement has been, and each of the other
Credit Documents have been or will be, duly executed and delivered on behalf of
each Credit Party that is party thereto. This Agreement constitutes, and each of
the other Credit Documents currently intended to be in effect constitute or will
constitute, as the case may be, upon execution and delivery thereof, the legal,
valid and binding obligation of each Credit Party that is party thereto, and is
enforceable against each Credit Party that is party thereto in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

5.6. No Legal Bar. None of the execution, delivery or performance by each Credit
Party of each Credit Document currently intended to be in effect to which it is
a party and the incurrence and use of the proceeds of the Loans and the issuance
of and of drawings under the Letters of Credit (a) will violate any Requirement
of Law, constitutive document or any Contractual Obligation applicable to or
binding upon such Credit Party or any of their respective Subsidiaries or any of
their respective properties or assets, in any manner which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (b) will result in the creation or imposition of any Lien on any of its
properties or assets pursuant to any Requirement of Law applicable to it, as the
case may be, or any of its Contractual Obligations, except for the Liens arising
under the Security Documents and Permitted Liens.

5.7. No Material Litigation. Except as disclosed in Schedule 5.7, there is no
pending or, to the knowledge of any Credit Party, threatened claim, legal
action, arbitration or other legal, governmental, administrative or tax
proceeding or any order, complaint, decree or judgment involving or affecting
the Transactions, Holdings or any of its Subsidiaries or any of their respective
properties, assets, operations or businesses which have had, or are reasonably
likely to have, a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

5.8. Investment Company Act. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” (as each of the quoted terms is
defined or used in the Investment Company Act of 1940, as amended) that is
required to be registered under such Act.

5.9. Federal Regulation. The extensions of credit hereunder will not be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as in effect on the Closing Date and from
time to time thereafter in effect or for any purpose that violates the
provisions of the regulations of the Board, and the Credit Parties shall not own
or hold any “margin stock” as of the Closing Date. If requested by any Lender or
the Administrative Agent, Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U. Following application of the proceeds of each extension of credit
hereunder, not more than 25 percent of the value of the assets of any Credit
Party will be “margin stock”. No Credit Party is subject to regulation under any
law or regulation which limits its ability to incur Indebtedness, other than
Regulation X of the Board.

5.10. No Default. Each of Holdings and its Subsidiaries have performed all
material obligations required to be performed by them under their respective
Contractual Obligations (including after giving effect to the Transactions) and
they are not (with or without the lapse of time or the giving of notice, or
both) in breach or default in any respect thereunder, except to the extent that
such breach or default, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries (including after giving effect to the Transactions) is in default
under any material judgment, order or decree of any Governmental Authority,
domestic or foreign, applicable to it or any of its respective properties,
assets, operations or business, except to the extent that any such defaults
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.11. Taxes. Each of Holdings and its Subsidiaries (including after giving
effect to the Transactions) (i) has timely filed or caused to be timely filed
all tax returns, statements, forms and reports (domestic or foreign) which are
required to be filed (and all such tax returns were true and correct in all
material respects when and as filed) and (ii) has timely paid all Taxes shown to
be due and payable on said returns or on any assessments made against it or any
of its property and all other Taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority (other than with respect to any
Taxes (x) the amount of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves (or other sufficient
provisions) in conformity with GAAP have been provided on the books of Holdings
or one of its Subsidiaries (including after giving effect to the Transactions),
as the case may be, or (y) which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect).

5.12. Subsidiaries. After giving effect to the consummation of the Transactions,
(i) Holdings owns 100% of the Capital Stock of Borrower and has no direct or
indirect Subsidiaries other than Atlantic Broadband Holdings, Inc., a Delaware
corporation, Borrower and its Subsidiaries and (ii) the Subsidiaries of
Borrower, their jurisdictions of incorporation, the number of units of each
class of its Capital Stock authorized and the number outstanding and the number
of units covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights, and their equity holders, in each case, as of the
Closing Date, shall be as set forth on Schedule 5.12. All Capital Stock of each
Subsidiary of Borrower (to the extent owned by Borrower or a Subsidiary of
Borrower) (i) that is a corporation is duly and validly issued and is fully paid
and non-assessable and (ii) that is a limited liability company is duly and
validly issued without any obligation to make additional capital contributions.

 

57



--------------------------------------------------------------------------------

5.13. Ownership of Property; Liens. As of the Closing Date and as of the making
of any extension of credit hereunder (subject to transfers and dispositions of
property permitted under subsection 8.5), each of Holdings and its Subsidiaries
has good and valid title (or, in the case of Intellectual Property, a valid
license) to all of its material assets necessary for the conduct of its business
(other than (x) Real Property and (y) minor irregularities or deficiencies in
title which, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect), in each case free and clear of all Liens
except Permitted Liens. With respect to each Mortgaged Property and each Real
Property owned by Holdings and its Subsidiaries listed on Schedule 5.13, as of
the Closing Date and with respect to each Real Property leased by Holdings and
its Subsidiaries listed on Schedule 5.13 as of the Closing Date, each of
Holdings or its applicable Subsidiary has (i) good and marketable fee title
thereto, all of which are listed on Schedule 5.13, in each case under the
heading “Fee Properties” (each, a “Fee Property”), (ii) valid and enforceable
leasehold interests in the leasehold estates in all of the real property leased
by it that is used in the operations, or the business, of the Credit Parties and
their Subsidiaries, which leased real property is listed on Schedule 5.13, in
each case under the heading “Leased Properties” (each, a “Leased Property”) and
(iii) good and valid and enforceable rights to use the other real property,
including easements, licenses, rights to access, rights-of-way and other real
property interests, that are used in the operations of the Credit Parties and
their subsidiaries, as listed on Schedule 5.13, in each case under the heading
“Other Real Property” (each an “Other Real Property”), in each case, free and
clear of all Liens of any nature whatsoever (other than Liens permitted under
subsection 8.2), except (a) as to Fee Property, Permitted Encumbrances and
(b) as to Leased Property, the terms and provisions of the respective lease
therefor, including the matters set forth on Schedule 5.13, and any matters
affecting the fee title and any estate superior to the leasehold estate related
thereto. The Fee Properties, the Leased Properties and the Other Real Property
constitute, as of the Closing Date, all of the material real property owned in
fee or leased by Holdings and its Subsidiaries and used or held for use by
Holdings and its Subsidiaries. As of the Restatement Closing Date, no Credit
Party has received notice of pending condemnation or similar proceedings
affecting any of the Real Property and to each Credit Party’s knowledge no such
action is currently contemplated or threatened.

5.14. ERISA. (a) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by an amount that could reasonably be expected to have a Material Adverse Effect
the fair market value of the assets of all such underfunded Pension Plans. Each
ERISA Entity is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan, except to the extent any noncompliance could not reasonably be
expected to have a Material Adverse Effect.

(b) Neither Holdings nor any of its Subsidiaries maintains or contributes to any
benefit plan, program, policy, arrangement or agreement with respect to
employees (or former employees) employed outside the United States under which
Holdings or any of its Subsidiaries could incur any liability having a Material
Adverse Effect.

5.15. Collateral Documents. (a) As of the Restatement Closing Date, the
Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable Lien on and security interest in all rights, title and
interest of the Credit Parties in the pledged securities described therein and,
when certificates representing or constituting the pledged securities described
in the Guarantee and Collateral Agreement are delivered to the Administrative
Agent, such security interest shall constitute a perfected first Lien on, and
security interest in, all right, title and interest of the pledgor party thereto
in the pledged securities described

 

58



--------------------------------------------------------------------------------

therein (to the extent such matter is governed by the law of the United States
or a jurisdiction therein). No filings or recordings are required in order to
perfect the security interest created in the pledged securities described in the
Guarantee and Collateral Agreement and the proceeds thereof other than filings
on Form UCC-1 and no consent of any Person including any other general or
limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary in connection with the
creation, perfection or first priority status of the security interest of the
Administrative Agent in any pledged securities or the exercise by the
Administrative Agent of the voting or other rights provided for in the Guarantee
and Collateral Agreement or the exercise of remedies in respect thereof (other
than pursuant to any securities laws).

(b) As of the Restatement Closing Date, the Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable Lien on and
security interest in all right, title and interest of the Credit Parties in the
collateral described therein (to the extent such matter is governed by the law
of the United States or a jurisdiction therein). UCC financing statements have
been filed in each of the jurisdictions listed on Schedule 5.15, or arrangements
have been made for such filing in such jurisdictions, and upon such filing or
such other filings referenced in subsection 5.15(d), and upon the taking of
possession or control by the Administrative Agent of any such collateral the
security interests in which may be perfected only by possession or control (to
the extent possession or control by the Administrative Agent is required by the
Guarantee and Collateral Agreement), such security interests, subject to the
existence of Permitted Liens, constitute perfected first priority Liens on, and
security interests in, all right, title and interest of the debtor party thereto
in the collateral described therein, except to the extent that a security
interest cannot be perfected therein by the filing of a financing statement or
the taking of possession under the UCC of the relevant jurisdiction (or, if a
security interest can be perfected only by possession or control, to the extent
possession or control by the Administrative Agent is not required pursuant to
the Guarantee and Collateral Agreement). Each Credit Party has good and
marketable title (or, in the case of Intellectual Property, a valid license) to
all Collateral pledged by it under the Guarantee and Collateral Agreement, free
and clear of all Liens except those described above in this clause (b) and
except for Permitted Liens.

(c) Each Mortgage is effective to create in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in and Lien on the rights, title and interest of the
applicable Credit Party thereto in the collateral described therein, and upon
proper recording the Mortgages in the jurisdictions listed on Schedule 5.13 (or,
in the case of a Mortgage delivered pursuant to subsection 7.9, the jurisdiction
in which the property covered by such Mortgage is located), such security
interests and Lien will, subject to the existence of Permitted Encumbrances,
constitute first priority liens on, and perfected security interests in, all
rights, title and interest of the debtor party thereto in the collateral
described therein.

(d) The recordation of the Guarantee and Collateral Agreement (or a short form
thereof) in U.S. Patents and Trademarks in the United States Patent and
Trademark Office together with filings on Form UCC-1 made pursuant to the
Guarantee and Collateral Agreement are effective, under applicable law of the
United States or a jurisdiction thereof, to perfect the security interest, as
collateral security for the payment and performance of the Loans and the other
Obligations, granted to the Administrative Agent for the benefit of the Secured
Parties in the registered trademarks and patents covered by such Guarantee and
Collateral Agreement in U.S. Patents and Trademarks and the recordation of the
Guarantee and Collateral Agreement (or a short form thereof) in U.S. Copyrights
with the United States Copyright Office together with filings on Form UCC-1 made
pursuant to the Guarantee and Collateral Agreement are effective under U.S.
federal law to perfect the security interest, as collateral security for the
payment and performance of the Loans and the other Obligations, granted to the
Administrative Agent for the benefit of the Secured Parties in the registered
copyrights covered by such Guarantee and Collateral Agreement in U.S.
Copyrights.

 

59



--------------------------------------------------------------------------------

5.16. Copyrights, Patents, Permits, Trademarks and Licenses. Schedules 13A and
13B of the perfection certificate delivered pursuant to subsection 6.1(g) of the
Existing Credit Agreement sets forth a true and complete list as of the Closing
Date after giving effect to the Transactions (as defined in the Existing Credit
Agreement) of all registered Intellectual Property owned by Holdings or any of
its Subsidiaries, and, with respect to registered trademarks (if any), contains
a list of all jurisdictions in which such trademarks are registered or applied
for and all registration and application numbers. Except as disclosed in
Schedules 13A and 13B of the perfection certificate delivered pursuant to
subsection 6.1(g), as of the Restatement Closing Date after giving effect to the
Transactions, Holdings or one of its Subsidiaries owns or has the right to use
the material Intellectual Property and applications therefor referred to in such
schedule. Except as disclosed in Schedules 13A and 13B of the perfection
certificate delivered pursuant to subsection 6.1(g), no claims are pending by
any Person with respect to the ownership, validity, enforceability or of
Holdings’ or any of its Subsidiary’s use of such Intellectual Property or
applications therefor, challenging or questioning the validity or effectiveness
of any of the foregoing, in any jurisdiction, domestic or foreign, except to the
extent such claims, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17. Environmental Matters. Except as set forth on Schedule 5.17 and except
insofar as any exceptions to the following, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect:

(a) there are no Hazardous Materials in amounts or concentrations that
constitute a violation of, or could reasonably be expected to give rise to
liability under, Environmental Laws at, on or under the properties owned, leased
or otherwise operated by Holdings or any of its Subsidiaries;

(b) there are no facts, circumstances or conditions that could reasonably be
expected to (i) result in a violation of any Environmental Law by Holdings or
any of its Subsidiaries that could interfere with the continued operation of, or
impair the otherwise fair saleable value of the properties owned, leased or
otherwise operated by Holdings or any of its Subsidiaries or (ii) result in a
violation of, or otherwise give rise to liability on the part of Holdings or any
of its Subsidiaries under, any Environmental Laws;

(c) neither Holdings nor any of its Subsidiaries has received or is aware of any
complaint, notice of violation, alleged violation or notice of investigation or
of potential liability under Environmental Laws with regard to Holdings or any
of its Subsidiaries, or any properties owned, leased or otherwise operated by
any of them, nor does Holdings or any of its Subsidiaries have knowledge that
any such action is being threatened;

(d) there are no administrative actions or judicial proceedings pending or, to
the knowledge of any Credit Party, threatened under any Environmental Law to
which Holdings or any of its Subsidiaries is or could reasonably be expected to
be a party, nor are there any consent decrees, consent orders, administrative
orders or other orders, decrees or agreements to which Holdings or any of its
Subsidiaries is a party, which could reasonably be expected to result in
liability or costs on the part of Holdings or any of its Subsidiaries under any
Environmental Law;

(e) no Lien has been recorded or, to the knowledge of any Credit Party,
threatened under any Environmental Law with respect to any Fee Property or
assets of Holdings or any of its Subsidiaries, and no Lien has been recorded or,
to the knowledge of any Credit Party, threatened under any Environmental Law
with respect to any other Real Property of Holdings or any of its Subsidiaries
that could reasonably be expected to result in liability or costs on the part of
Holdings or any of its Subsidiaries under any Environmental Law;

 

60



--------------------------------------------------------------------------------

(f) no Fee Property is (x) listed or, to the knowledge of any Credit Party
proposed for listing, on the National Priorities List promulgated pursuant to
the United States Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (“CERCLA”), or (y) listed on the Comprehensive
Environmental Response, Compensation, and Liability Information System List
promulgated pursuant to CERCLA, or (z) included on any similar list maintained
by any Governmental Authority, and there is no such listing, or to the knowledge
of any Credit Party proposed listing, with respect to any other Real Property of
Holdings or any of its Subsidiaries that could reasonably be expected to result
in liability or costs on the part of Holdings or any of its Subsidiaries under
any Environmental Law; and

(g) neither Holdings nor any of its Subsidiaries is required to take or finance
any investigatory, response or other corrective action or is currently
conducting any investigatory, response or other corrective action pursuant to
any Environmental Law at any Real Property or at any other location, nor has any
of Holdings or any of its Subsidiaries assumed by contract, agreement or
operation of law any obligation of any other Person under any Environmental Law.

5.18. Accuracy and Completeness of Information. All factual information
heretofore or contemporaneously furnished by or on behalf of Holdings or any of
its Subsidiaries to the Administrative Agent, either Arranger or any Lender in
writing (including all information contained in the Credit Documents and the
Confidential Information Memorandum dated November 2010 delivered to the Lenders
in connection with the syndication of the Facilities (the “Confidential
Information Memorandum”)) for purposes of or in connection with this Agreement
or any lending transaction contemplated herein is, and all other factual
information hereafter furnished by or on behalf of any such Persons in writing
to the Administrative Agent, either Arranger or any Lender will be, taken
together, true and accurate in all material respects on the date as of which
such information is dated and, taken together, not incomplete by omitting to
state any material fact necessary to make such information not misleading at
such time in light of the circumstances under which such information was
provided; provided that, with respect to projections Borrower represents only
that the projections contained in such materials are based on good faith
estimates and assumptions believed by Borrower to be reasonable and attainable
at the time made.

5.19. Labor Matters. Neither Holdings nor any of its Subsidiaries is engaged in
any unfair labor practice. There is (i) no unfair labor practice complaint
pending against Holdings or any of its Subsidiaries or, to the knowledge of any
Credit Party, threatened against Holdings or any of its Subsidiaries, before the
National Labor Relations Board or any other Governmental Authority, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Holdings or any of its Subsidiaries
or, to the knowledge of any Credit Party after due inquiry, threatened against
Holdings or any of its Subsidiaries, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to the
knowledge of any Credit Party, after due inquiry, threatened against Holdings or
any of its Subsidiaries and (iii) to the best knowledge of any Credit Party
after due inquiry, no union representation question existing with respect to the
employees of Holdings or any of its Subsidiaries and, to the knowledge of any
Credit Party, no union organizing activities are taking place, except such as
could not, with respect to any matter specified in clause (i), (ii) or
(iii) above, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

5.20. Solvency. Immediately before and after the consummation of the
Transactions and each extension of credit hereunder (including the Tranche B
Term Loans), each Credit Party was and will be Solvent as of the Closing Date
and the Restatement Closing Date.

5.21. Use of Proceeds. Borrower will use the proceeds of the Tranche B Term
Loans and Revolving Loans solely for the purposes set forth in the introductory
statement to this Agreement. Borrower will use the proceeds of any Incremental
Loan solely for the purposes set forth in the related Incremental Loan
Amendment.

5.22. Regulation H. As of the Restatement Closing Date, no Mortgage encumbers
improved real property that is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968.

5.23. Capitalization. The authorized Capital Stock of Borrower consists of 1,000
common membership interests, 1,000 of which are issued and outstanding. All such
outstanding common membership interests have been duly and validly issued
without any obligation to make additional capital contributions and are free of
preemptive rights. As of the Closing Date, except as listed on Schedule 5.23,
Holdings has no outstanding securities convertible into or exchangeable for its
Capital Stock or outstanding any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its Capital Stock.

5.24. Indebtedness. Schedule 5.24 sets forth a true and complete list of all
material Indebtedness (other than Loans and Letters of Credit under this
Agreement and the related Guarantees and the Subordinated Notes and the related
Guarantees) of Holdings, Borrower and their respective Subsidiaries as of the
Closing Date, and after giving effect to the Transactions, and which is to
remain outstanding after giving effect to the incurrence of Loans on such date
(excluding the Loans and the Letters of Credit, the “Existing Indebtedness”), in
each case showing the aggregate principal amount thereof and the name of the
respective borrower and any other entity which directly or indirectly guaranteed
such debt. The Obligations are “Senior Indebtedness” within the meaning of the
Subordinated Notes Indenture.

5.25. Anti-Terrorism Laws. (a) None of Holdings, any of its Subsidiaries or any
of their respective Affiliates is in violation of any laws relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) None of Holdings or its Subsidiaries is any of the following:

(i) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

62



--------------------------------------------------------------------------------

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(v) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

None of Holdings or any of its Subsidiaries (i) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in clause (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to Closing. On the Restatement Closing Date: (a) The
Administrative Agent shall have received, on behalf of itself, the Lenders and
the Issuing Lender, a favorable written opinion of Kirkland & Ellis LLP, counsel
for Holdings and Borrower, substantially to the effect set forth in Exhibit H
(A) dated the Restatement Closing Date, (B) addressed to the Issuing Lender, the
Administrative Agent and the Lenders, and (C) covering such other matters
relating to the Credit Documents and the Transactions as the Administrative
Agent shall reasonably request, and Holdings and Borrower hereby request such
counsel to deliver such opinions.

(b) All legal matters incident to this Agreement, the borrowings and extensions
of credit hereunder and the other Credit Documents shall be satisfactory to the
Lenders, to the Issuing Lender and to the Administrative Agent.

(c) The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary of each Credit Party dated the Restatement
Closing Date and certifying (A) that the certified certificate or articles of
incorporation or certificate of formation, as applicable, including all
amendments thereto, and by-laws or limited liability company agreement, as
applicable, of each Credit Party, delivered to the Administrative Agent in
connection with the effectiveness of the Existing Credit Agreement on the
Closing Date have not been amended or otherwise modified in any respect,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors, Board of Managers or sole member, as
applicable, of such Credit Party authorizing the execution, delivery and
performance of the Credit Documents to which such person is a party that are to
be delivered on the Restatement Closing Date and, in the case of Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, and (C) as to the
incumbency and specimen signature of each officer executing any Credit Document
that are to be delivered on the Restatement Closing Date or any other document
delivered in connection herewith on behalf of such Credit Party; (ii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (i) above; and (iii) such other documents as the Lenders, the Issuing
Lender or the Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Restatement Closing Date and signed by a Responsible Officer of Borrower,
confirming compliance with the conditions precedent set forth in subsection 6.2.

 

63



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by Borrower hereunder or under any other Credit
Document.

(f) The Security Documents shall have been duly executed by each Credit Party
that is to be a party thereto and shall be in full force and effect on the
Restatement Closing Date. The Administrative Agent on behalf of the Secured
Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document.

(g) The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings certifying that Holdings, Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the 2011
Refinancing to occur on the Restatement Closing Date, are Solvent.

(h) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

6.2. Conditions to All Loans and Letters of Credit. The obligation of (x) each
Lender to make any Loan (other than any Revolving Credit Loan to be made as
contemplated by subsections 3.7(b) and (c), which shall be made unless an event
of the type described in paragraph (f) of Section 9 has occurred and is
continuing) and (y) the Issuing Lender to issue any Letter of Credit, is subject
to the satisfaction of the following conditions precedent on the relevant
Borrowing Date:

(a) Representations and Warranties. Each of the representations and warranties
made in or pursuant to Section 5 or which are contained in any other Credit
Document shall be true and correct in all material respects on and as of the
date of such Loan or of the issuance of such Letter of Credit as if made on and
as of such date (unless stated to relate to a specific earlier date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such Borrowing Date or after giving effect to such
Loan to be made or such Letter of Credit to be issued on such Borrowing Date.

(c) Subordinated Notes Indenture. Unless and until the Subordinated Notes
Indenture shall have been satisfied and discharged, if after giving effect to
the making of the Loans and the use of proceeds thereof or the drawing of any
Letter of Credit to be issued hereunder, the aggregate amount of Obligations
would exceed the maximum amount of “Senior Credit Agreement” Indebtedness
permitted to be incurred pursuant to Section 4.10(b)(3) of the Subordinated
Notes Indenture, Borrower would be permitted to incur such Loans or the
obligations in respect of such Letter of Credit drawing under Section 4.10(a) of
the Subordinated Notes Indenture, and, upon request from the Administrative
Agent, Borrower shall have delivered a certificate, signed by a Responsible
Officer of Borrower, with calculations in reasonable detail demonstrating such
compliance.

Each borrowing by Borrower hereunder and the issuance of each Letter of Credit
by the Issuing Lender hereunder shall constitute a representation and warranty
by Borrower as of the date of such borrowing or issuance that the conditions in
clauses (a), (b) and (c) and of this subsection 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

Holdings and Borrower hereby agree that, so long as any of the Commitments
remain in effect, any Loan, Note or L/C Obligation remains outstanding and
unpaid, any amount remains available

 

64



--------------------------------------------------------------------------------

to be drawn under any Letter of Credit (unless cash in an amount equal to 105%
of such amount has been deposited to a cash collateral account established by
the Administrative Agent) or any other amount is owing to any Lender or the
Administrative Agent hereunder or under any of the other Credit Documents,
Holdings and its Subsidiaries shall comply with subsections 7.13 through 7.16,
and Holdings and Borrower shall, and, in the case of the agreements contained in
subsections 7.3 through 7.6, and 7.8 through 7.11, Borrower shall cause each of
its Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent (which the
Administrative Agent shall deliver promptly to each Lender via Intralinks,
SyndTrak or other means in its discretion):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Borrower, a copy of the consolidated balance sheet of Borrower
and its Subsidiaries, in each case as at the end of such fiscal year and the
related consolidated statements of operations, members’ equity and cash flows
for such fiscal year, setting forth in comparative form the figures for the
previous year and accompanied by a report thereon, without an explanatory note
or statement expressing doubt about the ability of Borrower and its Subsidiaries
to continue as a going concern, or qualification arising out of the scope of the
audit, or qualification which would affect the computation of financial
covenants, of independent certified public accountants of nationally recognized
standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Borrower,
the unaudited consolidated balance sheet of Borrower and its Subsidiaries, in
each case as at the end of each such quarter and the related unaudited
consolidated statements of operations and cash flows for such quarterly period
and the portion of the fiscal year of Borrower through such date, setting forth,
to the extent applicable, in comparative form the figures for the corresponding
quarter in, and year to date portion of, the previous year, and the figures for
such periods in the budget prepared by Borrower and furnished to the
Administrative Agent, certified by Borrower in an Officer’s Certificate executed
on its behalf by a Responsible Officer of Borrower as fairly presenting the
consolidated financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments) in all material respects; and

(c) as soon as available, but in any event not later than 45 days after the
beginning of each fiscal year of Borrower, a preliminary consolidated operating
budget for Borrower and its Subsidiaries; and as soon as available, any material
revision to or any final revision of any such preliminary annual operating
budget or any such consolidated operating budget;

7.2. Certificates; Other Information. Furnish to the Administrative Agent (which
the Administrative Agent shall promptly deliver to each Lender):

(a) concurrently with the delivery of the consolidated financial statements
referred to in subsection 7.1(a), a letter from the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary to express their opinion on such financial statements no
knowledge was obtained of any Default or Event of Default under subsections 8.7
and 8.9, except as specified in such letter;

(b) within 15 days of the delivery of the financial statements referred to in
subsections 7.1(a) and (b) (except that the certificate referred to in
clauses (iii) and (iv) below shall be delivered concurrently with such financial
statements), an Officer’s Certificate in form and substance reasonably
acceptable to the Administrative Agent stating that during such period

 

65



--------------------------------------------------------------------------------

(i) no Subsidiary has been formed or acquired (or, if any such Subsidiary has
been formed or acquired, Borrower has complied with the requirements of
subsection 7.9),

(ii) neither Holdings nor any of its Subsidiaries has changed its name or
jurisdiction of organization without complying with the requirements of this
Agreement and the Security Documents with respect thereto or otherwise stating
that such information is included in the perfection certificate supplement
delivered pursuant to subsection 7.2(i),

(iii) the officer executing such Officer’s Certificate on Borrower’s behalf has
obtained no knowledge of any Default or Event of Default, in each case, except
as specified in such certificate,

(iv) and showing in detail as of the end of the related accounting period the
figures and calculations supporting such statement in respect of paragraph (d)
of subsection 8.1, paragraphs (b) and (e) of subsection 8.3 and subsections 8.6
through 8.11 and any other calculations reasonably requested by the
Administrative Agent with respect to the quantitative aspects of the other
covenants contained herein;

(c) promptly upon receipt thereof, copies of all final reports submitted to
Borrower or any of its Subsidiaries by independent certified public accountants
in connection with each annual, interim or special audit of the books of
Borrower or any of its Subsidiaries made by such accountants, and any final
comment letter submitted by such accountants to management in connection with
their annual audit;

(d) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent or made available to the public
generally by Borrower or any of its Subsidiaries, if any, and all regular and
periodic reports and all final registration statements and final prospectuses,
if any, filed by Borrower or any of its Subsidiaries with any securities
exchange or with the SEC or any Governmental Authority succeeding to any of its
functions;

(e) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and (b), a management summary describing and analyzing the
performance of Borrower and its Subsidiaries during the periods covered by such
financial statements;

(f) within 45 days after the end of each fiscal quarter, a summary of all Asset
Sales during such fiscal quarter including the amount of all Net Proceeds from
such Asset Sales not previously applied to prepayments of the Loans pursuant to
the proviso to subsection 4.5(c), accompanied by an Officer’s Certificate of
Borrower executed on its behalf by an Officer of Borrower to the effect that
Borrower and its Subsidiaries intend to apply the Net Proceeds from such Asset
Sales in accordance with clause (b) of the definition of Net Proceeds;

(g) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request;

(h) promptly, and in any event within five Business Days after an Officer of
Borrower obtains knowledge thereof, notice of the occurrence of any event which
constitutes a Default or Event of Default specifying the nature and extent
thereof and what action Borrower proposes to take with respect thereto; and

 

66



--------------------------------------------------------------------------------

(i) concurrently with the delivery of the Officer’s Certificate required
pursuant to subsection 7.2(b), a perfection certificate supplement substantially
in the form of Exhibit I or a statement in such Officer’s Certificate that there
has been no change in the information included in the perfection certificate as
most recently supplemented.

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations and liabilities of whatever nature, except (a) when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings or any of its Subsidiaries, as the case may
be, (b) for delinquent obligations which do not have a Material Adverse Effect,
(c) for trade and other accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of Holdings or any of its
Subsidiaries, as the case may be and (d) in the event any failure to discharge
or otherwise satisfy any such obligation or liability results in the incurrence
of a Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions.

7.4. Conduct of Business and Maintenance of Existence. Except as disclosed in
Schedule 5.13 and as otherwise permitted by subsections 8.4 and 8.5, preserve,
renew and keep in full force and effect its corporate existence and take all
reasonable action to maintain all material rights, material privileges,
franchises, copyrights, patents, trademarks and trade names necessary or
desirable in the normal conduct of its business except for rights, privileges,
franchises, copyrights, patents, trademarks and trade names the loss of which
would not, in the aggregate, have a Material Adverse Effect; and comply with all
applicable Requirements of Law except to the extent that the failure to comply
therewith would not, in the aggregate, have a Material Adverse Effect. This
paragraph shall not be deemed to restrict Holdings or any of its Subsidiaries
from abandoning or failing to pursue or enforce any Intellectual Property or
registrations or applications therefor, which actions or inactions are taken in
Holdings’ or its Subsidiary’s commercially reasonable discretion and would not,
in the aggregate, have a Material Adverse Effect.

7.5. Maintenance of Property; Insurance. (a) Keep all Real Property, other
tangible property and assets useful and necessary in its business in good
working order and condition (ordinary wear and tear and dispositions permitted
hereunder excepted).

(b) Keep its insurable properties adequately insured at all times by financially
sound and reputable insurers; maintain such other insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses
operating in the same or similar locations, including public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; and maintain such other insurance as may be required by law.

(c) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Administrative Agent, which endorsement shall
provide that, from and after the Closing Date, if the insurance carrier shall
have received written notice from the Administrative Agent of the occurrence of
an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to Borrower or the Credit Parties under such policies directly to the
Administrative Agent; cause all such policies to provide

 

67



--------------------------------------------------------------------------------

that neither Borrower, the Administrative Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably require from time to time to protect its interests; deliver
original or certified copies of all such policies to the Administrative Agent;
cause each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than 10 days’ prior
written notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent; deliver to the
Administrative Agent, prior to the cancellation, modification or nonrenewal of
any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Administrative
Agent) together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor.

(d) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative Agent
or the Required Lenders may from time to time require, and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time, or (ii) a
“Zone 1” area, obtain earthquake insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time require.

(e) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than $25,000,000, naming the Administrative Agent as an additional insured,
on forms satisfactory to the Administrative Agent.

(f) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this subsection 7.5 is taken out by any Credit Party; and
promptly deliver to the Administrative Agent a duplicate original copy of such
policy or policies.

7.6. Inspection of Property; Books and Records; Discussions; Lender Meetings.
(a) Keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities which permit financial statements to be prepared in conformity
with GAAP and all Requirements of Law; and permit representatives of the
Administrative Agent or any Lender upon reasonable notice (made through the
Administration Agent and no more frequently than annually unless an Event of
Default shall have occurred and be continuing) to visit and inspect any of its
properties or assets and examine and make abstracts from any of its books and
records (including without limitation insurance policies) at any reasonable time
and upon reasonable notice, and to discuss the business, operations, assets and
financial and other condition of Borrower and its Subsidiaries with officers and
employees thereof and with their independent certified public accountants with
prior reasonable notice to, and coordination with, the chief financial officer
or the treasurer of Borrower.

(b) Within 120 days after the close of each fiscal year of Borrower, hold a
meeting (at a mutually agreeable location and time), which may be done by
teleconference (at a mutually agreeable time), with all Lenders who choose to
attend such meeting or teleconference, subject to subsection 11.6(j), at which
meeting or teleconference, as the case may be, shall be reviewed the financial
results, the financial condition and the budgets presented of Borrower and its
Subsidiaries and other relevant matters.

 

68



--------------------------------------------------------------------------------

7.7. Notices. Promptly give notice to the Administrative Agent (to be
distributed by the Administrative Agent to the Lenders):

(a) of the occurrence of any Default or Event of Default;

(b) of any (i) default or event of default under any instrument or other
agreement, guarantee or collateral document of Holdings, Borrower or any of its
Subsidiaries which default or event of default has not been waived and would
have a Material Adverse Effect, or (ii) litigation, investigation (of which
Borrower is aware) or proceeding which may exist at any time between Holdings,
Borrower or any of its Subsidiaries and any Governmental Authority, or receipt
of any notice of any environmental claim or assessment against Holdings,
Borrower or any of its Subsidiaries by Governmental Authority, which in any such
case would have a Material Adverse Effect;

(c) of any litigation or proceeding against Holdings, Borrower or any of its
Subsidiaries (i) in which more than $10,000,000 of the amount claimed is not
covered by insurance or (ii) in which injunctive or similar relief is sought
which if obtained would have a Material Adverse Effect;

(d) promptly, upon the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect, a written notice specifying the nature
thereof, what action Holdings, Borrower, its Subsidiaries or other ERISA Entity
have taken, are taking or propose to take with respect thereto, and, when known,
any action taken or threatened by the Internal Revenue Service, Department of
Labor, PBGC or Multiemployer Plan sponsor with respect thereto;

(e) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
ERISA Entity with the Internal Revenue Service with respect to each Pension
Plan; (ii) the most recent actuarial valuation report for each Pension Plan;
(iii) all notices received by any ERISA Entity from a Multiemployer Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as the Administrative Agent shall reasonably request;

(f) of any filing made by any Credit Party on Form 8-K with the SEC (together
with a copy of any such filing); and

(g) of a Material Adverse Effect known to Borrower or any of its Subsidiaries.

Each notice pursuant to this subsection 7.7 shall be accompanied by an Officer’s
Certificate of Borrower executed on its behalf by a Responsible Officer of
Borrower setting forth in reasonable detail the occurrence referred to therein
and (in the cases of clauses (a) through (d), (f) and (g)) stating what action
(if any) Borrower proposes to take with respect thereto. It is understood that,
in an effort to comply with its covenants hereunder, Borrower may from time to
time deliver notices of events (including events of the types described above)
to the Administrative Agent and/or the Lenders, and that the notification of any
event or events shall not constitute an admission or determination by Borrower
that the event or events covered by such notice have resulted or will result in
a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

7.8. Environmental Laws. (a) Except to the extent the failure to do so would
not, individually or in the aggregate, result in a Material Adverse Effect
(i) comply with all Environmental Laws applicable to it, and obtain, comply with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; (ii) ensure that all of its tenants, subtenants,
contractors, subcontractors and invitees comply with all Environmental Laws, and
obtain, comply with and maintain any and all Environmental Permits, applicable
to any of them; and (iii) comply in a timely manner with all orders and lawful
directives regarding Environmental Laws issued to Borrower or any of its
Subsidiaries by any Governmental Authority, other than such orders and lawful
directives as to which an appeal or other challenge has been timely and properly
taken in good faith and with respect to which reserves have been taken where
necessary in accordance with GAAP.

(b) (i) Reasonably and prudently manage any liabilities or potential liabilities
that Borrower, any of the other Credit Parties, any of their respective
operations (including, without limitation, disposal of Hazardous Materials), and
any properties owned, leased or otherwise operated by any of them, may be
subject to under all applicable Environmental Laws; and (ii) ensure that
Borrower and its Subsidiaries undertake reasonable efforts to identify and
evaluate issues of compliance with and liability under Environmental Laws prior
to acquiring, directly or indirectly, any ownership or leasehold interest in
real property, or other interest in any real property that could reasonably be
expected to give rise to Borrower or any of its Subsidiaries being subject to
liability under any Environmental Law.

(c) At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, each Credit
Party will provide, at such Credit Party’s sole cost and expense, an
environmental assessment report concerning any real property on the Closing Date
or thereafter owned, leased or otherwise operated by such Credit Party or any of
its respective Subsidiaries, prepared by an environmental consulting firm
reasonably satisfactory to the Administrative Agent, regarding the presence or
absence of Hazardous Materials on, at, under or emanating from such real
property and indicating the potential cost of any investigative, removal,
remedial or other response action in connection with such Hazardous Materials
pursuant to Environmental Law; provided that such request may be properly made
only if (i) there has occurred and is continuing an Event of Default or (ii) the
Administrative Agent or any of the Required Lenders reasonably believes that the
Credit Party or its operations is not in compliance with or otherwise has
liability under Environmental Law with respect to such Real Property, or that
there has been a release of Hazardous Materials at, on, under of from any such
real property, and such noncompliance or release or related liabilities could
reasonably be expected to form the basis of a claim pursuant to Environmental
Law or to otherwise result in liability under Environmental Law, in each case
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect (in events listed in this subparagraph, the
environmental assessment shall focus upon the noncompliance, release or other
circumstances, as applicable). If any Credit Party fails to provide the same
within 45 days after such proper request is made, the Administrative Agent may
order the same, and such Credit Party hereby grants to the Administrative Agent
and the Required Lenders and their agents access to such real property and
specifically grants the Administrative Agent and the Required Lenders an
irrevocable non-exclusive license, subject to the rights of tenants, to perform
such an assessment, all at such Credit Party’s sole cost and expense; and

(d) Provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
subsection 7.8, to the extent such information is in the possession, custody or
control of or is otherwise reasonably available to any Credit Party.

7.9. Additional Collateral and Guarantees. (a) Subject to subsection 7.9(d),
with respect to any assets acquired after the Closing Date by Borrower or any of
its Qualified Subsidiaries (other than

 

70



--------------------------------------------------------------------------------

a Specified Foreign Subsidiary) that are intended to be subject to the Lien
created by any of the Security Documents but which are not so subject (but, in
any event, excluding any assets described in paragraph (b) of this subsection),
promptly (and in any event within 30 days after the acquisition thereof):
(x) execute and deliver to the Administrative Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent shall deem necessary or advisable to grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such properties or assets subject to no Liens other than
Permitted Liens, and (y) take all actions reasonably necessary to cause such
Lien to be duly perfected to the extent required by such Security Document in
accordance with all applicable Requirements of Law, including, without
limitation, the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. Each Credit Party shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents (including, without limitation, customary legal opinions)
as the Administrative Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of Security Documents against such
after-acquired properties or assets.

(b) With respect to any Person that is or becomes a wholly owned Subsidiary that
has assets having either book value or fair market value in excess of
$2,000,000, promptly (and in any event within 30 days after such Person becomes
a Subsidiary or has such assets) (i) deliver to the Administrative Agent the
certificates representing the Capital Stock of such Subsidiary (or in the case
of a Specified Foreign Subsidiary, 65% of any voting Capital Stock and 100% of
any non-voting Capital Stock), together with undated stock powers executed and
delivered in blank by a duly authorized officer of Borrower or such Subsidiary,
as the case may be, and all intercompany notes owing from such Subsidiary to any
Credit Party, and (ii) cause such Subsidiary (other than a Specified Foreign
Subsidiary) (x) to become a Guarantor and Grantor pursuant to the Guarantee and
Collateral Agreement or such comparable documentation which is in form and
substance reasonably satisfactory to the Administrative Agent, and (y) to take
all actions reasonably necessary or advisable to cause the Lien created by the
Guarantee and Collateral Agreement to be duly perfected to the extent required
by such agreement in accordance with all applicable Requirements of Law,
including, without limitation, the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent.

(c) If (A) at any time any two or more wholly-owned Subsidiaries in the
aggregate not otherwise subject to subsection 7.9(b) have assets having either a
book value or fair market value in excess of $15,000,000 or produce revenue in
excess of 5% of total consolidated revenue of Borrower and the Subsidiaries,
comply with subsection 7.9(b) within the time frames set forth in such
subsection so that no two or more such Subsidiaries hold assets having either a
book value or fair market value in excess of $15,000,000 or produce revenue in
excess of 5% of total revenue of Borrower and the Subsidiaries or (B) any
Subsidiary which is not a Guarantor guarantees any Indebtedness of Borrower or
any of its Subsidiaries, comply immediately with subsection 7.9(b).

(d) Upon the written request of the Administrative Agent, promptly grant to the
Administrative Agent, within 60 days of such request, security interests and
Mortgages in such owned Real Property of Borrower and its wholly owned
Subsidiaries (that are not Specified Foreign Subsidiaries) as is acquired after
the Closing Date by Borrower or such Subsidiary and that, together with any
improvements thereon, individually has a fair market value of at least
$1,000,000 and is not already subject to a mortgage in favor of a third party
permitted to remain in place under subsection 8.2, as additional security for
the Obligations (as defined in the Mortgages). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent (including a “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination, together with a notice about special
flood hazard area status and flood disaster assistance duly executed by Borrower
or such Subsidiary) and shall constitute valid and enforceable perfected

 

71



--------------------------------------------------------------------------------

Liens subject only to Permitted Encumbrances and such other Liens reasonably
acceptable to the Administrative Agent. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent required to be granted pursuant to the Mortgages and
all Taxes, fees and other charges payable in connection therewith shall be paid
in full. Borrower shall otherwise take such actions and execute and/or deliver
to the Administrative Agent such documents as the Administrative Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including, without limitation, a Title Policy, a Survey and local
counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent) in respect of such Mortgage) within 60 days of the written
request of the Administrative Agent.

(e) Notwithstanding anything herein to the contrary, if the Administrative Agent
determines that the cost of creating or perfecting any Lien on any Property is
excessive in relation to the benefits intended to be afforded to the Lenders
thereby, then such Property may be excluded from the Collateral for all purposes
of the Credit Documents.

(f) Beginning with the date 30 days after the Closing Date (or at such later
date as determined in the sole discretion of the Administrative Agent),
Holdings, Borrower and each Qualified Subsidiary shall cause any Deposit Account
(other than (i) any Deposit Account that is swept in its entirety at least once
every two calendar weeks into a Deposit Account subject to this clause (f),
(ii) any account (x) maintained by Holdings, Borrower or a Qualified Subsidiary
as fiduciary or escrow agent on behalf of other beneficial owners of the funds
in such account or (y) used exclusively for payroll, payroll taxes, employee
benefits or similar operational disbursements by Holdings, Borrower and the
Qualified Subsidiaries and (iii) any other Deposit Accounts that, at any time,
do not have a principal balance in excess of $2,000,000 in the aggregate) to be
subject to a Control Agreement executed and delivered to the Administrative
Agent, and Holdings, Borrower and each Qualified Subsidiary shall take all other
steps necessary or, in the reasonable opinion of the Administrative Agent,
desirable to ensure that the Administrative Agent, on behalf of the Secured
Parties, has a perfected security interest in such Deposit Account; provided
that, if Holdings, Borrower or such Qualified Subsidiary is unable to obtain a
Control Agreement from the financial institution at which the Deposit Account is
maintained, Holdings or Borrower shall, or shall cause such Qualified Subsidiary
to, within 30 days after receiving a written request by the Administrative Agent
to do so, transfer all amounts in the applicable Deposit Account to a Deposit
Account maintained at a financial institution from which Holdings, Borrower or
such Qualified Subsidiary has obtained a Control Agreement.

7.10. Compliance with Law. Conduct its business and affairs in compliance with
all Laws applicable thereto except to the extent failure to do so would not, in
the aggregate, have a Material Adverse Effect.

7.11. Security Interests; Further Assurances. Promptly, upon the reasonable
request of Administrative Agent, at Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by the Administrative
Agent reasonably necessary or desirable for the continued validity, perfection
and priority of the Liens on the Collateral covered thereby superior to and
prior to the rights of all third Persons other than the holders of Permitted
Liens and subject to other Liens except as permitted by the Security Documents,
or use commercially reasonable efforts to obtain any landlord or similar lien
waivers and consents with respect to any material leased Real Property, as may
be necessary or appropriate in connection therewith. The Credit Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that

 

72



--------------------------------------------------------------------------------

the Lien and security interests granted by the Security Documents continue to be
perfected under the UCC or otherwise after the establishment of any Incremental
Facilities and deliver or cause to be delivered to the Administrative Agent from
time to time such other documentation in form and substance reasonably
satisfactory to the Administrative Agent as the Administrative Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent or the Lenders of any power, right, privilege or remedy pursuant to any
Credit Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority execute and deliver
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or the Lenders may be so required to obtain. If
the Administrative Agent or the Required Lenders determine that they are
required by law or regulation to have appraisals prepared in respect of the Real
Property of any Credit Party constituting Collateral, Borrower shall provide to
the Administrative Agent appraisals that satisfy the applicable requirements of
the Real Estate Appraisal Reform Amendments of FIRREA and are in form and
substance satisfactory to the Administrative Agent.

7.12. Required Interest Rate Agreements. Within 90 days after the Closing Date,
enter into Interest Rate Agreements that result in at least 50% of the aggregate
principal amount of Consolidated Indebtedness being subject to a fixed or
maximum interest rate for a period of at least 24 months after the Closing Date
on terms and with counterparties reasonably satisfactory to the Administrative
Agent.

7.13. Anti-Terrorism Law. None of Holdings or any of its Subsidiaries shall
directly or indirectly, (i) knowingly conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Person described in subsection 5.25 above, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
Holdings and its Subsidiaries shall deliver to the Lenders any certification or
other evidence requested from time to time by the Administrative Agent in its
reasonable discretion, confirming the Credit Parties’ compliance with this
subsection 7.13).

7.14. Embargoed Person. At all times throughout the term of the Loans, (a) none
of the funds or assets of Holdings and its Subsidiaries that are used to repay
the Loans shall, to the knowledge of any Credit Party, constitute property of,
or shall be beneficially owned directly or indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC, and/or to
the knowledge of any Credit Party, as of the date thereof, based upon reasonable
inquiry by such Credit Party, on any other similar list (“Other List”)
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in Holdings or any of its Subsidiaries (whether directly or
indirectly) is prohibited by law, or the Loans made by the Lenders would be in
violation of law, or (2) the Executive Order, any related enabling legislation
or any other similar Executive Orders (collectively, “Executive Orders”), and
(b) no Embargoed Person shall, to the knowledge of any Credit Party, have any
direct interest, as of the Closing Date, based upon reasonable inquiry by any
Credit Party, indirect interest, of any nature whatsoever in the Credit Parties,
with the result that the investment in the Credit Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.

 

73



--------------------------------------------------------------------------------

7.15. Anti-Money Laundering. At all times throughout the term of the Loans, to
the knowledge of any Credit Party, as of the Closing Date, based upon reasonable
inquiry by such Credit Party, none of the funds of Holdings or any of its
Subsidiaries that are used to repay the Loans shall be derived from any unlawful
activity with the result that the making of the Loans would be in violation of
law.

7.16. Payment of Taxes. Each of Holdings and its Subsidiaries shall timely file
all tax returns required by any Governmental Authority and timely pay and
discharge all Taxes imposed on it or on its income or profits or on any of its
Property (except for any such Taxes (or tax returns with respect to such Taxes)
(a) the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained in
accordance with GAAP and (b) which individually and in the aggregate are not
reasonably expected to have a Material Adverse Effect).

7.17. Certain Post-Closing Collateral Obligations. As promptly as practicable,
and in any event within the time periods after the Closing Date specified in
Schedule 7.17 or such later date as the Administrative Agent agrees to in
writing, Borrower and each other Credit Party will deliver the documents and
take the actions specified in Schedule 7.17.

SECTION 8. NEGATIVE COVENANTS

Holdings and Borrower hereby agree that they shall not, and Borrower shall not
permit any of its Qualified Subsidiaries (except where Non-Qualified
Subsidiaries are expressly restricted or “Subsidiaries” are referenced to) to,
directly or indirectly, so long as any of the Commitments remain in effect or
any Loan, Note or L/C Obligation remains outstanding and unpaid, any amount
remains available to be drawn under any Letter of Credit (unless cash in an
amount equal to 105% of such amount has been deposited to a cash collateral
account established by the Administrative Agent) or any other amount is owing to
any Lender or the Administrative Agent hereunder or under any other Credit
Document (it being understood that each of the permitted exceptions to each of
the covenants in this Section 8 is in addition to, and may be aggregated with,
and, except to the extent expressly provided, is not overlapping with, any other
of such permitted exceptions):

8.1. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Indebtedness outstanding on the Closing Date and disclosed in
Schedule 5.24, and the Refinancing Indebtedness in respect thereof on terms and
conditions taken as a whole no less favorable to Borrower and its Qualified
Subsidiaries or the Lenders than the Indebtedness being Refinanced;

(b) Indebtedness under the Credit Documents;

(c) Contingent Obligations permitted by subsection 8.3;

(d) Indebtedness

(i) of Borrower to any Subsidiary, and

(ii) of any Subsidiary Guarantor to Borrower or to any other Subsidiary;

(e) other unsecured Indebtedness of Borrower and its Qualified Subsidiaries in
an aggregate principal amount not to exceed $10,000,000 at any time outstanding;

 

74



--------------------------------------------------------------------------------

(f) Indebtedness of Borrower and its Qualified Subsidiaries in respect of
Financing Leases and Purchase Money Indebtedness of Borrower and its Qualified
Subsidiaries to finance the purchase of fixed or capital assets in an amount
which shall not exceed the purchase price of the assets purchased, and
Refinancings thereof, in an aggregate amount not to exceed $10,000,000 at any
one time outstanding and to the extent subsections 8.7 and 8.9 would not be
contravened;

(g) Indebtedness (i) of a Person assumed in connection with an Acquisition of
such Person (or Indebtedness of such Person existing at the time such Person was
acquired) so long as such Indebtedness was not incurred in anticipation of, or
in connection with, such Acquisition, or (ii) to any one or more Persons selling
the entity or assets acquired in an Acquisition (including seller earnouts)
which such Indebtedness to any seller shall be on terms, conditions and pursuant
to documentation reasonably satisfactory to the Administrative Agent; provided,
however, Indebtedness under subsection 8.1(g)(i), and Refinancings thereof,
shall not exceed $30,000,000 in the aggregate at any time outstanding and
Indebtedness under subsections 8.1(g)(i) and (ii) shall not exceed $40,000,000
in the aggregate at any time outstanding;

(h) Indebtedness in connection with surety bonds, letters of credit, bid bonds,
appeal bonds, completion guaranties, performance bonds and similar obligations,
or with respect to workers’ compensation obligations, health, safety and
environmental obligations of Borrower and its Qualified Subsidiaries, in each
case incurred in the ordinary course of business;

(i) up to $150,000,000 (plus the amount of any premiums, fees, expenses and
accrued amounts paid in connection with any refinancing thereof) in aggregate
principal amount of Subordinated Notes and Refinancing Indebtedness in respect
thereof;

(j) Indebtedness under Hedge Agreements permitted by subsection 8.8;

(k) Indebtedness owed to a seller in a Permitted Acquisition or to a buyer in a
disposition permitted under Section 8.5 that (i) relates to post-closing
adjustments with respect to accounts receivable, accounts payable, net worth
and/or similar items or (ii) relates to indemnities granted to the seller or
buyer in such transactions;

(l) obligations in respect of any overdraft protections, netting services and
similar arrangements arising from treasury, depository and cash management
services, any automated clearing house transfers of funds or any credit card or
similar services, in each case in the ordinary course of business; and

(m) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest on Indebtedness otherwise permitted hereunder;

Holdings and Borrower hereby agree that they shall not, and Borrower shall not
permit any of its Qualified Subsidiaries to designate, or permit or suffer to
exist the designation of, any Indebtedness or other obligation, other than the
Obligations, as “Designated Senior Indebtedness,” as such term may be defined in
the Subordinated Notes or the Subordinated Notes Indenture, or effect or permit
or suffer to exist any comparable designation that confers upon the holders of
such Indebtedness or other obligation (or any Person acting on their behalf) the
right to initiate payment blockage periods under the Subordinated Notes or the
Subordinated Notes Indenture.

 

75



--------------------------------------------------------------------------------

8.2. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, assets, income or profits, whether owned on the Closing Date or
thereafter acquired, except:

(a) Liens for Taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith and by appropriate
proceedings if (i) adequate reserves with respect thereto are maintained on the
books of Holdings, Borrower or the relevant Qualified Subsidiary, as the case
may be, in accordance with GAAP, (ii) in the case of any such charge which has
or may become a Lien against any of the Collateral, such Lien and the contest
thereof shall satisfy the Contested Collateral Lien Conditions and (iii) all
such Liens, individually and in the aggregate, are not reasonably expected to
have a Material Adverse Effect;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations which are not yet delinquent or which are bonded or which
are being contested in good faith and by appropriate proceedings if (i) adequate
reserves with respect thereto are maintained on the books of Holdings, Borrower
or the relevant Qualified Subsidiary, as the case may be, in accordance with
GAAP and (ii) in the case of any such Lien against any of the Collateral, such
Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(c) pledges or deposits made and Liens arising in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

(d) deposits to secure the performance of bids, tenders, trade or government
contracts, leases, licenses, statutory obligations, surety and appeal bonds,
performance bonds (including for Franchises) and other obligations of a like
nature (in each case, other than for borrowed money) incurred in the ordinary
course of business, deposits and/or escrow accounts in respect of Acquisitions
or divestitures that are otherwise permitted hereunder, in each case for amounts
not yet delinquent or, to the extent such amounts are so delinquent, such
amounts are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted if (i) adequate reserves with respect
thereto are maintained on the books of Holdings, Borrower or the relevant
Subsidiary, as the case may be, in accordance with GAAP and (ii) in the case of
any such Lien against any of the Collateral (A) such Lien and the contest
thereof shall satisfy the Contested Collateral Lien Conditions and (B) to the
extent such Liens are not imposed by law, such Lien shall in no event encumber
any Collateral other than cash and Cash Equivalents;

(e) easements (including, without limitation, reciprocal easement agreements),
rights of way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, minor encroachments, and other similar
minor encumbrances defects or irregularities in title which do not, individually
or in the aggregate materially detract from the value of the Real Property to
which it relates or, individually or in the aggregate, materially interfere with
or adversely affect in any material respect the ordinary conduct of the business
of Borrower and its Subsidiaries on the Real Property subject thereto or which
are set forth in the title insurance policy delivered with respect to the
Mortgaged Properties;

(f) Liens in favor of the Administrative Agent and the Secured Parties pursuant
to the Credit Documents, including Liens pursuant to the Credit Documents in
respect of Hedge Agreements, Cash Management Services and bankers’ liens arising
by operation of law relating thereto;

(g) Liens securing Indebtedness permitted by subsection 8.1(f); provided that no
such Lien incurred in connection with such Indebtedness shall extend to or cover
other property of Borrower or such Subsidiary other than the respective property
so acquired, and the principal amount of Indebtedness secured by any such Lien
shall at no time exceed the original purchase price of such property;

 

76



--------------------------------------------------------------------------------

(h) Liens existing on the Closing Date after giving effect to the consummation
of the Transactions and described in subsection 5.13 or Schedule 8.2(h);
provided that no such Lien shall extend to or cover other assets or property of
Borrower or its Qualified Subsidiaries other than the respective assets or
property encumbered by such Lien on the Closing Date;

(i) Liens on documents of title and the property covered thereby securing
Indebtedness in respect of commercial letters of credit;

(j) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which Borrower or any of its Qualified
Subsidiaries has easement rights or on any Leased Property and subordination or
similar agreements relating thereto and (ii) any condemnation or eminent domain
proceedings affecting any Real Property;

(k) leases or subleases with respect to the assets or properties of Borrower or
any of its Qualified Subsidiaries, in each case, entered into in the ordinary
course of Borrower’s or such Qualified Subsidiary’s business so long as such
leases or subleases affecting Mortgaged Property (i) are subordinate in all
respects to the Liens granted and evidenced by the Security Documents and, in
the case of any lease or sublease entered into after the Closing Date affecting
any Mortgaged Property, such lease or sublease shall also be entered into in
compliance with the provisions of the applicable Mortgage and (ii) do not,
individually or in the aggregate, (A) interfere in any material respect with the
ordinary conduct of the business of Borrower or any of its Qualified
Subsidiaries or (B) materially impair the use (for its intended purposes) or the
value of the assets or property subject thereto;

(l) Liens on goods (and proceeds thereof) financed with drawings under
commercial letters of credit securing reimbursement obligations in respect of
such commercial letters of credit issued in accordance with the terms of this
Agreement;

(m) Permitted Encumbrances;

(n) interests of lessors under operating leases and UCC financing statements in
respect thereof;

(o) banker’s liens and rights of set off relating to deposit accounts;

(p) interests of a licensor under a license agreement;

(q) Liens on a Person or assets acquired in an Acquisition which were existing
on the date of such Acquisition and not created in anticipation of such
Acquisition; provided, however, that (1) such Liens do not extend beyond the
assets of the Person or assets acquired and (2) any Indebtedness secured by such
Liens is permitted by subsection 8.1(g);

(r) Licenses or sublicenses with respect to the assets or properties of Borrower
or any of its Qualified Subsidiaries that do not, individually or in the
aggregate, materially impair the ordinary conduct of the business of Borrower or
any of its Qualified Subsidiaries; and

(s) precautionary UCC financing statements filed against a Credit Party as
lessee or sublessee or consignee;

 

77



--------------------------------------------------------------------------------

provided that no consensual Liens shall be permitted to exist, directly or
indirectly, on any Pledged Securities (as defined in the Guarantee and
Collateral Agreement), other than Liens granted pursuant to the Security
Documents.

8.3. Contingent Obligations. Create, incur, assume or suffer to exist any
Contingent Obligation, except:

(a) the Guarantees;

(b) other guarantees by Borrower or any Qualified Subsidiary incurred in the
ordinary course of business for an aggregate amount at any time outstanding not
to exceed $10,000,000;

(c) guarantees by Borrower or any Qualified Subsidiary of obligations of
Borrower or any Qualified Subsidiary otherwise permitted hereunder; provided
that, in each case, if the primary obligation being guaranteed is subordinated
to the Loans or the Guarantees, such guarantees are subordinated to the Loans or
the Guarantees on substantially the same basis as such primary obligation is
subordinated;

(d) Contingent Obligations existing on the Closing Date and described in
Schedule 8.3(d) and Contingent Obligations relating to any Indebtedness
permitted under subsection 8.1(a);

(e) guarantees of obligations to third parties in connection with relocation of
employees of Borrower or any of its Qualified Subsidiaries, in an amount which,
together with all loans and advances made pursuant to subsection 8.6(f), shall
not exceed $5,000,000 at any time outstanding;

(f) Contingent Obligations in connection with workers’ compensation obligations,
and in connection with performance, surety and appeal bonds, and similar
obligations (including with respect to Franchises) incurred in the ordinary
course of business, of Borrower and its Qualified Subsidiaries;

(g) Hedge Agreements permitted by subsection 8.8 or otherwise entered into in
the ordinary course of business to hedge obligations and not for speculative
purposes;

(h) endorsements for collection in the ordinary course of business; and

(i) guarantees by the Subsidiary Guarantors of the Subordinated Notes.

8.4. Fundamental Changes. Enter into any merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or engage in any type of business other than of the
same general type conducted by it on the Closing Date, except:

(a) for the transactions otherwise permitted pursuant to paragraph (b), (g) or
(h) of subsection 8.5 or pursuant to subsection 8.6,

(b) any Subsidiary may be merged with and into Borrower or a Qualified
Subsidiary, and

(c) any Subsidiary of Borrower with a net book value not greater than $100,000
may be dissolved;

provided that in connection with the foregoing, the appropriate Credit Parties
shall take all actions necessary or reasonably requested by the Administrative
Agent to maintain the perfection or perfect, as the case may be, protect and
preserve the Liens on the Collateral granted to the Administrative Agent
pursuant to the Security Documents and otherwise comply with the provisions of
subsection 7.9 to the extent applicable.

 

78



--------------------------------------------------------------------------------

8.5. Sale of Assets. Convey, sell, lease (other than a sublease of real
property), assign, transfer or otherwise dispose of (including through a
transaction of merger or consolidation of any Subsidiary) any of its property,
business or assets (including, without limitation, other payments and
receivables but excluding leasehold interests), whether owned on the Closing
Date or thereafter acquired, except:

(a) sales or other dispositions of inventory in the ordinary course of business;

(b) that Borrower or any Subsidiary of Borrower may sell, lease, transfer, or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to, and any Qualified Subsidiary of Borrower merge with and into,
Borrower or a Qualified Subsidiary, and Borrower or any Subsidiary of Borrower
may sell or otherwise dispose of, or part with control of any or all of, the
Capital Stock of any Subsidiary to a Qualified Subsidiary; provided that
(i) Borrower shall not, directly or indirectly, transfer any substantial part of
its assets pursuant to this paragraph and (ii) all actions necessary or
reasonably requested by the Administrative Agent shall be taken by the
appropriate Credit Parties to maintain the perfection or perfect, as the case
may be, protect and preserve the Liens on the Collateral granted to the
Administrative Agent pursuant to the Security Documents;

(c) leases of Fee Properties and other real property owned in fee; provided that
in the case of any lease of Mortgaged Property, such lease shall be subject to
the provisions of the applicable Mortgage;

(d) any Taking or Destruction affecting any property or assets;

(e) substantially like kind exchanges of real property or equipment; provided
that only any cash in excess of $2,500,000 received by Borrower or any Qualified
Subsidiary of Borrower in connection with such an exchange (net of all costs and
expenses incurred in connection with such transaction or with the commencement
of operation of real property received in such exchange shall be deemed to be
Net Proceeds and shall be applied in accordance with subsection 4.5(c) and, to
the extent the real property or equipment subject to such exchange constituted
Collateral under the Security Documents, then the property exchanged therefor
shall be mortgaged or pledged contemporaneously with such exchange, as the case
may be, for the benefit of the Secured Parties in accordance with subsection
7.9;

(f) the sale or other disposition of any property or assets that, in the
reasonable judgment of Borrower has become uneconomic, obsolete or worn out, and
which is sold or disposed of in the ordinary course of business, the trade in of
equipment for equipment in better condition or of better quality or the
abandonment or other disposition of any Intellectual Property that is no longer
material to the business of the Borrower or any of its Qualified Subsidiaries;
provided that, to the extent such properties or assets constituted Collateral,
the net proceeds thereof shall be reinvested in properties or assets owned (or
to be owned) by Borrower or its Qualified Subsidiaries having a fair market
value at least equal to the amount of such net proceeds and any property or
assets purchased with such net proceeds shall be mortgaged or pledged, as the
case may be, to the Administrative Agent, for its benefit and for the benefit of
the other Secured Parties, in accordance with subsection 7.9;

 

79



--------------------------------------------------------------------------------

(g) any sale or disposition of any interest in property or assets, provided that
the aggregate amount of Net Proceeds from such sales or dispositions shall not
exceed $20,000,000 from and after the Closing Date;

(h) the sale or other disposition of any property or assets the aggregate amount
of the Net Proceeds received in respect of which shall not exceed $5,000,000 in
any fiscal year;

(i) Subsidiaries may (x) be dissolved in accordance with subsection 8.4 and
(y) pay dividends in accordance with subsection 8.11;

(j) Investments permitted by subsection 8.6; Restricted Payments permitted by
subsection 8.11; Liens permitted by subsection 8.2;

(k) licenses or sublicenses by Borrower or any of its Subsidiaries of software,
Intellectual Property and general intangible and leases, licenses or subleases
of other property in the ordinary course of business and which do not materially
interfere with the business of Borrower or any of its Qualified Subsidiaries;

(l) any disposition or dispositions (in an aggregate amount not to exceed
$5,000,000 during the term of this Agreement) in connection with a Sale and
Leaseback Transaction; and

(m) any Asset Swap, provided that (i) no Default or Event of Default shall exist
and be continuing before or after giving effect thereto, (ii) if and to the
extent that Borrower and its Qualified Subsidiaries receive consideration for
the cable television system or systems (or portions thereof) and related assets
transferred by them in connection with such Asset Swap that is in addition to
the cable television systems (or portions thereof) and related assets received
upon disposition thereof, such Asset Swap shall be deemed to be a disposition of
assets and shall be permitted only if the provisions of subsections 8.5(g) or
(h) and 4.5(c) shall be complied with in connection therewith and (iii) the
aggregate book value of assets disposed of pursuant to Asset Swaps shall not
exceed 20% of the aggregate book value of the combined consolidated total assets
of Borrower and its Qualified Subsidiaries;

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value and for at least 75% cash consideration in
the case of sales, transfers, leases and other dispositions permitted by clauses
(f) (other than in the case of any trade-ins), (g), (h) and (l) (including for
purposes of this calculation as cash consideration the amount of any liabilities
(other than subordinated liabilities) assumed from Holdings or any of its
Qualified Subsidiaries by a purchaser or other transferee).

8.6. Investments. Make any Investment in (including, without limitation, any
acquisition of all or any substantial portion of the assets, and any acquisition
of a business or a product line, of other companies), any Person (except to the
extent permitted by subsection 8.3 or 8.7), except:

(a) loans, advances or Indebtedness permitted by subsection 8.1(c) and 8.1(d);

(b) Investments

(i) by any Subsidiary in Borrower;

(ii) by Borrower or by any Qualified Subsidiary in any Subsidiary (including to
create any Subsidiary); provided that, in any such case, the requirements of
subsection 7.9 are satisfied;

 

80



--------------------------------------------------------------------------------

(iii) by Borrower or by any Subsidiary in any Qualified Subsidiary; and

(iv) by Holdings in Borrower;

(c) Borrower and its Subsidiaries may invest in, acquire and hold Cash
Equivalents;

(d) Borrower and its Subsidiaries may make payroll advances in the ordinary
course of business;

(e) Borrower and its Subsidiaries may acquire and hold receivables owing to it,
if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that nothing in
this clause (e) shall prevent Borrower or any of its Subsidiaries from offering
such concessionary trade terms, or from receiving such investments, in
connection with the bankruptcy or reorganization of their respective suppliers
or customers or the settlement of disputes with such customers or suppliers
arising in the ordinary course of business, as management deems reasonable in
the circumstances;

(f) Borrower or any of its Subsidiaries may make travel and entertainment
advances and relocation and other loans to officers and employees of Borrower or
any of its Subsidiaries; provided that the aggregate principal amount of all
such loans and advances outstanding at any one time, together with the
guarantees of such loans and advances made pursuant to subsection 8.3(e), shall
not exceed $5,000,000 at any one time outstanding;

(g) other Investments by Borrower or any of its Qualified Subsidiaries not
exceeding in the aggregate outstanding at any time (without giving effect to any
write downs or write offs thereof, but net of any cash returns of capital, cash
dividends and cash distributions received by Borrower or any Qualified
Subsidiary in respect thereof) $10,000,000; provided, however, that at the time
of making any such Investments no Default shall exist or would arise therefrom;

(h) Borrower or any of its Qualified Subsidiaries may make Investments in joint
ventures or other Persons engaged primarily in one or more businesses in which
Borrower and its Qualified Subsidiaries are engaged or generally related thereto
in an aggregate amount not to exceed $20,000,000 (plus the sum of (i) any
amounts dividended or distributed to Borrower or any Qualified Subsidiary by
such joint ventures or other Persons; provided that at the time of and after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing;

(i) transactions effected in accordance with subsection 8.5;

(j) Investments existing as of Closing Date and set forth on Schedule 8.6;

(k) Borrower or any of its Subsidiaries may make any Investment; provided that
(i) subsection 8.14 would not be contravened thereby and (ii) such Investment is
funded solely by the issuance of Permitted Securities;

(l) Investments made in order to consummate Acquisitions; provided, however,
that (u) no Default or Event of Default exists before or after giving effect to
the Acquisition, (v) Borrower shall have delivered to the Administrative Agent
revised financial projections for Borrower and its Subsidiaries on a
consolidated basis giving pro forma effect to the Acquisition, (w) on a Pro
Forma Basis, after giving effect to such Acquisition(s), Borrower would be in
compliance with subsection 8.9(A) and (B) on the last day of the most recently
completed fiscal quarter for which financial statements have been or were
required to be delivered pursuant to subsection 7.1 (assuming, for purposes of
subsection 8.9, that such Acquisition had occurred on the first day of

 

81



--------------------------------------------------------------------------------

each period being tested) as evidenced in an Officers’ Certificate delivered to
the Administrative Agent at least 10 days (or such shorter period as the
Administrative Agent may agree) prior to the consummation of such Acquisition,
accompanied by supporting schedules and data in reasonable detail; (x) the
aggregate amount of the Acquisition Consideration (which for each Acquisition
shall be measured at the date of consummation thereof) for all Acquisitions
consummated in any calendar year pursuant to this subsection 8.6(l) shall not
exceed $50,000,000; (y) after giving pro forma effect to such Acquisition, the
amount of the Available Revolving Credit Commitments plus the amount of Excess
Cash is not less than $25,000,000; and (z) such Acquisition shall be effected
through Borrower or a Qualified Subsidiary and the Person acquired shall be
merged with or into Borrower or a Qualified Subsidiary or shall be at the time
of consummation thereof a Qualified Subsidiary (any such Acquisition in
compliance with this subsection 8.6(l), a “Permitted Acquisition”);

(m) Investments in an aggregate amount not to exceed the Available Amount
(without giving effect to clause (a) of the definition thereof for such
purpose); and

(n) any Investment arising from the acquisition by Borrower and its Qualified
Subsidiaries of any cable television system or systems (or portions thereof) and
related assets in connection with any Asset Swap, provided that (i) to the
extent that Borrower and its Qualified Subsidiaries give consideration for the
cable television system or systems (or portions thereof) and related assets
acquired by them in connection with such Asset Swap that is in addition to the
cable television system or systems (or portions thereof) and related assets
transferred by them as consideration therefor, such Asset Swap shall be deemed
to constitute an Investment and shall be permitted only if the provisions of
subsections 8.6(g), (k) or (l) shall be complied with in connection therewith,
(ii) immediately prior and after giving effect to such Investment no Default
shall have occurred and be continuing and (iii) the aggregate book value of the
assets acquired pursuant to this paragraph in any fiscal year of Borrower shall
not exceed 20%, of the aggregate book value of the combined consolidated total
assets of Borrower and its Qualified Subsidiaries.

8.7. Capital Expenditures. Make or commit to make any Capital Expenditures,
except that Borrower and its Qualified Subsidiaries may make or commit to make
Capital Expenditures not exceeding the amount set forth below (the “Base
Amount”) for each of the fiscal years of Borrower set forth below:

 

Fiscal Year

   Base Amount   2011    $ 50,500,000    2012    $ 54,200,000    2013    $
58,100,000    2014    $ 62,200,000    2015    and each subsequent fiscal year   
$ 66,400,000   

provided that for any period set forth above, the Base Amount set forth above
may be increased by a maximum of 50% of the Base Amount for any such period by
carrying over to any such period any portion of the Base Amount (without giving
effect to any increase) not spent in the immediately preceding period (the
“CapEx Carryforward Amount”), and that Capital Expenditures in any period shall
be deemed first made from the Base Amount applicable to such period; provided,
further, that additional Capital Expenditures may be made in an aggregate amount
not to exceed the Available Amount (without giving effect to clause (a) of the
definition thereof for such purpose). With respect to any fiscal year of
Borrower during which a Permitted Acquisition is consummated and for each fiscal
year of Borrower subsequent

 

82



--------------------------------------------------------------------------------

thereto, the Base Amount applicable to such fiscal year shall be increased by an
amount equal to 15% of the net revenue of the acquired entity for the most
recent fiscal year of such entity (as set forth in the audited financial
statements of such entity for such period or, if such audited financial
statements are not available, as set forth in the most recent financial
statements of such entity delivered to Borrower by such entity or the seller
thereof in connection with such Permitted Acquisition) (the amount of such
increase, the “Acquired Base Amount”); provided, further, that, with respect to
the fiscal year of Borrower during which any such Permitted Acquisition occurs,
the Base Amount applicable to such fiscal year shall be increased by an amount
equal to the product of (x) the Acquired Base Amount and (y) a fraction, the
numerator of which is the number of days remaining in such fiscal year of
Borrower and the denominator of which is 365.

8.8. Hedge Agreements. Enter into, create, incur, assume or suffer to exist any
Hedge Agreements or obligations in respect thereof except in the ordinary course
of business for non speculative purposes or pursuant to subsection 7.12.

8.9. Financial Covenants.

(A) Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any fiscal quarter ending during any period set forth below to be greater than
the ratio set forth below opposite such period:

 

Period

   Ratio  

January 1, 2011 through March 31, 2012

     6.00:1.00   

April 1, 2012 through June 30, 2012

     5.75:1.00   

July 1, 2012 through December 31, 2012

     5.50:1.00   

January 1, 2013 and thereafter

     4.50:1.00   

(B) Interest Coverage. For any two consecutive fiscal quarters ending on the
dates or during any period set forth below (as applicable), permit the
Consolidated Interest Coverage Ratio to be less than the ratio set forth below
opposite such period:

 

Period

   Ratio  

January 1, 2011 through September 30, 2011

     2.00:1.00   

October 1, 2011 through June 30, 2012

     2.50:1.00   

July 1, 2012 through December 31, 2012

     2.75:1.00   

January 1, 2013 and thereafter

     3.00:1.00   

8.10. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Qualified Subsidiary of Borrower to (a) make Dividend Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, Borrower or any other Subsidiary of Borrower, (b) make loans or
advances to, or other Investments in, Borrower or any other Subsidiary of
Borrower or (c) transfer any of its assets to Borrower or any other Subsidiary
of Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Credit Documents or the
Subordinated Notes, (ii) imposed pursuant to other Indebtedness incurred
pursuant to subsection 8.1 with such encumbrances and restrictions that, taken
as a whole, are not more restrictive than the terms hereof, (iii) on joint
ventures permitted under Section 8.6, (iv) applicable to an entity acquired
pursuant to a Permitted Acquisition at the time such entity became a Subsidiary,
so long as such restriction or

 

83



--------------------------------------------------------------------------------

encumbrance was not created in contemplation of or in connection with such
Permitted Acquisition and apply only to such entity and its subsidiaries;
(v) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary; and
(vi) clause (c) of the foregoing shall not apply to restrictions or conditions
(A) that are customary provisions in leases and other contracts restricting the
assignment thereof and any right of first refusal and (B) imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness.

8.11. Dividends. Declare, make or pay any Dividend Payments on any shares of any
class of Capital Stock, either directly or indirectly, except that:

(a) Qualified Subsidiaries may pay Dividend Payments pro rata to the holders of
their Capital Stock (giving effect to relative preferences and priorities);

(b) Borrower and its Qualified Subsidiaries may pay or make Dividend Payments or
distributions to any holder of its Capital Stock in the form of additional
shares of Capital Stock of the same class and type;

(c) Borrower and Holdings may make Dividend Payments so long as the proceeds
thereof shall ultimately be used by Parent (or any other parent company of
Holdings) to repurchase shares of Capital Stock of Parent (or any other parent
company of Holdings) owned by former, present or future employees of Borrower or
its Qualified Subsidiaries or their assigns, estates and heirs; provided that
the aggregate amount of Dividend Payments made by Borrower or Holdings pursuant
to this paragraph (c) shall not in the aggregate exceed (i) $2,500,000 in any
fiscal year (plus any unused amount under this clause (i) not used in any
previous fiscal year ending after the Closing Date, subject to the limitation in
clause (ii) of this subsection) or (ii) $10,000,000 during the term of this
Agreement, plus any amounts contributed to Borrower as a result of resales of
such repurchased shares of Capital Stock;

(d) Holdings and Borrower may pay or make Dividend Payments or distributions
during a period when such entity is treated as a partnership for federal, state
or local income tax purposes and after such period, to the extent relating to
the liability for such period, in an aggregate amount not to exceed the taxable
income, calculated in accordance with applicable law, of such entity with regard
to such period multiplied by the highest combined published federal, state and
local income tax rate applicable to corporations, which rate shall be certified
to the Administrative Agent on an annual basis (or more frequently if the tax
rate changes during any annual period) by Borrower in an Officer’s Certificate
of Borrower executed on its behalf by a Responsible Officer of Borrower;

(e) Holdings and its Subsidiaries may pay or make Dividend Payments or
distributions to one or more indirect parent companies to enable them to pay
expenses incurred in the ordinary course of business; provided that the
aggregate amount of all Dividend Payments or distributions made pursuant to this
subsection 8.11(e) shall not exceed $2,500,000 in any fiscal year;

(f) Borrower and Holdings may make Dividend Payments to effect on or promptly
following the Closing Date: (i) the Holdings Dividend in an amount not to exceed
$110,696,356 in the aggregate and (ii) the Redemption in an amount not to exceed
$39,303,644 in the aggregate; and

(g) Borrower and Holdings may make Dividend Payments pursuant to this
Section 8.11(g) in an aggregate amount not to exceed the Available Amount, so
long as (x) on a pro

 

84



--------------------------------------------------------------------------------

forma basis, after giving effect to each such Dividend Payment, the Total
Leverage Ratio as of the most recent fiscal quarter of Borrower for which
financial statements have been delivered pursuant to subsection 7.1 would be
equal to or less than 3.75:1.00, (y) no Default or Event of Default exists and
is continuing at the time of such Dividend Payment or would result therefrom and
(z) no Subordinated Notes are outstanding at such time.

8.12. Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate except for transactions which are
otherwise permitted under this Agreement and which are upon fair and reasonable
terms no less favorable to Borrower or such Qualified Subsidiary than it would
obtain in a hypothetical comparable arm’s length transaction with a Person not
an Affiliate; provided that nothing in this subsection 8.12 shall prohibit
Borrower or its Qualified Subsidiaries from engaging in the following
transactions: (a) transactions between or among Credit Parties, (b) the
performance of Borrower’s or any Subsidiary’s obligations under any employment
contract, collective bargaining agreement, employee benefit plan, related trust
agreement or any other similar arrangement on the Closing Date or thereafter
entered into in the ordinary course of business, (c) the payment of fees,
compensation and other benefits to, and customary indemnity and reimbursement
provided on behalf of, employees, officers, directors or consultants of
Holdings, Borrower or any Subsidiary in the ordinary course of business, (d) the
maintenance of benefit programs or arrangements for employees, officers or
directors, including, without limitation, vacation plans, health and life
insurance plans, deferred compensation plans, and retirement or savings plans
and similar plans, in each case, in the ordinary course of business,
(e) transactions permitted by subsection 8.11, (f) transactions existing on the
Closing Date and included on Schedule 8.12 on the terms in effect on the Closing
Date or pursuant to any amendment modification or replacement thereof not
disadvantageous to the Lenders in any material respect, and (g) the payment or
reimbursement of all reasonable out-of-pocket expenses (including the reasonable
fees, charges and disbursements of any counsel) incurred by ABRY or its
Affiliates in connection with (A) the Transactions; (B) any amendments,
modifications or waivers of the provisions of the Credit Documents (whether or
not the transactions contemplated hereby or thereby shall be consummated or any
such amendment, modification or waiver becomes effective) or (C) their
investment in Parent and participation in the management and affairs of the
Credit Parties not to exceed $2,500,000 per year in the aggregate.

8.13. Changes in Fiscal Year. Permit the fiscal year of Holdings and Borrower to
end on a day other than on December 31 in any calendar year.

8.14. Lines of Business. Engage in any business, or cause or permit any
Subsidiary (including any Non-Qualified Subsidiary) to engage in any business,
except for those businesses in which Borrower and any of its Subsidiaries are
engaged on the Closing Date (or which are substantially related thereto or are
reasonable extensions thereof) or any activities then customarily undertaken by
cable TV operators or Internet service providers; provided that the activities
of Holdings shall be limited to (i) the ownership of the Capital Stock of
Borrower and Atlantic Broadband Holdings, Inc., a Delaware corporation, and
activities incidental thereto, (ii) performance of its obligations under the
Credit Documents and the documentation for the Subordinated Notes (and any
permitted refinancing thereof), (iii) actions of Holdings explicitly permitted
by the Credit Documents and (iv) actions required by law.

8.15. Prepayments and Amendments of Certain Debt. (a) Optionally prepay, retire,
redeem, purchase, defease or exchange, or make or arrange for any mandatory
prepayment, retirement, redemption, purchase or defeasance of any outstanding
Indebtedness of Holdings and its Subsidiaries (other than (1) any refinancing of
Indebtedness permitted by this Agreement, (2) the Obligations and (3) the
conversion or exchange of Indebtedness for or into Capital Stock), (b) waive,
amend, supplement, modify, terminate or release any of the provisions with
respect to any Indebtedness of Holdings,

 

85



--------------------------------------------------------------------------------

Borrower or any of its Qualified Subsidiaries without the prior consent of the
Administrative Agent, to the extent that any such waiver, amendment, supplement,
modification, termination or release would be materially adverse to Holdings,
Borrower or any of its Qualified Subsidiaries or the Lenders, (c) make or offer
to make any optional or voluntary payment, prepayment, repurchase or redemption
of or otherwise optionally or voluntarily defease or segregate funds with
respect to Subordinated Notes (other than the conversion or exchange of
Subordinated Notes for Permitted Securities), (d) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Subordinated Notes (other than any such
amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon and (ii) does not
involve the payment of a consent fee), or (e) designate any Indebtedness (other
than obligations of the Credit Parties pursuant to the Credit Documents) as
“Designated Senior Indebtedness” for the purposes of the Subordinated Notes
Indenture; provided that so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, Holdings or Borrower may
prepay the Subordinated Notes in whole or in part with one or a combination of
(i) at any time on or after January 15, 2013, if the Total Leverage Ratio as of
the most recent fiscal quarter of Borrower for which financial statements have
been delivered pursuant to subsection 7.1 would be equal to or less than
3.75:1.00, cash on hand in an aggregate amount not to exceed the Available
Amount at the time of such payment, (ii) Refinancing Indebtedness permitted to
be incurred pursuant to subsection 8.1(i), (iii) the proceeds of any issuance by
Holdings of Permitted Securities, and (iv) at any time on or after January 15,
2013, if the Total Leverage Ratio as of the most recent fiscal quarter of
Borrower for which financial statements have been delivered pursuant to
subsection 7.1 would be equal to or less than 3.75:1.00, the proceeds of other
Indebtedness permitted to be incurred by Borrower under this Agreement.

8.16. Negative Pledges. Except with respect to prohibitions against other
encumbrances on specific property encumbered to secure payment of particular
Indebtedness permitted hereunder, customary prohibitions in joint venture
agreements with respect to the Capital Stock or assets of such joint venture, or
prohibitions in license agreements under which Borrower or any of its Qualified
Subsidiaries is the licensee, enter into any agreement prohibiting the creation
or assumption of any Lien upon its properties or assets, whether owned on the
Closing Date or thereafter acquired, except pursuant to (a) the Credit Documents
or the Subordinated Notes, (b) any other agreement that does not restrict in any
manner (directly of indirectly) Liens created pursuant to the Credit Documents
on property or assets of Borrower or any of its Qualified Subsidiaries (whether
owned on the Closing Date or thereafter acquired) securing the Obligations and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of Borrower or any of its Qualified Subsidiaries to secure the
Obligations, (c) any industrial revenue or development bonds, acquisition
agreement or operating leases of real property and equipment entered into in the
ordinary course of business and (d) restrictions or encumbrances applicable to
an entity acquired pursuant to a Permitted Acquisition at the time such entity
became a Subsidiary, so long as such restriction or encumbrance was not created
in contemplation of or in connection with such Permitted Acquisition and apply
only to such entity and its subsidiaries. Notwithstanding any of the foregoing,
Indebtedness incurred by a Non Qualified Subsidiary may contain a provision that
no Lien on the assets of such Non Qualified Subsidiary may exist unless such
Indebtedness is equally and ratably secured with any other Indebtedness secured
by such assets.

8.17. Sales and Leasebacks. Except as provided in subsection 8.5(l), enter into
any arrangement with any Person providing for the leasing by Borrower or any
Qualified Subsidiary of real or personal property that has been or is to be sold
or transferred by Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of Borrower or such Subsidiary.

 

86



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT

Upon the occurrence and during the continuance of any of the following events:

(a) Holdings or Borrower shall fail to (i) pay any principal of any Loan or Note
when due in accordance with the terms hereof or thereof or to reimburse the
Issuing Lender in accordance with subsection 3.7 or (ii) pay any interest on any
Loan or Note or any other amount payable under any Credit Document within five
Business Days after any such interest or other amount becomes due in accordance
with the terms thereof or hereof; or

(b) Any representation or warranty made or deemed made by any Credit Party in
any Credit Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

(c) Holdings or Borrower shall default in the observance or performance of any
agreement contained in subsection 7.6(a), 7.7(a) or 7.9 or Section 8 of this
Agreement;

(d) Any Credit Party shall default in the observance or performance of any other
agreement contained in any Credit Document and such default shall continue
unremedied for a period of 30 days after Borrower’s receipt of written notice of
such default from the Administrative Agent or any Lender; or

(e) With respect to any Indebtedness or Contingent Obligation with an aggregate
amount in excess of $10,000,000 (other than the Loans and L/C Obligations)
(A) Borrower or any of its Subsidiaries shall (i) default in any payment of
principal of or interest on or other amounts in respect of any Indebtedness
(other than the Loans, the L/C Obligations and any intercompany debt) or in the
payment of any Contingent Obligation, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Contingent Obligation was created; or (ii) default (after giving effect to any
applicable grace period and notice requirement) in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
Contingent Obligation or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Contingent Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to become due prior to its stated maturity (or in the case of Hedge
Agreements, to be terminated) or such Contingent Obligation to become payable,
(B) any such Indebtedness or Contingent Obligation shall be declared due and
payable, or required to be prepaid other than by regularly scheduled required
repayment prior to the stated maturity thereof, or (C) any such Indebtedness or
Contingent Obligation shall mature and remain unpaid, in each case, other than
any required repayment of Indebtedness secured by assets that are disposed of or
subject to any Destruction, to the extent repayment of such Indebtedness is
required as a result of such event pursuant to the terms thereof; or

(f) (i) Holdings, Borrower or any of its Material Subsidiaries shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or Holdings,
Borrower or any of its Material Subsidiaries shall make a general assignment for
the

 

87



--------------------------------------------------------------------------------

benefit of its creditors; or (ii) there shall be commenced against Holdings,
Borrower or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which results in the entry of
an order for relief or any such adjudication or appointment which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iii) there shall be commenced against Holdings, Borrower
or any of its Material Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Holdings, Borrower or any of its Material Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) Holdings, Borrower or any of its Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

(g) An ERISA Event shall have occurred that in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against Holdings, Borrower
or any of its Material Subsidiaries involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has not disputed coverage) of $10,000,000 or more and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within the time required by the terms of such judgment; or

(i) Any Credit Document shall cease, for any reason, to be in full force and
effect or Holdings or any of its Subsidiaries shall so assert in writing, or any
Security Document shall cease to give the Administrative Agent for the benefit
of the Secured Parties the rights, powers and privilege purported to be created
thereby or cease to be effective to grant a perfected Lien on any material
portion of the Collateral described in such Security Document with the priority
purported to be created thereby (other than as a result of any action or
inaction by the Administrative Agent), subject to such exceptions as may be
permitted therein or herein; or

(j) There shall have occurred a Change of Control; or

(k) Any non-monetary judgment, order or decree is entered against Holdings,
Borrower or any of its Subsidiaries which does or would reasonably be likely to
have a Material Adverse Effect, and there shall be any period of 45 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(l) the Subordinated Notes or any permitted Refinancing Indebtedness in respect
thereof shall cease, for any reason, to be validly subordinated to the
Obligations, as provided in the indenture therefor, or any Credit Party, any
Affiliate of any Credit Party, the trustee in respect of the Subordinated Notes
or such Refinancing Indebtedness or the holders of at least 25% in aggregate
principal amount of the Subordinated Notes or such Refinancing Indebtedness
shall so assert;

then, and in any such event, (x) if such event is an Event of Default specified
in paragraph (f) above with respect to Holdings or Borrower, automatically
(i) the Commitments shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Notes shall immediately become due and payable, and (ii) all obligations of
Borrower in respect of the Letters of Credit, although contingent and unmatured,
shall become immediately due and payable and the Issuing Lender’s obligations to
issue the Letters of Credit shall immediately terminate and (y) if such

 

88



--------------------------------------------------------------------------------

event is any other Event of Default, so long as any such Event of Default shall
be continuing, either or both of the following actions may be taken: (i) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
Borrower, declare the Commitments and the Issuing Lender’s obligations to issue
the Letters of Credit to be terminated forthwith, whereupon the Commitments and
such obligations shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice of default to
Borrower, (a) declare all or a portion of the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable forthwith, whereupon the same shall immediately become due
and payable, and (b) declare all or a portion of the obligations of Borrower in
respect of the Letters of Credit, although contingent and unmatured, to be due
and payable forthwith, whereupon the same shall immediately become due and
payable and/or demand that Borrower discharge any or all of the obligations
supported by the Letters of Credit by paying or prepaying any amount due or to
become due in respect of such obligations. All payments under this Section 9 on
account of undrawn Letters of Credit shall be made by Borrower directly to a
cash collateral account established by the Administrative Agent for such purpose
for application to Borrower’s reimbursement obligations under subsection 3.7 as
drafts are presented under the Letters of Credit, (x) with the balance, if any,
to be applied to Borrower’s obligations under this Agreement and the Notes in
the manner set forth in the Guarantee and Collateral Agreement and (y) after all
Letters of Credit have terminated in accordance with their terms (or been fully
drawn upon), and after all obligations under this Agreement and the Notes have
been paid in full (other than ongoing indemnity obligations where no demand for
payment has been made), any excess amounts on deposit shall be returned to
Borrower. Except as expressly provided above in this Section 9, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

Notwithstanding anything to the contrary contained in this Section 9, in the
event that Borrower fails to comply with the requirements of subsection 8.9(A)
or (B), until the expiration of the tenth Business Day subsequent to the date
the Officer’s Certificate contemplated by subsection 7.2(b) is required to be
delivered, Holdings shall have the right to issue Permitted Securities for cash
or otherwise receive cash contributions to the capital of Holdings
(collectively, the “Cure Right”), and upon contribution by Holdings of such cash
to Borrower (the “Cure Amount”) pursuant to the exercise of such Cure Right,
such subsection 8.9(A) and/or (B), as the case may be, shall be recalculated
giving effect to the following pro forma adjustments:

(i) Consolidated EBITDA shall be increased, solely for the purpose of measuring
such subsection and not for any other purpose under this Agreement, by an amount
equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing recalculations, Borrower shall
then be in compliance with the requirements of such subsection, Borrower shall
be deemed to have satisfied the requirements of such subsection as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of such subsection that had occurred shall be deemed cured for purposes of this
Agreement.

Notwithstanding anything herein to the contrary, (i) in each four fiscal-quarter
period there shall be at least two fiscal quarters during which the Cure Right
is not exercised, (ii) the Cure Right shall not be exercised more than three
times during the term of this Agreement, (iii) the Cure Amount shall be no
greater than the amount required for purposes of complying with the applicable
subsection, (iv) the Cure Amount shall be disregarded for any purpose other than
the measurement of such subsection (and, for the avoidance of doubt, the Cure
Amount shall not constitute “Excess Cash” or be included in the calculation of
any basket or threshold for any purpose) and (v) Borrower shall comply with
subsection 4.5(a).

 

89



--------------------------------------------------------------------------------

SECTION 10. THE AGENTS AND THE ISSUING LENDER

10.1. Appointment. Each Lender hereby irrevocably designates and appoints Credit
Suisse AG as the Administrative Agent under this Agreement and each of the other
Credit Documents and irrevocably authorizes Credit Suisse AG, as Administrative
Agent for such Lender, to take such action on its behalf under the provisions of
the Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of the Credit
Documents, together with such other powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Administrative Agent is
hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents. Notwithstanding any provision to
the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against any Agent, regardless of whether a
Default has occurred or is continuing.

10.2. Delegation of Duties. The Administrative Agent may execute any of its
duties and exercise any of its rights and powers under this Agreement and each
of the other Credit Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties and such rights and powers. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care, except as otherwise provided in
subsection 10.3.

10.3. Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with the Credit Documents (except for its or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Credit Party or any officer thereof contained in the Credit Documents or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, the Credit Documents
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of the Credit Documents or for any failure of any Credit Party to
perform its obligations thereunder. The Agents shall not be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, any Credit Document, or to
inspect the properties, books or records of any Credit Party.

10.4. Reliance by Agents. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any Note, entries maintained in
the Register, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, electronic communication, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Credit Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, where a higher percentage of

 

90



--------------------------------------------------------------------------------

the Lenders is expressly required hereunder, such Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
any Credit Document in accordance with a request of the Required Lenders (unless
a higher percentage of Lenders is expressly required), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Notes.

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received written notice from an Agent, a Lender or Borrower or any other
Credit Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

10.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent nor any officers, directors, employees, agents,
attorneys-in-fact or Affiliates thereof has made any representations or
warranties to it and that no act by any Agent taken after the Closing Date,
including any review of the affairs of the Credit Parties, shall be deemed to
constitute any representation or warranty by such Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Credit Parties which may come into the possession of
such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

10.7. Indemnification. The Lenders agree to indemnify the Agents in their
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
the respective amounts of their respective Commitments (or, to the extent such
Commitments have been terminated, according to the respective outstanding
principal amounts of the Loans and the L/C Obligations and the respective
obligations, whether as Issuing Lender or a Participating Lender, under the
Letter of Credit), from and against any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Lender which may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of the Commitments, the
Credit Documents or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such

 

91



--------------------------------------------------------------------------------

liabilities, obligations, losses, claims, damages, liabilities and related
expenses including the reasonable fees, charges and disbursements resulting
solely from such Agent’s gross negligence or willful misconduct. The agreements
in this subsection 10.7 shall survive the repayment of the Loans and all other
amounts payable hereunder.

10.8. Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Credit Party as though such Agent were not an Agent hereunder. With respect
to Loans made or renewed by it and with respect to any Letter of Credit issued
or participated in by it, each Agent in its capacity as a Lender shall have the
same rights and powers, duties and liabilities under the Credit Documents as any
other Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include such Agent in its individual
capacity.

10.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and Borrower. If the
Administrative Agent shall resign as Administrative Agent under the Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders which successor agent shall, so long as no Event
of Default has occurred and is continuing, be approved by Borrower, which shall
not unreasonably withhold or delay its approval, whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Notes. If no successor agent
has accepted appointment as the applicable Administrative Agent by the date
which is 30 days following the retiring Administrative Agent’s notice of
registration, the retiring Administrative Agent’s registration shall
nevertheless thereupon become effective and the Required Lenders shall perform
all of the duties of such Administrative Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 10 and of subsection 11.5,
as well as any exculpatory, reimbursement and indemnification provisions set
forth in any other Credit Document, shall continue in effect for the benefit of
the retiring Administrative Agent in respect of any actions taken or omitted to
be taken by it while it was the Administrative Agent under the Credit Documents.

10.10. Issuing Lender as Issuer of Letters of Credit. Each Revolving Credit
Lender hereby acknowledges that the provisions of this Section 10 shall apply to
the Issuing Lender, in its capacity as issuer of the Letters of Credit, in the
same manner as such provisions are expressly stated to apply to the
Administrative Agent, except that obligations to indemnify the Issuing Lender
shall be ratable among the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments and/or Incremental Revolving Commitments
(or, if the Revolving Credit Commitments and Incremental Revolving Commitments
have been terminated, the outstanding principal amount of their respective
Revolving Credit Loans and L/C Obligations and their respective participating
interests in the outstanding Letters of Credit).

10.11. Certain Collateral Matters. Without limiting the foregoing, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Credit Documents may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other disposition, and the Administrative

 

92



--------------------------------------------------------------------------------

Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale,
to use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by such Administrative Agent on behalf of the
Secured Parties at such sale or other disposition. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Credit
Documents, to have agreed to the foregoing provisions. The provisions of this
paragraph are for the sole benefit of the Secured Parties and shall not afford
any right to, or constitute a defense available to, any Credit Party.

10.12. Other Agents. Each Lender hereby acknowledges that none of the Arranger,
the Bookrunners or any other Lender designated as “Agent” hereunder or under any
Credit Document has any liability hereunder other than its capacity as a Lender.
Each party hereto agrees that each Agent not a signatory hereto shall be a third
party beneficiary of the rights herein set forth applicable to such Agent.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, no Credit Document nor any terms thereof may be amended,
supplemented, waived or modified except in accordance with the provisions of
this subsection 11.1; provided that, prior to the Closing Date, no amendment,
supplement, waiver or modification of this Agreement shall be permitted without
the prior written consent of each Arranger and the Administrative Agent. The
Required Lenders and the applicable Credit Parties or their Subsidiaries may,
from time to time, enter into written amendments, supplements or modifications
hereto for the purpose of adding any provisions to any Credit Document to which
they are parties or changing in any manner the rights of the Lenders or of any
such Credit Party or its Subsidiaries thereunder or waiving, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of any such Credit Document or any Default or Event of Default and
its consequences; provided that:

(a) no such waiver and no such amendment, supplement or modification shall
release all or substantially all of the Collateral or release all or
substantially all the value of the Guarantees in any such case without the
written consent of all Lenders; provided that, notwithstanding the foregoing,
this paragraph (a) shall not be applicable to and no consent shall be required
for (x) releases of Collateral in connection with any dispositions permitted by
subsection 8.5, as it may be amended from time to time, or (y) release of any
Guarantor in connection with the sale or other disposition of a Guarantor (or
all or substantially all of its assets) permitted by this Agreement, as it may
be amended from time to time;

(b) no such waiver and no such amendment, supplement or modification shall
reduce the amount of or extend the date of any scheduled amortization payment of
any Term Loan or forgive the principal amount or extend the final scheduled date
of maturity of any Loan or Note (it being understood that subsection 4.5 does
not provide for a final scheduled date of maturity of any Loan or Note), or
extend the stated expiration date of any Letter of Credit beyond the Revolving
Credit Termination Date as then in effect, or reduce the stated rate of any
interest, fee or letter of credit commission payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interests, fees or letter of credit commission, and it being further understood
and agreed that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest, fees or
letter of credit commission for the purposes of this clause (b)) or extend the
scheduled date of any payment of any interest, fee or commitment commission, or
increase the amount of the Commitments except as a result of an Incremental Term
Loan pursuant to this Agreement (it being understood that

 

93



--------------------------------------------------------------------------------

waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of mandatory reductions in the Commitments shall not constitute an
increase in the Commitments of any Lender), or modify subsection 4.12 or
11.7(a), in each case without the written consent of each Lender whose
obligations, Revolving Credit Commitments and/or Incremental Revolving
Commitments, as the case may be, held hereunder are being directly modified
thereby and all of the Lenders under the Revolving Credit Facility may extend
the Revolving Credit Termination Date (it being understood that the consent of
no other Lender or Agent need be obtained);

(c) no such waiver and no such amendment, supplement or modification shall
amend, modify or waive any provision of this subsection 11.1 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Loans and the Commitments on the Closing
Date) or reduce any percentage specified in the definition of Required Lenders
(it being understood that, with the written consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Revolving Credit Commitments are included in the Closing
Date), or consent to the assignment or transfer by Borrower of any of its rights
and obligations under this Agreement and the other Credit Documents, in each
case without the written consent of all Lenders;

(d) no such waiver and no such amendment, supplement or modification shall
change the allocation of payments between the Term Loan Facilities pursuant to
subsection 4.7 without the written consent of the Majority Facility Lenders in
respect of each Term Loan Facility adversely affected thereby (it being
understood and agreed that, with the consent of the Required Lenders, additional
extensions of term loans may be included for purposes of allocation of payments
pursuant to subsection 4.7 on substantially the same basis as the Term Loans (as
agreed by Borrower and the Required Lenders);

(e) no such waiver and no such amendment, supplement or modification shall
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of all Lenders under
such Facility;

(f) no such waiver and no such amendment, supplement or modification affecting
the Administrative Agent or Issuing Lender shall amend, modify or waive any of
its rights hereunder (in such capacity) without the written consent of such
Administrative Agent or Issuing Lender, as the case may be;

(g) without the consent of any other Agent or of any Lender, the Credit Parties
and the Administrative Agent may (in their respective sole discretion, or shall,
to the extent required by any Credit Document) enter into any amendment,
modification or waiver of any Credit Document, or enter into any new agreement
or instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional Property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any Property or so that the security interests therein
comply with applicable law; and

(h) with respect to any Incremental Facility, the related Incremental Loan
Amendment, and any waiver, consent or other amendment to any term or provision
of this Agreement necessary or advisable to effectuate any Incremental Facility
or any provision thereof in accordance with the terms of, or the intent of, this
Agreement, shall be effective when executed by Borrower, the Administrative
Agent and each Incremental Term Lender making the related Incremental Term
Commitment or Incremental Revolving Lender making the related Incremental
Revolving Commitment, as the case may be;

 

94



--------------------------------------------------------------------------------

provided, further, that notwithstanding anything to the contrary, any such
waiver and any such amendment, supplement or modification described in this
subsection 11.1 shall apply equally to each of the Lenders and shall be binding
upon each Credit Party and its Subsidiaries, the Lenders, the Administrative
Agent and the Issuing Lender and all future holders of the Notes and the Loans.
Any extension of a Letter of Credit by the Issuing Lender shall be treated
hereunder as a new Letter of Credit. In the case of any waiver, the Credit
Parties, the Lenders, the Administrative Agent and Issuing Lender shall be
restored to their former position and rights hereunder and under the outstanding
Notes, and any Default or Event of Default waived shall be deemed to be cured
and not continuing; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon. The
Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Borrower in any case shall entitle Borrower to any other
or further notice or demand in similar or other circumstances.

Notwithstanding anything to the contrary in this subsection 11.1, the
Administrative Agent and Borrower may amend any Credit Document to correct
administrative or manifest errors or omissions, or to effect administrative
changes that are not adverse to any Lender; provided that no such amendment
shall become effective until the fifth Business Day after it has been posted to
the Lenders, and then only if the Required Lenders have not objected in writing
thereto within such five Business Day period.

If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of the Required Lenders is obtained but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this subsection 11.1 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender acting as the
Administrative Agent has agreed in writing, at Borrower’s request, the
Administrative Agent or an Eligible Assignee reasonably acceptable to the
Administrative Agent shall have the right, subject to compliance with subsection
11.6, to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Lender acting as the Administrative Agent or such Eligible
Assignee, all of the Commitments and Loans of such Non-Consenting Lender for an
amount equal to the principal balance of all Loans held by the Non-Consenting
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment and Acceptance. No action by or consent of the Non-Consenting Lender
shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price.

 

95



--------------------------------------------------------------------------------

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
telex, if one is listed), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when sent, confirmation of receipt received, or, in the
case of telex notice, when sent, answerback received, addressed as follows in
the case of Borrower or any other Credit Party, the Administrative Agent and as
set forth in Schedule I in the case of any Lender or in the Assignment and
Acceptance pursuant to which such Lender shall have become a party hereto, or to
such other address as may be notified after the Closing Date by the respective
parties hereto and any future holders of the Notes:

 

Holdings and Borrower:   

c/o Atlantic Broadband Group, LLC

One Batterymarch Park

4th Floor

Quincy, MA 02169

Attention: Pat Bratton

Telecopy: (617) 786-8803

Telephone: (617) 786-8800

with a copy of notices (that will not constitute notice to Holdings or Borrower)
to:   

Kirkland & Ellis LLP

601 Lexington Avenue

NY, NY 10022

Fax: (212) 446-4900

Attn: Ashley Gregory

The Administrative Agent:   

Credit Suisse AG

Eleven Madison Avenue

New York, NY 10010

Attention: Sean Portrait, Agency Group

Telecopy: (212) 322-2291

Telephone: (919) 994-6369

Email: agency.loanops@credit-suisse.com

The Issuing Lender:   

Credit Suisse AG

Eleven Madison Avenue

New York, NY 10010

Attention: Adrian Silghigian, Letter of Credit Group

Telecopy: (212) 325-8315 Telephone: (212) 325-9286

Email: list.ib-lettersofcredit-ny@credit-suisse.com

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders pursuant to subsections 3.4, 4.1, 4.2, 4.3 and 4.4 shall
not be effective until received and; provided, further, that the failure to
provide the copies of notices to Borrower provided for in this subsection 11.2
shall not result in any liability to the Administrative Agent.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Letters of Credit and the Notes and the
making of the extensions of credit hereunder.

11.5. Payment of Expenses and Taxes; Indemnification. (a) Borrower and Holdings
agree, jointly and severally, to pay (i) all reasonable out-of-pocket expenses
incurred by each of the Agents and their respective Affiliates, including the
reasonable fees, charges and disbursements of

 

96



--------------------------------------------------------------------------------

counsel for the Agents (provided that, in the case of legal fees, Borrower and
Holdings’ obligations under this clause (i) shall be limited for each such party
to one primary counsel, one local counsel in each relevant jurisdiction and one
or more additional counsel if one or more conflicts of interests arise) in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Credit Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated or any such
amendment, modification or waiver becomes effective), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lenders in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Agents, the Issuing Lender or any Lender, including the reasonable fees,
charges and disbursements of any counsel for the Agents, the Issuing Lender or
any Lender (provided that, in the case of legal fees, Borrower and Holdings’
obligations under this clause (iii) shall be limited for each such party to one
primary counsel, one local counsel in each relevant jurisdiction and one or more
additional counsel if one or more conflicts of interests arise), in connection
with the enforcement or protection of their rights in connection with the Credit
Documents, including their rights under this subsection 11.5, or in connection
with the Loans made, or Letters of Credit issued or drawn hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Credit Parties agree, jointly and severally, to indemnify the Agents,
the Issuing Lender and each Lender, and each of the Affiliates, officers,
directors, employees, agents, trustees, advisors and controlled parties of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel (and environmental consultants or
professionals) for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Credit Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Credit
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby (including the
syndication of the credit facilities provided for herein), (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on, at, under or from any Mortgaged Property or
any other property currently or formerly owned, leased or otherwise operated by
Borrower or any of its Subsidiaries, or any liability under Environmental Laws
related in any way to Borrower or any of its Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto or whether such matter
is initiated by a third party or by Borrower, any other Credit Party or any of
their respective Affiliates; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence, material breach of this Agreement or other Credit
Documents or willful misconduct of such Indemnitee or (v) any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other similar Taxes (other than
withholding Taxes), if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, any Credit Document and any
such other documents.

(c) To the extent that a Credit Party fails to pay any amount required to be
paid by them to an Agent or an Issuing Lender under paragraph (a) or (b) of this
subsection 11.5, each Lender

 

97



--------------------------------------------------------------------------------

severally agrees to pay to such Agent, or each Revolving Credit Lender severally
agrees to pay to such Issuing Lender, as the case may be, such Lender’s or such
Revolving Credit Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent or such Issuing Lender in its capacity as such. For
purposes hereof, a Lender’s or Revolving Credit Lender’s “pro rata share” shall
be determined based upon its share of the sum of the aggregate amount of the
total Term Loans and Revolving Credit Commitments (whether used or unused), or
the total Revolving Credit Commitments (whether used or unused), as the case may
be, at the time.

(d) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e) All amounts due under this subsection 11.5 shall be payable promptly after
written demand therefor.

(f) The Credit Parties shall indemnify the Administrative Agent, the Lenders and
each Issuing Lender for, and hold the Administrative Agent, the Lenders and each
Issuing Lender harmless from and against, any and all claims for brokerage
commissions, fees and other compensation made against the Administrative Agent,
the Lenders and the Issuing Lenders for any broker, finder or consultant with
respect to any agreement, arrangement or understanding made by or on behalf of
Borrower or any of Borrower’s Subsidiaries in connection with the transactions
contemplated by this Agreement.

(g) The Credit Parties agree that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this subsection 11.5) or any other Credit Document shall (i) survive the payment
in full of the Obligations, the expiration of the Commitments, the expiration of
any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Credit Document or any investigation
made by or on behalf of the Administrative Agent, any Lender or any Issuing
Lender, (ii) survive the release of all or any portion of the Collateral and
(iii) inure to the benefit of any Person that was at any time an Indemnitee
under this Agreement or any other Credit Document.

11.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Credit Parties, the
Lenders, each Agent, all future holders of the Notes and the Loans, and their
respective successors and assigns, except that Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

(b) Any Lender may, in the ordinary course of its commercial banking, lending or
investment business and in accordance with applicable law, at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Loan owing to such Lender, any participating interest in the Letters of
Credit of such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Agreement and Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other

 

98



--------------------------------------------------------------------------------

Credit Documents. Borrower agrees that if amounts outstanding under this
Agreement and the Notes are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Note to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under this Agreement or any Note; provided that such right of
setoff shall be subject to the obligation of such Participant to share with the
Lenders, and the Lenders agree to share with such Participant, as provided in
subsection 11.7. Borrower also agrees that each Participant shall be entitled to
the benefits of subsections 3.9, 4.14 and 4.15 with respect to its participation
in the Letters of Credit and in the Commitments and the Loans outstanding from
time to time as if it were a Lender; provided that no Participant shall be
entitled to receive any greater amount pursuant to any such subsection than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred, except in the case of subsection 4.14, where the
entitlement to greater payments results from a Change in Law after such
Participant became a Participant. Each Lender agrees that the participation
agreement pursuant to which any Participant acquires its participating interest
(or any other document) may afford voting rights to such Participant, or any
right to instruct such Lender with respect to voting hereunder, only with
respect to matters requiring the consent of either all of the Lenders hereunder
or all of the Lenders holding the relevant Term Loans or Revolving Credit
Commitments and/or Incremental Revolving Commitments subject to such
participation.

(c) Subject to paragraph (g) of this subsection 11.6, any Lender may at any time
and from time to time, in the ordinary course of its commercial banking, lending
or investment business and in accordance with applicable law,

(i) assign all or any part of its rights and obligations under this Agreement
relating to the Term Loans and the Term Notes to any Lender or any Affiliate or
Approved Fund of any Lender pursuant to an Assignment and Acceptance executed by
such Assignee and such assigning Lender, and delivered to the Administrative
Agent (for its acceptance and recording in the Register (as defined below));

(ii) assign, with the consent of each of the Administrative Agent and the
Issuing Lender (which consent shall not be unreasonably withheld or delayed),
all or any part of its rights and obligations under this Agreement relating to
the Revolving Credit Loans, the Revolving Credit Commitment and/or any
Incremental Revolving Commitments and the Revolving Credit Notes to any
Revolving Credit Lender or any Affiliate thereof pursuant to an Assignment and
Acceptance executed by such Assignee, such assigning Lender, the Administrative
Agent and the Issuing Lender, and delivered to the Administrative Agent for its
acceptance and recording in the Register; and

(iii) assign to one or more Eligible Assignees all or any part of its rights and
obligations under this Agreement and the Notes pursuant to an Assignment and
Acceptance executed by such Assignee and such assigning Lender (and, in the case
of an Eligible Assignee that is not then a Lender or an Affiliate or Approved
Fund of a Lender, by Borrower (so long as no Event of Default shall have
occurred and be continuing), the Administrative Agent and, solely in the case of
Revolving Credit Loans or Revolving Credit Commitments, the Issuing Lender), and
delivered to the Administrative Agent for its acceptance and recording in the
Register.

Each sale pursuant to clause (iii) of this subsection 11.6(c) shall be in a
principal amount of at least $1,000,000 (or such lesser amounts as the
Administrative Agent and Borrower may determine) unless the assigning Lender is
transferring all of its rights and obligations; provided that simultaneous
assignments

 

99



--------------------------------------------------------------------------------

by or to two or more Approved Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met. The parties to
each assignment shall (A) execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent or (B) if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent an Assignment and
Acceptance, and, in each case, shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent), and the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain material non-public
information about the Credit Parties and their Affiliates and the officers,
directors, employees, agents and attorneys-in-fact of each of the foregoing, or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws) and all applicable
tax forms. In the event of a sale of less than all of such rights and
obligations, such Lender after any such sale shall retain Commitments and/or
Loans and/or L/C Participating Interests aggregating at least $1,000,000 (or in
such lesser amount as the Administrative Agent and Borrower may determine). Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance and subject to clause (j) below, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the assigning Lender thereunder shall, to the extent of the interest
transferred, as reflected in such Assignment and Acceptance, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of a transferor Lender’s rights
and obligations under this Agreement, such transferor Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of the
indemnification provisions set forth in subsection 11.5).

(d) The Administrative Agent, which for purposes of this subsection 11.6(d) only
shall be deemed to be the agent of Borrower, shall maintain at the address of
the Administrative Agent referred to in subsection 11.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitments
of, and principal amounts of the Loans owing to, each Lender from time to time.
The entries in the Register shall be conclusive in the absence of manifest
error, and Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of a Loan or other
obligation hereunder as the owner thereof for all purposes of this Agreement and
the other Credit Documents, notwithstanding any notice to the contrary. Any
assignment of any Loan or other obligation hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by Borrower, either Arranger or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and by Borrower, the Administrative Agent and the
Issuing Lender to the extent required by paragraph (c) of this subsection 11.6),
together with payment to the Administrative Agent of the recordation and
processing fee and, if applicable, an Administrative Questionnaire completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), and any applicable tax forms, the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register (and no such assignment shall become effective unless and until so
recorded). On or prior to such effective date, Borrower at its own expense,
shall execute and deliver to the Administrative Agent (in exchange for any or
all of the Term Notes or Revolving Credit Notes of the assigning Lender, if any
(or if any Note is lost, an affidavit of such loss and indemnity satisfactory to
Borrower)) new Term Notes or Revolving Credit Notes, as the case may be, to the
order of such Assignee (if requested) in an amount

 

100



--------------------------------------------------------------------------------

equal to the Revolving Credit Commitment and/or Incremental Revolving Commitment
or the Term Loans, as the case may be, assumed by it pursuant to such Assignment
and Acceptance and, if the assigning Lender has retained a Commitment or any
Term Loans hereunder, new Term Notes or Revolving Credit Notes, as the case may
be, to the order of the assigning Lender in an amount equal to the Commitment or
such Term Loans, as the case may be, retained by it hereunder (if requested).

(f) Each Agent and the Lenders agree that they will use reasonable efforts to
protect the confidentiality of any confidential information concerning Holdings,
Borrower and its Subsidiaries and Affiliates. Each Credit Party authorizes each
Lender to disclose (i) to its employees, officers, Affiliates and advisors, who
shall be bound by the confidentiality provisions hereof, (ii) to any regulatory
authority as required by law or to any quasi-regulatory authority (including the
National Association of Insurance Commissioners), (iii) in connection with any
enforcement or other legal action, (iv) to any Participant or Assignee (each, a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning Holdings and its Subsidiaries which has been
delivered to such Lender by or on behalf of any Credit Party pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of any
Credit Party in connection with such Lender’s credit evaluation of Holdings and
its Subsidiaries prior to becoming a party to this Agreement; provided that each
Lender shall cause its respective prospective and actual Transferees to agree in
writing to protect the confidentiality of any confidential information
concerning each Credit Party and its Subsidiaries and Affiliates, (v) as has
become generally available to the public, (vi) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, state or
federal regulatory body having or claiming to have jurisdiction over such party
or to the Board of Governors of the Federal Reserve System or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, and (vii) as may be required or
appropriate in response to any summons or subpoena or in connection with any
litigation or regulatory proceeding; provided, however, that each Credit Party
acknowledges that the Administrative Agent has disclosed and may continue to
disclose such information as the Administrative Agent in its sole discretion
determines is appropriate to the Lenders from time to time.

(g) If, pursuant to this subsection 11.6, any interest in this Agreement or any
Note is transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the terms of this Agreement including without
limitation subsection 4.14(d).

(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection 11.6 concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (the
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that the Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of an Loan by an SPV hereunder shall utilize the

 

101



--------------------------------------------------------------------------------

Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this subsection 11.6(i), any SPV may (i) with notice to,
but without the prior written consent of, Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to in writing by Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis,
subject to and in accordance with subsection 11.6(f), any information relating
to its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. This section
may not be amended without the written consent of any adversely affected SPV.

(j) Assignments to Affiliated Lenders pursuant to subsection 11.6(c)(iii) shall
be subject to the following additional conditions:

(i) following any such assignment, Affiliated Lenders will not be entitled to
receive information provided solely to Lenders by the Administrative Agent or
any Lender and will not be entitled to attend or participate in meetings
attended solely by the Lenders and the Agents;

(ii) for purposes of any amendment, waiver or modification of the Credit
Documents (pursuant to subsection 11.1 or otherwise) that does not require the
consent of each Lender or each affected Lender or does not adversely affect such
Affiliated Lender in any material respect in a manner differently from the other
Lenders, or for purposes of voting on any chapter 11 plan under the Bankruptcy
Code, Affiliated Lenders will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter; provided that any
Affiliated Lender that holds Term Loans shall receive any fee paid to consenting
Lenders in connection with any amendment, modification, waiver, consent or other
action with respect to any of the terms of any Credit Document or any departure
by any Credit Party therefrom pursuant to subsection 11.1;

(iii) no assignment of Revolving Loans or Revolving Credit Commitments may be
made to any Affiliated Lender; and

(iv) the aggregate principal amount of all Term Loans purchased by Affiliated
Lenders may not exceed 20% of the aggregate principal amount of all Term Loans
then outstanding.

11.7. Adjustments; Set-off. (a) If any relevant Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of any of its Loans or L/C
Participating Interests, as the case may be, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in clause (f) of
Section 9, or otherwise) in a greater proportion than any such payment to and
collateral received by any other relevant Lender (other than in accordance with
any provision hereof expressly providing for such payment), if any, in respect
of such other relevant Lender’s Loans or L/C Participating Interests, as the
case may be, or interest thereon, such benefited Lender shall purchase for cash
from the other relevant Lenders such portion of each such other relevant
Lender’s Loans or L/C Participating Interests, as the

 

102



--------------------------------------------------------------------------------

case may be, or shall provide such other relevant Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the relevant Lenders; provided that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. Each
Credit Party agrees that each Lender so purchasing a portion of another Lender’s
Loans and/or L/C Participating Interests may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion. The
Administrative Agent shall promptly give Borrower notice of any set-off;
provided that the failure to give such notice shall not affect the validity of
such set-off.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Credit Party, any such
notice being expressly waived by each Credit Party to the extent permitted by
applicable law, upon the occurrence of any Event of Default to set off and apply
against any indebtedness, whether matured or unmatured, of any Credit Facility
to such Lender, any amount owing from such Lender to any Credit Party, at or at
any time after, the happening of any of the above mentioned events. As security
for such indebtedness, any Credit Party hereby grants to each Lender a
continuing security interest in any and all deposits, accounts or moneys of any
Credit Party then or thereafter maintained with such Lender, subject in each
case to subsection 11.7(a) of this Agreement. The aforesaid right of set-off
may, to the extent permitted by applicable law, be exercised by such Lender
against any Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of any Credit Party, or against anyone else
claiming through or against any Credit Party or such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by such Lender prior to the
making, filing or issuance, or service upon such Lender of, or of notice of, any
such petition; assignment for the benefit of creditors; appointment or
application for the appointment of a receiver; or issuance of execution,
subpoena, order or warrant. Each Lender agrees promptly to notify Borrower and
the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

11.8. Effectiveness. This Agreement shall become effective as provided in the
Amendment Agreement.

11.9. Governing Law; Third Party Rights. This Agreement and the Notes and the
rights and obligations of the parties under this Agreement and the Notes shall
be governed by, and construed and interpreted in accordance with, the law of the
State of New York. This Agreement is solely for the benefit of the parties
hereto and their respective successors and assigns, and, except as set forth in
subsection 11.5, no other Persons shall have any right, benefit, priority or
interest under, or because of the existence of, this Agreement. The designation
of any Agent by the Administrative Agent in connection with the syndication
hereof shall entitle such Agents to certain rights as third-party beneficiaries
as provided herein, without any further act by any party hereto.

11.10. Submission to Jurisdiction; Waivers. (a) Each party to this Agreement
hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the other Credit Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York and the courts of
the United States for the Southern District of New York, in each case located in
the Borough of Manhattan, and appellate courts from any thereof;

 

103



--------------------------------------------------------------------------------

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may on the Closing Date or thereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

(b) Each party hereto unconditionally waives trial by jury in any legal action
or proceeding referred to in paragraph (a) above and any counterclaim therein.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.

11.11. Marshaling; Payments Set Aside. None of the Administrative Agent, any
Lender or any Issuing Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other party or against or in payment of any or all
of the Obligations. To the extent that Borrower makes a payment or payments to
the Administrative Agent, the Lenders or the Issuing Lender or any such Person
receives payment from the proceeds of the Collateral or exercises its rights of
set-off, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, right and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

11.12. Interest. Each provision in this Agreement and each other Credit Document
is expressly limited so that in no event whatsoever shall the amount paid, or
otherwise agreed to be paid, by Borrower for the use, forbearance or detention
of the money to be loaned under this Agreement or any other Credit Document or
otherwise (including any sums paid as required by any covenant or obligation
contained herein or in any other Credit Document which is for the use,
forbearance or detention of such money), exceed that amount of money which would
cause the effective rate of interest to exceed the highest lawful rate permitted
by applicable law (the “Highest Lawful Rate”), and all amounts owed under this
Agreement and each other Credit Document shall be held to be subject to
reduction to the effect that such amounts so paid or agreed to be paid which are
for the use, forbearance or detention of money under this Agreement or such
other Credit Document shall in no event exceed that amount of money which would
cause the effective rate of interest to exceed the Highest Lawful Rate.
Notwithstanding any provision in this Agreement or any other Credit Document to
the contrary, if the maturity of the Loans or the obligations in respect of the
other Credit Documents are accelerated for any reason, or in the event of any
prepayment of all or any portion of the Loans or the obligations in respect of
the other Credit Documents by Borrower or in any other event, earned interest on
the Loans and such other obligations of Borrower may never exceed the Highest
Lawful Rate, and any unearned interest otherwise payable on the Loans or the
obligations in respect of the other Credit Documents that is in excess of the
Highest Lawful Rate shall be canceled automatically as of the date of such
acceleration or prepayment or other such event and (if theretofore paid) shall,
at the option of the holder of the Loans or such other obligations, be either
refunded to Borrower or credited on the principal of the Loans. In determining
whether or not the interest

 

104



--------------------------------------------------------------------------------

paid or payable, under any specific contingency, exceeds the Highest Lawful
Rate, Borrower and the Lenders shall, to the maximum extent permitted by
applicable law, amortize, prorate, allocate and spread, in equal parts during
the period of the actual term of this Agreement, all interest at any time
contracted for, charged, received or reserved in connection with this Agreement.

11.13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.14. Integration. This Agreement and the other Credit Documents represent the
entire agreement of the Credit Parties, the Administrative Agent, the Issuing
Lender and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Issuing Lender or any Lender relative to the subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Credit Documents.

11.15. Acknowledgments. Each Credit Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent, the Issuing Lender nor any Lender has any
fiduciary relationship with or duty to any Credit Party arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between the Administrative Agent, the Issuing Lender and the
Lenders, on one hand, and each Credit Party, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Credit Party and the Lenders.

11.16. New York Mortgage. The Mortgage encumbering Real Property located in the
State of New York (the “NY Mortgage”) shall at all times secure the Secured
Amount (as defined in the NY Mortgage), which has been advanced hereunder, and
shall not secure any future advances. The NY Mortgage provides that any
repayments of the Loans at any time shall, to the extent that the principal
balance of the Loans at such time equals or exceeds the aggregate Secured Amount
of the NY Mortgage (the “New York Term Loan Amount”), be allocated to reduce the
principal amounts secured by Mortgages covering Real Property located outside of
the State of New York. Therefore, so long as the principal balance of the Loans
at any time equals or exceeds the New York Term Loan Amount, the principal
amount of the Loans secured by the NY Mortgage shall be deemed to equal the
Secured Amount; and, to the extent that the principal balance of the Loans at
any time is less than the New York Term Loan Amount, then the aggregate Secured
Amount of the NY Mortgage shall be permanently reduced by the difference between
the New York Term Loan Amount and the principal balance at such time of the
Loans.

11.17. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name, address and
tax identification number of the Credit Parties and other information regarding
the Credit Parties that will allow such Lender or the

 

105



--------------------------------------------------------------------------------

Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lender and the Administrative
Agent.

11.18. Loan Modification Offers. (a) Borrower may at any time and from time to
time request that all or a portion of the Term Loans of any Tranche (an
“Existing Tranche”) be converted to extend the scheduled maturity date(s) of any
payment or payments of principal (including at final maturity) with respect to
such Term Loans (any such Term Loans which have been so converted, “Extended
Term Loans”) and to provide for other terms consistent with this Section 11.18.
In order to establish a Tranche of Extended Term Loans, Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Tranche) (each, a “Loan
Modification Offer”) setting forth (i) the terms and conditions of the Extended
Term Loans to be established (which shall be identical in all material respects
to the Term Loans under the Existing Tranche from which such Extended Term Loans
are to be converted except that (i) all or any of the scheduled amortization
payments of principal and payment at maturity of the Extended Term Loans may be
delayed to later dates than the scheduled amortization payments of principal and
payment at maturity of the Term Loans of such Existing Tranche to the extent
provided in such Loan Modification Offer, (ii) the Applicable Margin, the
Eurodollar “floor” set forth in the final sentence of the definition of
Eurodollar Base Rate and/or fees payable with respect to the Loans may be
different from the same provisions for the Term Loans of such Existing Tranche,
in each case to the extent provided in the Loan Modification Offer, (iii) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
prepayments hereunder, in each case as specified in the respective Loan
Modification Offer, (iv) the Loan Modification Offer may provide for other
covenants and terms (x) that apply solely to any period after the latest final
maturity of the Term Loans and Commitments in effect on the effective date of
the Loan Modification Offer immediately prior to the establishment of such
Extended Term Loans, or after approval thereof by the Required Lenders or
(y) that are less favorable to the holders of the Extended Term Loans than the
covenants and terms applicable to the Existing Tranche. Borrower shall provide
the applicable Loan Modification Offer at least five (5) Business days prior to
the date on which Lenders are requested to respond. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Tranche
converted into Extended Term Loans pursuant to any Loan Modification Offer. Any
Lender (an “Existing Term Lender”) wishing to have all or a portion of its Term
Loans of the applicable Existing Tranche subject to such Loan Modification Offer
converted into Extended Term Loans shall notify the Administrative Agent in
writing (an “Extension Election”) on or prior to the date specified in such Loan
Modification Offer of the amount of its Term Loans of the applicable Existing
Tranche which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements set forth in such Loan
Modification Offer). In the event that the aggregate amount of Term Loans of the
applicable Existing Tranche subject to Extension Elections exceeds the amount of
Extended Term Loans requested pursuant to the Extension Request, Term Loans of
the applicable Existing Tranche subject to Extension Elections shall be
converted to Extended Term Loans on a pro rata basis based on the amount of Term
Loans of the applicable Existing Tranche included in each such Extension
Election.

(b) Borrower and any one or more Revolving Credit Lenders may from time to time
agree that such Revolving Credit Lenders will establish Revolving Credit
Commitments through the conversion of a previously established Revolving Credit
Commitment of any such Revolving Credit Lender to an Extended Revolving Credit
Commitment of such Lender (any Revolving Credit Commitments being established in
accordance with this Section 11.18(b) an “Extended Revolving Credit Commitment”,
which for the avoidance of doubt, shall also be a “Revolving Credit Commitment”)
by executing and delivering to the Administrative Agent a notice (a “Revolving
Extension Notice”; each Revolving Extension Notice and each Loan Modification
Offer being an “Extension”) specifying (i) the amount of Extended Revolving
Credit Commitments established thereby, (ii) the Revolving Credit

 

106



--------------------------------------------------------------------------------

Termination Date for such Extended Revolving Credit Commitments; provided that
the Revolving Credit Termination Date for any Extended Revolving Credit
Commitments shall in no event be earlier than the Revolving Credit Termination
Date for the Revolving Credit Commitments established on the Closing Date and
there shall not be more than three Revolving Credit Termination Dates in effect
at any time, (iii) the Applicable Margin for Revolving Credit Loans and fees in
respect of participations in Letters of Credit pursuant to such Extended
Revolving Credit Commitments and the Commitment Fee payable with respect to such
Extended Revolving Credit Commitments; provided that (x) in no event shall there
be more than three Applicable Margins in effect in the aggregate for all
Revolving Credit Commitments at any time and (y) either (A) the Applicable
Margins for Revolving Credit Loans, fees in respect of participations in Letters
of Credit and the Commitment Fee for all Revolving Credit Commitments that have
the same Revolving Credit Termination Date shall be the same (although different
upfront fees may be paid by Borrower) or (B) the maximum number of Revolving
Credit Termination Dates permitted to be in effect at any time shall be reduced
by the number of such different Applicable Margins and fees in excess of one
applicable to Revolving Credit Commitments with the same Revolving Termination
Date and (iv) whether clause (ii) above shall be amended to provide that future
Extended Revolving Credit Commitments may not have a Revolving Credit
Termination Date prior to the Revolving Credit Termination Date for such
Extended Revolving Credit Commitments. Except as set forth above, the terms of
the Extended Revolving Credit Commitments shall be identical in all material
respects to the Revolving Credit Commitments established on the Closing Date. No
Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion, provided that
all Revolving Credit Lenders shall be afforded a pro rata opportunity to
participate in any Extensions (subject to notice and conditions to be agreed by
Borrower and the Administrative Agent in their reasonable discretion). On each
date on which Extended Revolving Credit Commitments are established, each
Revolving Credit Lender shall purchase at par from and/or sell at par to each of
the other Revolving Credit Lenders such portions of the outstanding Revolving
Credit Loans, if any, as may be specified by the Administrative Agent so that,
immediately following such purchases, all Eurodollar Loans and all Alternate
Base Rate Loans that are Revolving Credit Loans shall be held by the Revolving
Credit Lenders on a pro rata basis in accordance with their respective Revolving
Credit Commitment Percentage.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Term Lender
agreeing to a Loan Modification Offer as evidenced by its delivery of an
Extension Election, (B) the consent of each Revolving Credit Lender agreeing to
an Extended Revolving Credit Commitment as evidenced by its execution of a
Revolving Extension Notice and (C) with respect to the establishment of any
Extended Revolving Credit Commitment, the consent of the Issuing Bank and the
Administrative Agent. All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Credit Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Credit Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Credit Documents with Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and Borrower
in connection with the establishment of such new tranches or sub-tranches, in
each case on terms consistent with this subsection (and the Administrative Agent
is hereby directed to enter into any such amendments). Without limiting the
foregoing, in connection with the establishment of any Extended Term Loans or
Extended Revolving Credit Commitments the respective Credit Parties shall (at
their expense) amend (and the Administrative Agent is hereby directed to amend)
any Mortgage that has a maturity date prior to the then latest maturity date so
that such maturity date is extended to the then latest maturity date (or such
later date as may be advised by local counsel to the Administrative Agent).

 

107



--------------------------------------------------------------------------------

11.19. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Restatement Closing Date with respect to the Loans and Letters of
Credit outstanding under the Existing Credit Agreement as of the Restatement
Closing Date. The parties hereto acknowledge and agree, however, that (a) this
Agreement and all other Credit Documents executed and delivered herewith do not
constitute a novation, payment and reborrowing or termination of the Obligations
(under and as defined in the Existing Credit Agreement) and the other Credit
Documents as in effect prior to the Restatement Closing Date except as expressly
provided for in the Amendment Agreement and (b) such Obligations are in all
respects continuing with only the terms being modified as provided in this
Agreement and the other Credit Documents. The parties hereto further acknowledge
and agree that (i) the liens and security interests in favor of the
Administrative Agent for the benefit of the Secured Parties securing payment of
the Obligations (under and as defined in the Existing Credit Agreement) are in
all respects continuing and in full force and effect with respect to all
Obligations and (ii) all references in the other Credit Documents to the
Existing Credit Agreement shall be deemed to refer without further amendment to
this Agreement.

[This space intentionally left blank]

 

108